


Lease between
SI 55, LLC and ServiceNow, Inc.


1.
PARTIES:

THIS LEASE, is entered into on this 12th day of December, 2014, (“Effective
Date”) between SI 55, LLC, a California limited liability company, whose address
is 10600 North De Anza Boulevard, Suite 200, Cupertino, CA 95014 and ServiceNow,
Inc., a Delaware corporation, whose address is set forth in Section 20.M below,
hereinafter called respectively Landlord and Tenant. Landlord and Tenant are
collectively referred to in this Lease as the “Parties” and sometimes
individually as a “Party”.
2.
PREMISES:

Landlord hereby leases to Tenant, and Tenant hires from Landlord, those certain
premises (the “Premises”) situated in the City of Santa Clara, County of Santa
Clara, State of California, being all of the rentable square footage contained
in that certain building commonly known and designated as 2215 Lawson Lane (the
“2215 Building”) and that certain building commonly known and designated as 2225
Lawson Lane (the “2225 Building”). The 2215 Building and 2225 Building are
sometimes individually referred to in this Lease as a “Building”, and
collectively as the “Buildings. For purposes of this Lease, the rentable square
footage assigned to the 2215 Building is deemed to be one hundred sixty four
thousand five hundred seventy nine (164,579) rentable square feet, consisting of
the rentable square footage of the interior of the 2215 Building (deemed to be
one hundred fifty five thousand three hundred ten (155,310) rentable square feet
(the “Deemed 2215 Building Square Footage”)) plus an additional nine thousand
two hundred sixty nine (9,269) rentable square feet of the Amenities Building
(defined below)). For purposes of this Lease, the rentable square footage
assigned to the 2225 Building is deemed to be one hundred sixty four thousand
two hundred eighty eight (164,288) rentable square feet, consisting of the
rentable square footage of the interior of the 2225 Building (deemed to be one
hundred fifty five thousand thirty six (155,036) rentable square feet (the
“Deemed 2225 Building Square Footage”)) plus an additional nine thousand two
hundred fifty two (9,252) rentable square feet of the Amenities Building. The
deemed rentable square footage of each Building is sometimes referred to in this
Lease as the “Deemed Building Square Footage”, and collectively as the “Deemed
Buildings Square Footage”. The general location of the Buildings is shown on
Exhibit “A”.
Tenant shall also have the nonexclusive right to use, on a non-reserved basis
(subject to this Section below), during the Lease Term and any extension thereof
the parking spaces within Phase 1 (defined below) (without imposition of a
parking fee for the use of the parking spaces) at a ratio for each Building
equal to three and eighty six one-hundredths (3.86) spaces per one thousand
(1,000) Deemed Building Square Footage (rounded down to the nearest whole
space), together with the Amenities Building and the other areas within the
Project (defined below) designated by Landlord as common area for the use of the
Building from time to time (“Common Area”) including but not limited to
landscaping, sidewalks, service areas and other common facilities designated by
Landlord for the use of the Buildings. During any period that Tenant leases all
of the rentable space in the Buildings from Landlord, the enclosed outdoor
courtyard area with collaborative space (“Collaborative Space”), the general
location of which is shown on Exhibit “A” attached hereto, shall be available
for use solely by Tenant, its subtenants and their respective employees, subject
to Landlord’s rights under this Lease. Tenant shall not have the right to use
any parking spaces located within Phase 2 (defined below) except during any
period when Tenant leases rentable space in the buildings located within Phase 2
from time to time (in which event Tenant shall be entitled to its allocable
share of such parking based on relative building square footage within Phase 2)
or otherwise as set forth in this Lease. During any period when Tenant does not
lease all of the rentable space in the buildings located within Phase 2 from
time to time,


-1-

--------------------------------------------------------------------------------




no tenant in Phase 2 shall have the right to use any parking spaces located
within Phase 1. Tenant shall have the right to mark fifteen (15) non-handicapped
parking spaces near each Building, in a location reasonably acceptable to
Landlord, for Tenant’s visitors (which spaces shall be a portion of Tenant’s
parking allocation set forth above). During any period when Landlord is under
contract with any Amenities Building vendor, Landlord shall have the right to
reserve not more than ten (10) parking spaces within Phase 1 for itself, its
contractors, Amenities Building vendors and others designated by Landlord from
time to time; but during any period when Landlord is not under contract with any
Amenities Building Vendor and Tenant is operating the Amenities Building as
described below, use of the parking area by Landlord and its contractors and
other designated users shall be on a non-reserved as needed basis. As used in
this Lease, “Phase 1” shall mean the Buildings, Amenities Building, the
approximately eight and eight-tenths (8.8) acre parcel of land upon which the
Buildings and Amenities Building are located (the “Land”), the parking structure
located upon the Land (the “Parking Structure”) and the other improvements now
located or hereafter constructed on the Land from time to time. As used in this
Lease, “Project” shall mean Phase 1, subject to expansion of the Project as
provided below. Unless expressly provided otherwise in this Lease, the term
Premises as used in this Lease shall include the Tenant Improvements (defined in
Section 6.B below).
As used in this Lease, “Amenities Building” means the two-story building located
in Phase 1 deemed to contain eighteen thousand five hundred twenty one (18,521)
rentable square feet, commonly known as 2235 Lawson Lane, the general location
of which is shown on Exhibit “A” attached hereto, the interior of which will be
improved by Landlord on the first floor with a cafe in accordance with Section
6.A below, and which has as of the Effective Date been improved on the second
floor with a fitness center and related improvements.


So long as Tenant leases all of the rentable space in the Buildings, the
Amenities Building café and gym shall each be operated by a vendor selected by
Tenant and approved by Landlord (each being a “Tenant’s Vendor” and collectively
the “Tenant’s Vendors”), Landlord’s approval not to be unreasonably withheld,
and shall be available for use solely by Tenant, its subtenants and their
respective employees. Each Tenant’s Vendor shall provide its services pursuant
to a written contract entered into directly between Tenant and such vendor (each
a “Vendor Contract” and collectively the “Vendor Contracts”). The term of each
Vendor Contract shall not extend beyond the Lease Term, and shall contain an
early termination right pursuant to which such contract shall be terminable on
not less than sixty (60) nor more than ninety (90) days notice from either
Tenant or Landlord, which right shall not be subject to change without
Landlord’s approval, which approval may be withheld in Landlord’s sole and
absolute discretion. All other terms and conditions of the Vendor Contracts
shall be subject to Landlord’s approval, not to be unreasonably withheld,
conditioned or delayed.


If Tenant ceases to lease all of the rentable space in the Buildings, each Party
shall have the right to terminate either or both of the Vendor Contracts by
delivering not less than sixty (60) nor more than ninety (90) days written
notice of termination to the applicable vendor and to the other Party. Until
such time as a Vendor Contract is terminated, Tenant shall continue to operate
the facility subject to such contract, and if Tenant no longer leases all of the
rentable space in the Buildings all other tenants and their subtenants of Phase
1, and their respective employees, shall have equal access to such facility on a
non-discriminatory basis, without charge by Tenant or the applicable vendor
except for any charge imposed by the café vendor for the consumption of food and
beverage items on a non-discriminatory basis. Notwithstanding the prior
sentence, if Tenant no longer leases all of the rentable space in the Buildings
and other tenants in Phase 1 are using the Amenities Building, then a prorata
portion (based on relative rentable square feet of space leased) of the monthly
charge owed to a Tenant’s Vendor under its Vendor Contract shall be paid by
Landlord to Tenant each month while such Vendor Contract remains in effect,
prorated for partial months, not later than thirty (30) days after written
demand for such payment and evidence of the amount owed is delivered to
Landlord. If a Vendor Contract is terminated and Tenant no longer leases all of
the rentable space in the Buildings, Landlord shall exert commercially
reasonable efforts to hire a substitute vendor on terms and conditions
reasonably acceptable to Landlord (which may be, but is not required to be, the
Tenant’s Vendor) to operate the applicable facility, the


-2-

--------------------------------------------------------------------------------




cost of which shall be included in Reimbursable Operating Costs (defined in
Section 9.D). Landlord shall have no obligation or right to hire a vendor for
the Amenities Building café or fitness facility during any period when Tenant
leases all of the rentable space in the Buildings or a Vendor Contract remains
in effect for such facility. If at any time during the Lease Term Tenant does
not lease all of the rentable space in the Buildings, then Landlord shall have
the right to allow other Phase 1 tenants and subtenants, and their respective
employees, to use the Amenities Building, in which event the Building’s
Allocable Share of the deemed square footage of the Amenities Building shall be
equitably adjusted by Landlord to take into account the deemed square footage of
the premises leased by such other Phase 1 tenants (as reasonably determined by
Landlord), and the deemed rentable square footage of the Premises shall be
adjusted accordingly to reflect the adjustment to each Building’s Allocable
Share of the Amenities Building deemed square footage. During any period when
Tenant does not lease all of the rentable area in the Buildings, use of the
Amenities Building shall be subject to such rules and regulations and hours of
operation designated by Landlord from time to time. Regardless of who hires the
vendor for the fitness center, prior to Tenant or its subtenants or their
respective employees using the fitness center, Tenant shall cause such person
desiring to use the fitness center to sign an informed consent waiver and
release of liability in a form prepared by Landlord. Landlord shall be entitled
to prohibit anyone from using the fitness center if such person fails or refuses
to execute such informed consent waiver and release of liability. Landlord shall
have no obligation whatsoever to enact or enforce rules and regulations
governing the cafe and fitness center or make reservations thereof, and Tenant
hereby waives all claims against Landlord with respect to same. Landlord’s costs
of owning, operating, maintaining, cleaning, repairing and restoring the
Amenities Building (other than the initial cost incurred by Landlord to build
the Amenities Building and install permanent fixtures therein and to install
exercise equipment in the Gym) shall be included as part of Reimbursable
Operating Costs. Subject to the waivers set forth in Section 10.D below, Tenant
shall be responsible for all damage to the Amenities Building and its fixtures,
equipment and furnishings resulting from Tenant, its subtenants or their
respective employees’ use of the Amenities Building, ordinary wear and tear
excepted. The Amenities Building is part of the Common Area. There shall be no
charge to Tenant, its subtenants or their respective employees for the use of
the fitness center (other than the inclusion of costs incurred by Landlord with
respect to the fitness center and the rest of the Amenities Building as part of
Reimbursable Operating Costs and inclusion of the deemed rentable square footage
of the Amenities Building as part of the deemed rentable square footage assigned
to the Building), but during any period when Landlord is under contract with the
café vendor for the Amenities Building use of the cafe will be subject to
charges imposed by the cafe operator from time to time. During any period when
Landlord contracts with a vendor for operation of the café or fitness center,
Landlord shall consult with Tenant regarding the cafe menu or fitness center
classes, as applicable, but the final decision on such matters shall be within
Landlord’s sole and absolute discretion. All loose furniture in the café or
outdoor courtyard (that is, furniture that is not permanently affixed to the
Building) shall be provided by Tenant at Tenant’s sole cost throughout the Lease
Term; provided however that if at any time during the Lease Term Tenant leases
less than all of the rentable space in the Buildings, Tenant shall have the
right to remove its loose furniture from the café or outdoor courtyard provided
Tenant gives Landlord not less than thirty (30) days prior notice of its intent
to remove such furniture, so that Landlord can make arrangements to provide
other furniture for such areas.


Landlord shall have the right, in its reasonable discretion, from time to time,
to do the following, provided that the same do not unreasonably interfere with
Tenant’s use of the Premises or the Amenities Building or materially increase
the obligations or materially decrease the rights of Tenant under this Lease
(except however that costs with respect to same shall be governed by other
applicable provisions of this Lease) and provided that the Amenities Building is
not eliminated as a Project amenity: (a) [Intentionally deleted]; (b) close
temporarily any of the Common Area for maintenance and repair purposes or to
prevent a public dedication thereof; (c) [Intentionally deleted]; (d) use the
Common Area while engaged in making additional improvements, repairs or
alterations to the Buildings or the Project allowed or required by this Lease;
(e) erect, use, and maintain pipes, wires and conduits in and through the
Premises; and (f) do and perform any other acts, alter or expand or make any
other changes in, to or with respect to the Common Area and the Project


-3-

--------------------------------------------------------------------------------




(other than the Buildings, except as required for Landlord to perform its
obligations under this Lease or to comply with Laws) as Landlord may, in its
reasonable discretion, deem to be appropriate. Landlord reserves the absolute
right to effect such other tenancies in the other Project buildings (if any) as
Landlord in the exercise of its sole business judgment shall determine to best
promote the interests of Landlord, subject to Sections 19.E, 19.F and 19.G
below. Tenant has not relied on the fact, nor has Landlord represented, that any
specific tenant or type or number of tenants shall occupy any space in the other
Project buildings, or that any specific tenant or type of tenant shall be
excluded from occupying any space in the other Project buildings.


Landlord and Tenant have agreed to use the square footage numbers set forth in
this Lease as the basis of calculating the rent due under this Lease and
Tenant’s Allocable Share (defined in Section 9.E below), and the rent due under
this Lease and Tenant’s Allocable Share shall not be subject to revision if the
actual square footages are more or less than as stated in this Lease, except as
expressly provided elsewhere in this Lease (for example, in the event of a
partial taking of the Project as described in Section 17 below, or in the event
a Phase 2 building tenant is granted the right to use the Amenities Building as
described in this Section above)). No representation or warranty of any kind,
express or implied, is given to Tenant with respect to the square footage of the
Premises, Buildings, Amenities Building or any other portion of the Project or
the square footage or acreage of the Land or Phase 2 Land (defined below).
Landlord shall have no liability to Tenant if the square footages and acreage
described in this Lease differ from the actual square footages or acreage.
Landlord currently owns certain real property across Lawson Lane comprised of
approximately seven and fifty five one-hundredths (7.55) acres (the “Phase 2
Land”), which is currently entitled for the development of two (2) office
buildings and related improvements. However, subject to Tenant’s rights under
Sections 19.E, 19.F and 19.G below, (i) there is no assurance that Landlord will
develop the Phase 2 Land, or that if develops the Phase 2 Land it will be
developed as currently entitled, and (ii) in no event shall Landlord have any
liability to Tenant if all or any portion of the Phase 2 Land is not developed
or is developed in a manner differently than as currently entitled. If, however,
Landlord does develop all or any portion of the Phase 2 Land, the Phase 2 Land
and improvements thereon may be incorporated into the Project by Landlord,
determined in Landlord’s sole and absolute discretion, and shall thereafter
constitute “Phase 2” of, and be part of, the Project, subject to Tenant’s rights
under Sections 19.E, 19.F and 19.G below.
During any construction on the Phase 2 Land, Tenant shall abide by, and cause
its agents, employees, contractors, invitees, licensees, guests and customers to
abide by, all safety and construction rules and regulations of Landlord or its
general contractor. Tenant acknowledges that during the course of construction
upon the Phase 2 Land, loud noises and/or dust may be emitted from the site of
such construction. Notwithstanding that Tenant’s normal business operations may
be disturbed or interfered with during the period of construction due to loud
noises, dust or other construction-related activities, Tenant’s Base Monthly
Rent and other amounts due under this Lease shall not be abated as a result of
such construction and, during the period of construction on the Land or Phase 2
Land, Tenant shall continue to timely perform all of its obligations under the
Lease then accruing. The preceding notwithstanding, Landlord shall exercise
commercially reasonable efforts to minimize, to the extent practicable under the
circumstances, any material interference that the construction on the Land or
Phase 2 Land may have on Tenant’s business operations in the Premises and the
emission of dust while construction work is being performed and in no event
shall such construction prevent 24/7 access to the Premises. Such commercially
reasonable efforts, as such term is used in the immediately preceding sentence,
shall not require Landlord to undertake construction on weekends or evenings or
require Landlord to install any soundproofing in the Building or Amenities
Building or institute dust control measures beyond those required by the City.
Tenant hereby waives any right to terminate this Lease due to any such
construction activities undertaken in accordance with the terms of this Lease
with respect to construction on the Land or Phase 2 Land.
3.
USE:



-4-

--------------------------------------------------------------------------------




A.
Permitted Uses:

Tenant shall use the Premises pursuant to applicable Laws (defined in Section
8.C below) for the following purposes only and shall not change the use of the
Premises without the prior written consent of Landlord, which Landlord may
withhold in its sole and absolute discretion: General office, software
development and storage incidental thereto. Tenant shall use only the number of
parking spaces allocated to Tenant under this Lease. All commercial trucks and
delivery vehicles shall be (i) parked at the rear of the Buildings, (ii) loaded
and unloaded in a manner which does not interfere with the businesses of other
occupants of the Project, and (iii) permitted to remain within the Project only
so long as is reasonably necessary to complete the loading and unloading.
Landlord makes no representation or warranty that any specific use of the
Premises desired by Tenant is permitted pursuant to any Laws (as defined in
Section 8.C below).
B.
Uses Prohibited:

Tenant and Tenant’s Agents shall not commit on any portion of the Project, any
waste, nuisance, or other act or thing which may disturb the quiet enjoyment of
any other tenant or user of the Project, nor allow any use of the Premises for
an unlawful purpose or for any sale by auction. Tenant shall not (i) damage or
overload the electrical, mechanical or plumbing systems of the Premises, (ii)
attach, hang or suspend anything from the ceiling, walls or columns of the
Buildings in excess of the load limits for which such ceiling, walls or columns
are designed, or set any load on the floor in excess of the load limits for
which such floors are designed, or (iii) generate dust, fumes or waste products
which create a fire or health hazard or damage the Premises or any portion of
the Project, including without limitation the soils or ground water in or around
the Project. No materials, supplies, equipment, finished products or
semi-finished products, raw materials or articles of any nature, or any waste
materials, refuse, scrap or debris, shall be stored upon or permitted to remain
on any portion of the Project outside of the Premises by Tenant or Tenant’s
Agents without Landlord’s prior approval, which approval may be withheld in its
sole and absolute discretion. Neither Tenant nor Tenant’s Agents shall dispose
of any waste materials, refuse, scrap, debris or garbage anywhere within the
Project except in enclosed trash containers designated for that purpose by
Landlord. Neither Tenant nor Tenant’s Agents shall conduct any auction in, on or
about the Project
C.
Advertisements and Signs:

Tenant shall not place or permit to be placed, in, upon or about the Premises or
Project any signs not approved by the City of Santa Clara (“City”) and other
governing authority having jurisdiction. All signs placed within the Project by
Tenant shall comply with all recorded documents affecting the Premises, and
applicable Laws. Tenant shall not place or permit to be placed upon the Premises
any signs, advertisements or notices visible from outside the Premises without
the written consent of Landlord as to type, size, design, lettering, coloring
and location, which consent will not be unreasonably withheld. Subject to the
terms and conditions of this Section 3.C, Tenant shall have the right to replace
the address signs currently affixed to the exterior of the Buildings, at
Tenant’s sole cost and expense. Subject to the terms and conditions of this
Section 3.C, so long as Tenant leases all of the rentable space in a Building,
Tenant may install, at its sole cost and expense, not more than two (2) of its
signs on the top of that Building. If at any time during the Lease Term (defined
in Section 4.A) Tenant leases less than fifty percent (50%) of the rentable
space in a Building, then not later than thirty (30) days after it ceases to
lease at least fifty percent (50%) of the rentable space in such building,
Tenant shall remove all of its signage from the top of such Building and repair
all damage caused by such removal. If at any time during the Lease Term Tenant
leases fifty percent (50%) or more, but less than all, of the rentable space in
a Building, Tenant shall only have the right to have one of its sign on the top
of the Building and Tenant shall remove it’s other sign from the top of the
Building and repair any damage caused by such removal not later than thirty (30)
days after the date that Tenant leases less than all (but at least fifty percent
(50%)) of the rentable space in such Building.


-5-

--------------------------------------------------------------------------------




Landlord agrees to exert commercially reasonably efforts to obtain City approval
for two (2) sign monuments for the Common Area for Phase 1 (collectively, the
“Phase 1 Monuments”) prior to the Commencement Date. If Landlord is able to
obtain City approval of either or both of the Phase 1 Monuments before the
Commencement Date, then promptly after obtaining such approval, Landlord shall
cause, at its sole cost, the City approved Phase 1 Monument(s) to be installed
in the Common Area for Phase 1. If two (2) Phase 1 Monuments are approved by the
City, then there will be one monument dedicated to each Building. If only one
(1) Phase 1 Monument is approved by the City, then the monument shall be
dedicated to both Buildings. So long as Tenant leases all of the rentable space
in both Buildings, Tenant shall have the exclusive right to install its sign on
the Phase 1 Monuments. Before installation of the Phase 1 Monument Signs,
Landlord shall provide drawings of them for Tenant’s approval, such approval not
to be unreasonably withheld. If at any time during the Term Tenant leases less
than all of the rentable space within a Building, then Tenant shall be entitled
to use only it’s Allocable Share (i.e. in the proportion that the rentable space
leased by Tenant within a Building bears to the total rentable space in that
Building) of the signage area on the sign monument dedicated to such Building,
and in such event Tenant shall, not later than thirty (30) days after demand,
remove it’s excess signage from the Phase 1 Monument dedicated to such Building
and repair any damage to the monument caused by such removal.
In addition, Tenant shall have the right subject to Landlord and the City’s
approval and the other terms and conditions of this Section 3.C to provide a
tall LED sign, similar to the one that Tenant presently has at its existing 3260
Jay Street location, a picture of which is attached hereto as Exhibit “C” (the
“LED Sign”), on the corner of Lawson Lane and Central Expressway for Phase 1
during any period that Tenant leases all of the rentable area in the Buildings.
If Tenant ceases to lease all of the rentable space in the Buildings, then not
later than thirty (30) days after it ceases to lease all of the rentable space
in the Buildings, Tenant shall remove its LED Sign and repair all damage caused
by such removal. All costs associated with the LED Sign shall be paid for by
Tenant.
Notwithstanding this Section 3.C above, the LED Sign, and any sign placed in,
upon or about the Premises (including without limitation Tenant’s rooftop
signage and exterior Building address signage), and any sign of Tenant placed
upon the Phase 1 Monuments, shall be removed by Tenant, at its sole cost, and
any damage caused by such removal shall be repaired by Tenant, prior to the
Expiration Date or sooner termination of the Lease (whichever is earlier).
Following execution of this Lease by Landlord and Tenant and delivery to
Landlord of the Letter of Credit required by Section 5 below and evidence of
insurance required of Tenant pursuant to Section 10 below, Tenant may install a
temporary sign within the Common Area or on one (1) of the Buildings announcing
this site as the Tenant’s new location, subject to City, governmental and
Landlord approval as described in this Section 3.C above, which sign shall be
removed not later than the earlier to occur of (i) the date that Tenant’s
rooftop signage has been installed, or (ii) August 15, 2015. If any Tenant sign
is not removed and damage thereby not repaired within the time required by this
Section 3.C above, Landlord do so at Tenant’s expense, the cost of which shall
be paid to Landlord not later than thirty (30) days after demand (which
obligation shall survive expiration or sooner termination of this Lease).
D.
Covenants, Conditions and Restrictions:

This Lease is subject to the effect of (i) any covenants, conditions,
restrictions, easements, mortgages or deeds of trust, ground leases, rights of
way of record and any other matters or documents of record, and (ii) any zoning
laws of the city, county and state where the Building is situated (the matters
described in this sentence being collectively referred to herein as
“Restrictions”), and Tenant shall conform to and shall not violate the terms of
any such Restrictions. Landlord shall have the right from time to time to
encumber the Project with any and all public utility easements, private
easements and covenants, conditions and restrictions required by the City or any
other governmental authority in connection with the development or redevelopment
of the Project or Phase 2 needed or desired by Landlord for the ownership, use
and operation of the Project


-6-

--------------------------------------------------------------------------------




or Phase 2, provided that they do not materially and adversely affect Tenant’s
access to or use of the Premises, all of which shall constitute part of the
Restrictions; and Tenant agrees that its rights under this Lease shall be
subject and subordinate to all such Restrictions. Landlord shall have the right
to change the size of any parcel comprising the Phase 2 Land, parcelize,
subdivide and/or merge any parcels comprising the Phase 2 Land, without Tenant’s
approval, subject to Tenant’s rights under Sections 19.E, 19.F and 19.G below.
Not later than ten (10) business days after request by Landlord, Tenant shall
execute any documents reasonably required to evidence or effectuate Tenant’s
subordination and/or consent to the matters described in this Section above.
E.
Sustainability Requirements:

As used in this Lease, “Sustainability Requirements” means any and all Laws
relating to any “green building” or other environmental sustainability practices
and requirements now or hereafter in effect or imposed by any governmental
authority or applicable Laws from time to time (collectively, “Sustainability
Requirements”). Without limiting the scope of any Sustainability Requirements
that may be in effect from time to time, Tenant acknowledges that Sustainability
Requirements may address whole-building or premises operations, construction
issues, maintenance issues and other issues, including without limitation
requirements relating to: chemical use; indoor air quality; energy and water
efficiency; recycling programs; interior and exterior maintenance programs;
systems upgrades to meet green or sustainable building energy, water, air
quality, and lighting performance standards; construction methods and
procedures; material purchases; disposal of garbage, trash, rubbish and other
refuse and waste; and the use of proven energy and carbon reduction measures.
Neither Tenant nor Tenant’s Agents shall use or operate the Premises in a manner
that will cause any part of the Project to be in non-compliance with any
Sustainability Requirements in effect from time to time.
4.
TERM AND RENTAL:

A.
Term; Base Monthly Rent:

The Lease term (“Lease Term”) shall commence on August 15, 2015 (the
“Commencement Date”), and end one hundred forty four (144) full calendar months
thereafter (it being intended that if the Commencement Date occurs on a day
other than the first (1st) day of a calendar month, then the Expiration Date
shall be extended so that the Expiration Date occurs on the last day of the last
calendar month of the Lease Term) (the date that the Lease Term, as extended
pursuant to the terms and conditions of this Lease, expires being the
“Expiration Date”), subject to sooner termination or extension as described in
this Lease. Notwithstanding the Parties’ agreement that the Lease Term begins on
the Commencement Date, this Lease and all of the obligations of Landlord and
Tenant shall be binding and in full force and effect from and after the
Effective Date.
Notwithstanding that the Lease Term commences on the Commencement Date, Landlord
agrees to deliver the Premises to Tenant in accordance with Section 6.A below on
the later of the Effective Date or the date that Tenant has delivered proof of
all insurance required of Tenant under this Lease to Landlord, for the purpose
of Tenant’s planning, designing and installation of the Tenant Improvements
(defined in Section 6.B below), Tenant’s trade fixtures and personal property
and preparing the Premises for occupancy, but only to the extent such activities
do not materially interfere with any work required of Landlord pursuant to
Section 6.A below. The period commencing on the date that Tenant is allowed to
or does enter the Premises for the activities described in the prior sentence,
and ending on the Commencement Date is referred to in this Lease as the “Early
Access Period”. Tenant shall pay for all utilities and services consumed at the
Premises during the Early Access Period, but shall not be required to pay Base
Monthly Rent, property management fees or Tenant’s Allocable Share of Operating
Costs during the Early Access Period. Notwithstanding the foregoing, in no event
shall Tenant occupy any portion of the Premises for the conduct of its business
unless and until Tenant


-7-

--------------------------------------------------------------------------------




has obtained a certificate of occupancy or equivalent governmental authorization
for the conduct of its business therein, but if such certificate of occupancy or
equivalent governmental authorization is obtained Tenant shall have the right to
conduct its business in the Premises during the Early Occupancy Period without
being required to pay Base Monthly Rent or property management fees, but Tenant
shall be required to pay Tenant’s Allocable Share of Operating Costs from and
after the date that Tenant commences to conduct its business in any portion of
the Premises. In no event shall Tenant have any early entry right with respect
to the Amenities Building or any right to use the Amenities Building before the
Amenities Building Work (defined in Section 6.A below) has been Substantially
Completed.
In addition to all other sums payable by Tenant under this Lease, Tenant shall
pay as base monthly rent (“Base Monthly Rent”) for the Premises the following
amounts, which amounts shall be subject to adjustment as described elsewhere in
this Lease:
Month (starting on the first (1st full calendar month of the Lease Term)
Base Monthly Rent
1-6
Zero Dollars ($0.00)
7
Nine Hundred Seventy Thousand One Hundred Fifty Seven Dollars and Sixty Five
Cents ($970,157.65)
8
Five Hundred Seventy Thousand One Hundred Fifty Seven Dollars and Sixty Five
Cents ($570,157.65)
9-18
Nine Hundred Seventy Thousand One Hundred Fifty Seven Dollars and Sixty Five
Cents ($970,157.65)
19-30
Nine Hundred Ninety Nine Thousand Seven Hundred Fifty Five Dollars and Sixty
Eight Cents ($999,755.68)
31-42
One Million Twenty Nine Thousand Three Hundred Fifty Three Dollars and Seventy
One Cents ($1,029,353.71)



-8-

--------------------------------------------------------------------------------




43-54
One Million Fifty Eight Thousand Nine Hundred Fifty Two Dollars and Seventy Four
Cents ($1,058,952.74)
55-66
One Million Ninety One Thousand Eight Hundred Thirty Eight Dollars and Forty
Four Cents ($1,091,838.44)
67-78
One Million One Hundred One Thousand Seven Hundred Four Dollars and Forty Five
Cents ($1,101,704.45)
79-90
One Million One Hundred Eighteen Thousand One Hundred Forty Seven Dollars and
Eighty Cents ($1,118,147.80)
91-102
One Million One Hundred Thirty Four Thousand Five Hundred Ninety One Dollars and
Fifteen Cents ($1,134,591.15)
103-114
One Million One Hundred Fifty Seven Thousand Six Hundred Eleven Dollars and
Eighty Four Cents ($1,157,611.84)
115-126
One Million One Hundred Seventy Seven Thousand Three Hundred Forty Three Dollars
and Eighty Six Cents ($1,177,343.86)
127-138
One Million One Hundred Ninety Thousand Four Hundred Ninety Eight Dollars and
Fifty Four Cents ($1,190,498.54)



-9-

--------------------------------------------------------------------------------




139-144
One Million One Hundred Ninety Thousand Four Hundred Ninety Eight Dollars and
Fifty Four Cents ($1,190,498.54)



If the Lease Term does not start on the first (1st) day of a calendar month,
then Base Monthly Rent for the first (1st) partial calendar month of the Lease
Term shall be Nine Hundred Seventy Thousand One Hundred Fifty Seven Dollars and
Sixty Five Cents ($970,157.65), prorated based on the number of days in such
partial month. Base Monthly Rent shall be due in advance on or before the first
day of each calendar month during the Lease Term, except that if the
Commencement Date is not the first (1st) day of the calendar month, Base Monthly
Rent for the first (1) partial month of the Lease term shall be due on the
Commencement Date, and the six (6) months of free rent shown in the rent
schedule above shall apply only to the first (1st) six (6) full calendar months
of the Lease Term. Notwithstanding that Base Monthly Rent for the first (1st)
six (6) full calendar months of the Lease Term is Zero Dollars ($0.00),
Reimbursable Operating Costs and all other sums due under this Lease, other than
Base Monthly Rent (but otherwise including without limitation management fees
pursuant to Section 20.N, based on an assumed Base Monthly Rent amount of Nine
Hundred Seventy Thousand One Hundred Fifty Seven Dollars and Sixty Five Cents
($970,157.65)), shall be due for such six (6) full calendar month period. All
sums payable by Tenant under this Lease shall be paid to Landlord in lawful
money of the United States of America, without offset or deduction and except as
otherwise expressly provided in this Lease without prior notice or demand, at
the address specified in Section 1 of this Lease or at such place or places as
may be designated in writing by Landlord during the Lease Term. Base Monthly
Rent for any period less than a calendar month (including the first partial
calendar month of the Lease Term if the Commencement Date is not on the first
day of a calendar month) shall be a pro rata portion of the monthly installment
based on the number of days in the partial calendar month; provided that if this
Lease terminates due to Tenant’s default, Tenant shall not be relieved of the
obligation to pay future accruing rent, and the provisions of Section 14 shall
control. Concurrently with Tenant’s execution of this Lease, Tenant shall pay to
Landlord the sum of Nine Hundred Seventy Thousand One Hundred Fifty Seven
Dollars and Sixty Five Cents ($970,157.65) as a deposit to be applied on the
Commencement Date against the Base Monthly Rent due for the seventh (7th) full
calendar month of the Lease Term.
 
B.
Intentionally Omitted:

C.
Late Charge:

Tenant hereby acknowledges that late payment by Tenant to Landlord of Base
Monthly Rent and other sums due hereunder will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which is extremely difficult to
ascertain. Such costs include but are not limited to: administrative,
processing, accounting, and late charges which may be imposed on Landlord by the
terms of any contract, revolving credit, mortgage, or trust deed covering the
Premises. Accordingly, if any installment of Base Monthly Rent or other sum due
from Tenant is not received by Landlord or Landlord’s designee within five (5)
days after it is due, Tenant shall pay to Landlord a late charge equal to five
(5%) percent of such overdue amount, which late charge shall be due and payable
on the same date that the overdue amount was due. The parties agree that such
late charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of late payment by Tenant, excluding interest and attorneys fees
and costs. If any Base Monthly Rent or other sum due from Tenant remains
delinquent for a period in excess of thirty (30) days then, in addition to such
late charge, Tenant shall pay to Landlord interest on any rent that is not paid
when due at the Agreed Interest Rate (defined in


-10-

--------------------------------------------------------------------------------




Section 14.B) from the date such amount became due until paid. Acceptance by
Landlord of such late charge or interest shall not constitute a waiver of
Tenant’s default with respect to such overdue amount nor prevent Landlord from
exercising any of the other rights and remedies granted hereunder. In the event
that a late charge is payable hereunder, whether or not collected, for three (3)
consecutive installments of Base Monthly Rent, then the Base Monthly Rent,
property management fees and Reimbursable Operating Costs shall automatically
become due and payable quarterly in advance, rather than monthly,
notwithstanding any provision of this Lease to the contrary, until Tenant has
thereafter timely paid, on before the due date, Base Monthly Rent, Reimbursable
Operating Costs and property management fees for a twelve (12) consecutive full
calendar month period, at which time Base Monthly Rent, Reimbursable Operating
Costs and property management fees shall revert back to being payable monthly
(subject however to reverting to quarterly payment if thereafter a late charge
is payable hereunder, whether or not collected, for three (3) consecutive
installments of Base Monthly Rent). In no event shall this provision for a late
charge be deemed to grant to Tenant a grace period or extension of time within
which to pay any amount due under this Lease. Notwithstanding the foregoing,
Tenant shall be entitled to one (1) written notice and five (5) day cure period
each calendar year before the first late charge for such calendar year shall
accrue. No notice or additional cure period shall be required or apply for the
second or any subsequent late charge during the calendar year.


5.
SECURITY DEPOSIT:

A.
Amount and Purpose:

Not later than thirty (30) days after the Effective Date, Tenant shall provide
Landlord an irrevocable standby letter of credit (as replaced or amended
pursuant to this Section 5, the “Letter of Credit”) in the amount of Nine
Hundred Seventy Thousand One Hundred Fifty Seven Dollars and Sixty Five Cents
($970,157.65) in a form, containing terms, issued by a lending institution, and
drawable in a location all reasonably acceptable to Landlord (the Letter of
Credit and all proceeds thereof, and all other sums paid to Landlord in
substitution of the foregoing, being referred to as the “Security Deposit”).
Landlord hereby approves JP Morgan Chase as an acceptable issuer of the Letter
of Credit, so long as there is no material negative change in such issuer’s
credit rating or ability to meet its obligations. If Tenant defaults beyond
applicable notice and cure periods with respect to any provisions of the Lease,
including but not limited to (i) the provisions relating to payment of Base
Monthly Rent or other charges in default, or any other amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, or (ii) breach
of any of Tenant’s obligations under this Section 5, Landlord shall be entitled
to draw the full amount of the Letter of Credit or any portion thereof at any
time by certifying the occurrence of such default to the issuer; thereafter, as
to any cash remaining from the drawdown of the Letter of Credit and application
of the amounts drawn to amounts owned to Landlord, such portion of the Security
Deposit shall be in the form of cash held by Landlord. Tenant’s failure to
timely comply with its obligations under this Section 5 shall constitute a
material default of Tenant, for which no notice or opportunity to cure shall
apply or be required before Landlord is entitled to draw the full amount of the
Letter of Credit or any portion thereof, time being of the essence as to
Tenant’s obligations under this Section 5. The Security Deposit shall be held by
Landlord as security for the faithful performance by Tenant of every term,
covenant and condition of this Lease applicable to Tenant, and not as prepayment
of rent. Landlord may, but shall not be obligated to, and without waiving or
releasing Tenant from any obligation under this Lease, use, apply or retain the
whole or any part of the Security Deposit reasonably necessary for the payment
of any amount which Landlord may spend by reason of Tenant’s default or as
necessary to compensate Landlord for any loss or damage which Landlord may
suffer by reason of Tenant’s default, including without limitation loss of
future rents due under this Lease upon termination of this Lease due to a
default by Tenant and other damages recoverable under California Civil Code
Section 1951.2. Landlord shall not be deemed a trustee of the Security Deposit
or any other funds held by Landlord, and Landlord shall not be required to keep
the Security Deposit


-11-

--------------------------------------------------------------------------------




or any such other funds separate from its general funds. The Security Deposit
and such other funds shall not bear interest for the benefit of Tenant.
B.
Requirements of Letter of Credit:

Tenant shall keep the Letter of Credit in effect during the entire Lease Term,
as the same may be extended, plus a period of four (4) weeks following the
Expiration Date (the “Outside LOC Expiration Date”). At least thirty (30) days
prior to expiration of any Letter of Credit, the term thereof shall be renewed
or extended for a period of at least one (1) year until the Outside LOC
Expiration Date. If the issuer of the Letter of Credit becomes insolvent, is
closed or is placed in receivership, or if Landlord is notified that the Letter
of Credit will not be honored, or if there is a material negative change in the
issuer’s credit rating or ability to meet its obligations, then within seven (7)
business days after demand from Landlord, Tenant shall deliver to Landlord a new
Letter of Credit issued by a lending institution acceptable to Landlord in
Landlord’s reasonable discretion, and otherwise meeting the requirements of this
Section 5. In the event Landlord draws against the Letter of Credit and applies
any portion of the proceeds thereof to the amounts owed to Landlord, Tenant
shall replenish the remaining Security Deposit (by cash, additional letter of
credit or replacement letter of credit meeting the requirements of this Section
5) such that the aggregate amount of Security Deposit available to Landlord at
all times during the Lease Term is the amount of the Security Deposit originally
required, as the same may be required to be increased as provided above. If at
any time while a Letter of Credit is held as a Security Deposit, Tenant is a
Debtor (as defined in Section 101(13) of the Bankruptcy Code) under any case or
filing, then, anything in this Section 5 to the contrary notwithstanding,
Landlord shall not be required to give Tenant written notice of and/or
opportunity to cure or grace period to cure any default under this Lease prior
to Landlord drawing upon the Letter of Credit following Tenant’s failure to
perform any of its obligations under this Lease. The Security Deposit shall be
returned to Tenant within thirty (30) days after the Expiration Date and
surrender of the Premises to Landlord in the condition required by this Lease,
less any amount deducted in accordance with this Section 5, together with
Landlord’s written notice itemizing the amounts and purposes for such deduction;
provided however that if at the end of such thirty (30) day period there are any
uncured breaches by Tenant of its obligations under this Lease and the cost of
cure or extent of damage as a result has not yet been ascertained by Landlord,
then such thirty (30) day period shall be extended as reasonably necessary for
Landlord to ascertain the cost of cure and extent to which Landlord has been
damaged as a result thereof. Tenant hereby waives California Civil Code Section
1950.7, or any similar law now or hereafter in effect (including, without
limitation, any federal law) to the extent the same has the effect of limiting
the circumstances under which Landlord would be allowed to use or apply the
Security Deposit or amount that could be so used or applied, or imposing a
deadline for the return of the Security Deposit. In the event of termination of
Landlord’s interest in this Lease, Landlord shall deliver the Letter of Credit
or cash Security Deposit to Landlord’s successor in interest in the Premises
that is bound by this Section 5 and thereupon be relieved of further
responsibility with respect to the Letter of Credit or cash Security Deposit;
provided, however, that if Tenant fails to timely perform its obligations under
the next sentence, Landlord shall have the right, upon request of Landlord’s
successor, to draw on the Letter of Credit on behalf of Landlord’s successor.
Upon termination or transfer of Landlord’s interest in the Lease, within five
(5) days after request by Landlord or Landlord’s successor, Tenant shall either
cause the Letter of Credit to be amended to name Landlord’s successor as the
party entitled to draw down on the Letter of Credit and deliver such amendment
to the requesting party, or shall obtain and deliver to the requesting party a
new Letter of Credit naming Landlord’s successor as the party entitled to draw
on the Letter of Credit and otherwise meeting the requirement of this Section 5.
Landlord shall have the right to pledge the Letter of Credit or cash Security
Deposit or otherwise grant a security interest therein to Landlord’s lenders,
and shall have the right to deliver the Letter of Credit or all or any portion
of any cash Security Deposit to Landlord’s lenders in connection therewith,
provided the Letter of Credit or cash Security Deposit shall only be used in
accordance with, and shall continue to be governed by, the terms and provisions
of this Section 5. At Landlord’s election, within ten (10) days after request by
Landlord, Tenant shall either cause the Letter of Credit to be amended to name
Landlord’s lenders as the beneficiary or as a co-


-12-

--------------------------------------------------------------------------------




beneficiary with Landlord, and/or as a co-signer of any certification presented
for a draw down of the Letter of Credit, and to incorporate other changes to the
Letter of Credit reasonably requested by Landlord or Landlord’s lenders, or
shall obtain a new Letter of Credit to effectuate such changes and otherwise
meeting the requirements of this Section 5. If a new Letter of Credit is
delivered to Landlord as required by this Section 5.B, the old Letter of Credit
shall be promptly returned to Tenant. If Landlord or a designated lender
rightfully attempts to draw on the Letter of Credit but does not receive the
full amount requested in cash, Tenant shall within five (5) days after demand
from Landlord, deposit with Landlord cash in the amount of the deficiency,
provided that the total amount of the unapplied Security Deposit held by
Landlord (whether in the form or cash or letter or credit or combination
thereof) shall not exceed the total amount of Security Deposit required by this
Section 5.
6.
CONSTRUCTION:

A.
Landlord’s Work:

If on the date that the Premises is delivered to Tenant pursuant to Section 4.A
above the Premises is not compliant with current building code for seismic and
structural strength, current Americans with Disabilities Act (“ADA”)
requirements or 2013 Title 24 requirements, or if on the Commencement Date the
electrical, plumbing, fire life safety, emergency power, elevators, or heating,
ventilating and air conditioning (“HVAC”) systems serving the Premises or the
interior Common Area available for Tenant’s use are not in good working
condition, and Tenant notifies Landlord in writing of any such deficiency not
later than ninety (90) days after the Commencement Date, then except to the
extent any such deficiency is caused by Tenant or Tenant’s Agents (including
without limitation due to any Tenant Improvements or other Alterations),
Landlord shall thereafter promptly perform the work necessary to correct such
deficiency at Landlord’s sole cost and expense and such expense will not be
included in Tenant’s Allocable Share of Reimbursable Operating Costs. If Tenant
fails to notify Landlord in writing of any work required to bring the Premises
into the condition described in the immediately prior sentence before the end of
the ninety (90) day period required by the immediately prior sentence, Landlord
shall have no further obligation to remedy such deficiency, except that to the
extent such work is covered by warranties remaining in effect Landlord shall
pursue enforcement of such warranties. The existence of any such deficiency
shall not cause an extension of or delay in the Commencement Date.
Notwithstanding this Section above, Landlord shall not have any obligation to
modify, upgrade or do any other work to bring the Building into compliance with
applicable laws, codes and regulations (including, without limitation, the ADA)
to the extent such work is required because any portion of the Tenant
Improvements include improvements that are not standard office improvements (as
reasonably determined by Landlord).
Following the Effective Date, Landlord shall cause the work in Amenities
Building (the “Amenities Building Work”) and Common Area (the “Collaborative
Area Work”) described on Exhibit “D” attached hereto (collectively, “Landlord’s
Work”) to be Substantially Completed (defined below) by a general contractor
chosen by Landlord, at Landlord’s sole cost and expense except as otherwise
expressly provided in this Section 6.A below. Landlord shall use commercially
reasonable efforts to Substantially Complete Landlord’s Work by August 15, 2015,
subject in each case to extension in the event of and equal to any delays in
completion caused by a Tenant Delay (defined below); provided however that in no
event shall Landlord be required to perform such work during non-business hours
or on weekends or holidays. In no event shall Landlord’s failure to complete
Landlord’s Work by any particular date cause this Lease to be void or voidable
or subject Landlord to any liability as a result thereof; except that (i) if the
Amenities Building Work has not been completed by August 15, 2015 for any reason
other than a Tenant Delay (defined below), or (ii) if the Collaborative Area
Work has not been completed by August 15, 2015 for any reason other than a
Tenant Delay, then the Commencement Date shall be extended one (1) day for each
such day of delay in completion.


-13-

--------------------------------------------------------------------------------




The Amenities Building Work shall be deemed substantially complete
(“Substantially Complete” or “Substantial Completed”) when: (i) such work has
been completed substantially in accordance with the plans and specification
described on Exhibit “D” attached hereto, as evidenced by a final inspection or
its equivalent by the appropriate governmental authority to the extent such work
is subject to final inspection or equivalent approval, and (ii) the Landlord’s
architect has certified that such work has been completed substantially in
accordance with the plans and specifications described on Exhibit “D” attached
hereto. The Collaborative Area Work shall be deemed substantially complete
(“Substantially Complete” or “Substantial Completed”) when: (i) such work has
been completed substantially in accordance with the plans and specification
described on Exhibit “D” attached hereto, as evidenced by a final inspection or
its equivalent by the appropriate governmental authority to the extent such work
is subject to final inspection or equivalent approval, and (ii) the Landlord’s
architect has certified that such work has been completed substantially in
accordance with the plans and specification described on Exhibit “D” attached
hereto. Installation of Tenant’s furniture, trade fixtures, telephone, data and
other office equipment and cabling, and the completion of punch list items that
don’t materially and adversely affect Tenant’s use of the Premises, Amenities
Building or Common Area, shall not be required in or to deem Landlord’s Work to
be Substantially Complete.
As used in this Lease, “Tenant Delay” shall mean any delay in the completion of
any work required of Landlord under this Lease caused by Tenant or any of
Tenant’s Agents. To the extent a Tenant Delay results in increased cost to
Landlord in completing Landlord’s Work, Tenant shall pay such increased cost to
Landlord not later than ten (10) business days after demand.
Except as otherwise expressly provided in this Lease, the Premises shall be
delivered to Tenant, and Tenant shall accept such delivery, in its then “AS IS,
WITH ALL FAULTS” condition, without representation or warranty of any kind,
express or implied, other than any which may be expressly contained in this
Lease, and with no obligation on the part of Landlord to perform any other work
(other than such work as this Lease expressly states must be performed by
Landlord during the Lease Term).
B.
Tenant Improvement Construction:

Landlord shall have no obligation to perform tenant improvement work with
respect to the Premises. All initial tenant improvements which Tenant desires to
install in the Building (the “Tenant Improvements”) shall be constructed by
Tenant in accordance with plans and specification reasonably approved by
Landlord and the requirements of this Section 6.B and Article 8 below, at
Tenant’s sole cost, subject to Landlord’s obligation to provide a Work Allowance
pursuant to Section 6.C below. When Tenant’s final plans and specifications for
the Tenant Improvements have been approved by Landlord and the City, such plans
and specifications shall be identified in an exhibit which shall be attached to
this Lease as Exhibit “B”. Landlord’s Work shall not constitute Tenant
Improvements under this Lease. The architect and general contractor involved in
the design and construction of the Tenant Improvements shall be subject to
Landlord’s prior written approval, not to be unreasonably withheld, conditioned
or delayed. Landlord hereby approves of Tenant’s use of Permian Builders as a
General Contractor and ArcTec, Inc. as an architect. All Tenant Improvements
shall be constructed by Tenant in accordance with the plans and specification
approved by Landlord, and shall be consistent with Class A construction and
quality provided however, that the foregoing shall not require Tenant to comply
with any particular LEED or similar voluntary green building certification
except to the extent required by the City or any other governmental authority
having jurisdiction.  All Tenant Improvements are subject to Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.  The process for approval and disapproval of Tenant’s plans and
specifications for the Tenant Improvements is additionally described in Section
8.A below.
The Tenant Improvements shall not be removed or altered by Tenant except as
provided in Section 7.A and Article 8 below. Tenant shall have the right to
depreciate and claim and collect any investment tax credits


-14-

--------------------------------------------------------------------------------




for the Tenant Improvements during the Lease Term to the extent paid for by
sources other than the Work Allowance. Upon expiration of the Lease Term or any
earlier termination of the Lease, the Tenant Improvements shall become the
property of Landlord and shall remain upon and be surrendered with the Premises,
and title thereto shall automatically vest in Landlord without any payment
therefore, except to the extent Tenant is required to remove them pursuant to
other provisions of this Lease.
C.
Tenant Improvement Costs:

Landlord agrees to provide Tenant a work allowance to be utilized by Tenant in
accordance with this Lease for the design and construction of the Tenant
Improvements, in the amount of Nineteen Million Seven Hundred Thirty Two
Thousand Twenty Dollars ($19,732,020) (the “Work Allowance”), subject to this
Section 6.C below.
Tenant shall pay all costs associated with the Tenant Improvements, subject to
Landlord’s obligation to provide the Work Allowance pursuant to this Section
6.C. The cost of the Tenant Improvements for which the Work Allowance may be
utilized by Tenant (“Work Allowance Costs”) shall consist of only the following
to the extent actually incurred or paid by Tenant in connection with the design
(but not Tenant’s initial space planning) and construction of the Tenant
Improvements to its unaffiliated third party general contractor (the “General
Contractor”), architects, designers and suppliers for the Tenant Improvements;
the fees of Tenant’s General Contractor, architects, designers, project managers
and suppliers; materials, labor and other construction costs; governmental
permit fees, construction taxes or other costs imposed by governmental
authorities related to the Tenant Improvements. The Work Allowance shall be paid
by Landlord to the third parties entitled to payment in accordance with this
Section 6.C below. During the course of design and construction of the Tenant
Improvements, but not more than once in any calendar month, if Tenant desires a
disbursement of the Work Allowance, Tenant and Tenant’s General Contractor shall
deliver to Landlord the following (the “Disbursement Documentation”): (i) a
written request for disbursement, setting forth the amount requested for
disbursement (“Disbursement Request”); (ii) a schedule of values allocating
costs to the various portions of the Tenant Improvements for which disbursement
is sought, in form and content reasonably satisfactory to Landlord, and which
shall substantiate that the full amount requested for disbursement has been
incurred or expended by Tenant for those Tenant Improvements for which the Work
Allowance may be utilized; (iii) evidence of costs incurred of all amounts owed
to the applicable third party, in form reasonably acceptable to Landlord, (iv)
conditional lien releases, in form and content reasonably satisfactory to
Landlord, from the General Contractor and all subcontractors, material suppliers
and other persons or entities providing work or materials for which the current
Disbursement Request relates, (v) unconditional lien releases, in form and
content reasonably satisfactory to Landlord, from the General Contractor and all
subcontractors, material suppliers and other persons or entities providing work
or materials for which prior disbursements were made from the Work Allowance, to
the extent not already delivered to Landlord; and (vi) invoices, vouchers,
statements, affidavits and/or other documents in a form reasonably acceptable to
Landlord which substantiate and justify the disbursement requested. Within
thirty (30) days after Landlord’s receipt of the Disbursement Request and
Disbursement Documentation, Landlord shall pay directly to the third (3rd) party
entitled to payment (but subject to the next sentence) an amount equal to the
lesser of the undisbursed portion of the Work Allowance or the following: an
amount equal to the product of (i) the amount requested for disbursement, and
(ii) the lesser of (x) one (1) or (y) a fraction, the numerator of which is the
total amount of the Work Allowance and the denominator of which is the total
cost of the Tenant Improvements as evidenced by the contracts entered into
between Tenant and the

General Contractor, architects, designers and suppliers (all of which contracts
shall be delivered to Landlord as a condition precedent to Landlord’s obligation
to make the first disbursement of the Work Allowance) for the Tenant Improvement
work, until such time as Landlord has expended the full amount of the Work
Allowance.


-15-

--------------------------------------------------------------------------------




Notwithstanding the foregoing, to the extent the amount requested for
reimbursement has already been paid by Tenant to the third party entitled to
payment, and evidence reasonably satisfactory to Landlord of such payment has
been delivered to Landlord, Landlord agrees to reimburse Tenant directly for the
amount paid by Tenant to the third party.
If following completion of the Tenant Improvements and payment of Landlord’s
share of Work Allowance Costs in accordance with this Section 6.C above there
are any un-disbursed Work Allowance funds, Tenant shall not be entitled to any
further disbursements of such funds and shall not be entitled to any credit with
respect to such funds. If any portion of the Work Allowance remains un-disbursed
as of the date that is twelve (12) months after the Commencement Date, then as
to those remaining funds for which the required Disbursement Documentation has
not been submitted to Landlord, Tenant shall not be entitled to any further
disbursements of such funds and shall not be entitled to any credit with respect
to such funds. All Work Allowance Costs shall be fully documented to and subject
to reasonable verification by Landlord. Notwithstanding the foregoing Landlord
shall not be required make any disbursements of the Work Allowance during any
period when Tenant is in material default under this Lease beyond any applicable
cure period expressly granted in this Lease.
D.
Space Plan Allowance:

In addition to the Work Allowance, Landlord shall reimburse Tenant for the space
planning expenses paid by Tenant for the development of a preliminary space plan
for the Premises, not to exceed Forty Nine Thousand Three Hundred Thirty Dollars
and Five Cents ($49,330.05) (the “Space Plan Allowance”), not later than thirty
(30) days following Landlord’s receipt of a complete copy of such space plans
(which Landlord shall have the right to retain), request for payment and
documentation reasonably acceptable to Landlord evidencing the amount paid by
Tenant for such preliminary space plan, provided that Landlord and Landlord’s
architect are allowed to review and provide comments to such preliminary space
plans (the fees of Landlord’s architect for such services to be paid for by
Landlord). If any portion of the Space Plan Allowance remains un-disbursed as of
the date that is six (6) months after the Effective Date, then as to those
remaining funds for which request for payment and supporting documentation has
not been submitted to Landlord, Tenant shall not be entitled to any further
disbursements of such funds and shall not be entitled to any credit with respect
to such funds. Notwithstanding the foregoing Landlord shall not be required to
make any disbursements of the Space Plan Allowance during any period when Tenant
is in material default under this Lease beyond any applicable cure period
expressly granted in this Lease
E.    Construction Related Accessibility Standards Notice:
In accordance with California Civil Code Section 1938, Landlord hereby notifies
Tenant that the Premises has not been inspected by a Certified Access Specialist
(CASp).


7.
COVENANTS TO SURRENDER:

A.
Surrender:

Tenant agrees on the Expiration Date or sooner termination of this Lease
(whichever is earlier), to surrender the Premises to Landlord in broom clean and
good condition and repair, normal wear and tear and casualty (subject to Section
16 below) excepted. In this regard, “normal wear and tear” shall be construed to
mean wear and tear caused to the Premises by the natural aging process which
occurs in spite of prudent application of commercially reasonable standards
(from a landlord’s perspective) for maintenance, repair, replacement, and
janitorial practices, and does not include items of neglected or deferred
maintenance. In any event, Tenant shall cause the following to be done prior to
the Expiration Date or sooner termination of this Lease (whichever


-16-

--------------------------------------------------------------------------------




is earlier) to the extent Tenant is not required to remove any of the following
pursuant to other provisions of this Lease: (i) all interior walls shall be
cleaned, (ii) all tiled floors shall be cleaned, (iii) all carpets shall be
cleaned, (iv) all broken, marred, stained or nonconforming acoustical ceiling
tiles shall be replaced, (v) all cabling placed above the ceiling by Tenant or
Tenant’s contractors shall be removed, (vi) [intentionally deleted], (vii) the
HVAC system shall be serviced by a reputable and licensed service firm and left
in “good operating condition and repair”, which condition shall also be so
certified by such firm, and (viii) the plumbing and electrical systems and
lighting shall be placed in good order and repair (including replacement of any
burned out, discolored or broken light bulbs, ballasts, or lenses). On or before
the Expiration Date or sooner termination of this Lease (whichever is earlier),
Tenant shall remove all its personal property and trade fixtures from the
Premises. All property and trade fixtures not so removed shall be deemed to have
been abandoned by Tenant. As to Alterations for which Landlord’s consent was not
obtained, Tenant shall ascertain from Landlord not more than one (1) year and
not less than ninety (90) days before the Expiration Date or sooner termination
of this Lease (whichever is earlier) whether Landlord desires to have any
Alterations made by Tenant (as defined in Section 8 below) removed and the
Premises or any parts thereof restored to the condition existing prior to the
making of such Alteration, with any upgrades or revisions required to comply
with all applicable building codes and other Laws in effect at the time of such
removal and restoration to the extent such compliance is necessitated by the
removal, repair and restoration work, or to cause Tenant to surrender all
Alterations in place to Landlord. In addition, if at the time Tenant obtains
Landlord’s consent to any Alterations Landlord advises Tenant that any
Alterations must be removed, then Tenant shall be required to surrender the
Premises on the Expiration Date or sooner termination of the Lease (whichever is
earlier) with such Alterations removed and the Premises restored to the
condition existing prior to the making of such Alteration, with any upgrades or
revisions required to comply with all applicable building codes and other Laws
in effect at the time of such removal and restoration to the extent such
compliance is necessitated by the removal, repair and restoration work; but if
at the time Tenant obtains Landlord’s consent to an Alteration Landlord fails to
advise Tenant that such Alteration must be removed then Tenant shall not be
required to remove such Alteration. Tenant’s repair and restoration obligation
shall include causing the Premises to be brought into compliance with all
applicable building codes and other Laws in effect at the time of the removal,
repair and restoration to the extent such compliance is necessitated by the
removal, repair and restoration work. The foregoing provisions relating to
Alterations for which Landlord’s consent was not obtained shall in no event be
construed as giving Tenant the right to do any Alterations without Landlord’s
consent (except as otherwise expressly provided in Section 8 below).
Notwithstanding this Section 7.A above, in no event shall Tenant be required to
remove any elements of the Tenant Improvements that are typical of an open
interior office plan. For purposes of this Lease, an open interior office plan
means (i) offices and conference rooms (not including the EBC (defined below)),
with not more than fifty percent (50%) in the aggregate of the Deemed Building
Square Footage on each floor of a Building being offices that are partitioned,
enclosed or built out (other than open workspace cubicles which are not hard
wall construction) or conference rooms that are partitioned, (ii) not more than
five percent (5%) of the Deemed Building Square Footage on each floor of a
Building being offices on the exterior window line (which window line offices
shall be included in the calculation of the fifty percent (50%) aggregate
threshold described in item (i) immediately above), and (iii) one (1) executive
briefing center (“EBC”) in only one (1) of the Buildings, which EBC is not more
than twenty percent (20%) of the Deemed Building Square Footage in such
Building.
B.
Failure to Surrender:

If Tenant remains in possession of the Premises after the Expiration Date or
sooner termination of this Lease (whichever occurs earlier) without Landlord’s
consent, or fails to surrender the Premises on the Expiration Date or sooner
termination of this Lease (whichever occurs earlier) in the condition required
by this Lease, such hold over or failure shall not constitute a renewal or
extension of the Lease Term, Tenant’s continued possession shall be on the basis
of a tenancy at sufferance, and Tenant shall be liable to Landlord for the
reasonable rental value of the Premises (which shall be deemed to be one hundred
fifty percent (150%)


-17-

--------------------------------------------------------------------------------




of the Base Monthly Rent due in the month preceding the Expiration Date or
termination of this Lease (whichever occurs earlier), as applicable (without
regard to temporary abatements then in effect)) plus all other amounts payable
by Tenant under this Lease. In addition, if Tenant holds over without Landlord’s
consent or fails to surrender the Premises at expiration or sooner termination
of this Lease in the condition required by this Lease, Tenant shall indemnify,
defend with counsel reasonably acceptable to Landlord, and hold Landlord and
Landlord’s trustees, beneficiaries, shareholders, directors, officers, members,
employees, partners, affiliates, agents, successors and assigns (collectively
“Landlord Related Parties”) the Landlord Related Parties harmless from and
against all claims, liabilities, obligations, penalties, fines, actions, losses,
damages, costs or expenses (including without limitation reasonable attorneys
fees) resulting from delay by Tenant in timely surrendering the Premises in the
required condition, including without limitation all lost rents, lost profits
and lost or delayed business opportunities (including without limitation those
relating to any delay or prevention in Landlord’s ability to redevelop all or
any portion of the project of which the Premises is a part), and Landlord shall
be entitled to all other rights and remedies available to a landlord against a
tenant wrongfully holding over after the expiration or termination of the term
of a lease without the landlord’s consent. If Tenant holds over after the
expiration or sooner termination of this Lease with Landlord’s consent, such
holding over shall be construed as a month to month tenancy, at one hundred
fifty percent (150%) of the Base Monthly Rent for the month preceding the
Expiration Date or termination of this Lease (whichever occurs earlier) (without
regard to temporary abatements then in effect) in addition to all other rent due
under this Lease, and shall otherwise be on the terms and conditions of this
Lease, except for the following: those provisions relating to the Lease Term to
the extent inconsistent with a month to month tenancy, any provisions requiring
Landlord to perform any Landlord’s Work or install any Tenant Improvements or
otherwise relating to the delivery of the Premises to Tenant, or pay any work
allowances, space planning allowance or grant any free rent or other concessions
and any options or rights to extend or renew this Lease, which provisions shall
be of no further force and effect. Notwithstanding this Section 7.B above, if
Tenant surrenders the Premises to Landlord but it is not in the condition
required by this Lease, Tenant shall be deemed in holdover without Landlord’s
consent only so long as it would reasonably take for Landlord to perform such
work as is necessary to render the Premises in the required condition. All hard
and soft costs incurred by Landlord in connection with such work shall be paid
for by Tenant to Landlord not later than thirty (30) days after demand for
payment is delivered to Tenant, which obligation shall survive the expiration or
sooner termination of this Lease. This Section 7.B shall survive the termination
or expiration of the Lease.
8.
ALTERATIONS & ADDITIONS:

A.
General Provisions:

Except as otherwise expressly provided in this Section 8.A, Tenant shall not
make, or suffer to be made, any alteration or addition to the Premises
(“Alterations”), or any part thereof, without obtaining Landlord’s prior written
consent and delivering to Landlord the proposed architectural and structural
plans for all such Alterations at least fifteen (15) days prior to the start of
construction. All Tenant Improvements shall also constitute “Alterations” under
this Lease. If such Alterations affect the structure of the Building, Tenant
additionally agrees to reimburse Landlord its reasonable out-of-pocket costs
incurred in reviewing Tenant’s plans. After obtaining Landlord’s consent, Tenant
shall not proceed to make such Alterations until Tenant has obtained all
required governmental approvals and permits, and if the costs of the Alterations
will exceed Five Million Dollars ($5,000,000) in the aggregate and at the time
of the proposed Alterations Tenant does not have cash and cash equivalents,
short term investments and long term investments, in the aggregate, of Seven
Hundred Fifty Million Dollars ($750,000,000) or more, then Tenant must also
provide Landlord reasonable security, in form reasonably approved by Landlord,
to protect Landlord against mechanics’ lien claims, before commencing such work.
Tenant agrees to provide Landlord (i) not less than fifteen (15) days prior
written notice of the anticipated and actual start-date of the work, (ii) a
complete set of half-size (15” X 21”) vellum as-built drawings, and (iii) a
certificate of occupancy, or other final government approval if the City does
not


-18-

--------------------------------------------------------------------------------




issue certificates of occupancy, for the work upon completion of the
Alterations. All Alterations shall be constructed by a licensed general
contractor reasonably acceptable to Landlord in compliance with all applicable
Laws including, without limitation, all building codes, Sustainability
Requirements and the Americans with Disabilities Act of 1990 as amended from
time to time. Upon the Expiration Date or termination of this Lease (whichever
occurs earlier), all Alterations, except movable furniture and trade fixtures,
shall become a part of the realty and belong to Landlord, except to the extent
Tenant is required to remove Alterations pursuant to this Section or Section 7.A
above. Alterations which are not to be deemed trade fixtures include heating,
lighting, electrical systems, air conditioning, walls, carpeting, or any
installation which has become an integral part of the Premises. All Alterations
shall be maintained, replaced or repaired by Tenant at its sole cost and
expense. In no event shall Landlord’s approval of, or consent to, any architect,
contractor, engineer or other consultant or professional, any Alterations, or
any plans, specifications and drawings for any Alterations constitute a
representation or warranty by Landlord of (i) the accuracy or completeness of
the plans, specifications, drawings and Alterations or the absence of design
defects or construction flaws therein, or the qualification of any person or
entity, or (ii) compliance with applicable Laws, and Tenant agrees that Landlord
shall incur no liability by reason of such approval or consent. Once any
Alterations begin, Tenant shall diligently and continuously pursue their
completion. Notwithstanding the foregoing, Tenant may, without Landlord’s prior
written consent, make non-structural Alterations to the Premises which do not
affect the structure, roof or Building systems and are not visible from outside
the Building, provided that (i) such Alterations do not exceed Five Hundred
Thousand Dollars ($500,000) aggregate in a calendar year, and (ii) Tenant
otherwise complies with the provisions of this Lease relating to Alterations.
Tenant’s trade fixtures, furniture, office equipment (including servers and
related equipment) and other personal property installed in the Premises
(“Tenant’s Property”) shall at all times be and remain the property of Tenant
(unless deemed abandoned as provided elsewhere in this Lease), and may be
removed by Tenant at any time during the Lease Term provided that Tenant repairs
all damage caused by such removal, except as provided in Section 2 above as it
relates to Tenant’s loose furniture in the café or outdoor courtyard.
B.
Free From Liens:

Tenant shall keep the Premises free from all liens arising out of work
performed, materials furnished, or obligations incurred by Tenant or claimed to
have been performed for or furnished to Tenant. In the event Tenant fails to
discharge any such lien within fifteen (15) days after receiving notice of the
filing, Landlord shall immediately be entitled to discharge the lien at Tenant’s
expense and all resulting costs incurred by Landlord, including reasonable
attorney’s fees shall be due immediately from Tenant as additional rent.
C.
Compliance With Governmental Regulations:

The term Laws or Governmental Regulations shall mean all federal, state, county,
city or governmental agency laws, statutes, ordinances, codes, standards, rules,
requirements, regulations, Sustainability Requirements or orders now in force or
hereafter enacted, promulgated, or issued. The term also includes government
measures regulating or enforcing public access, traffic mitigation,
occupational, health, or safety standards for employers, employees, landlords,
or tenants. Except as expressly provided in Section 6.A above, Tenant, at
Tenant’s sole expense shall comply with all such Governmental Regulations
applicable to the Premises or the Tenant’s use of the Premises and shall make
all repairs, replacements, alterations, or improvements necessary to comply with
said Governmental Regulations. The judgment of any court of competent
jurisdiction or the admission of Tenant in any action or proceeding against
Tenant (whether Landlord be a party thereto or not) that Tenant has violated any
such law, regulation or other requirement in its use of the Premises shall be
conclusive of that fact as between Landlord and Tenant. Tenant’s obligations
pursuant to this Section 8.C shall include, without limitation, maintaining and
restoring the Premises and making structural and nonstructural alterations and
additions to the Premises, Building and Common Area in compliance and conformity
with all Laws and recorded documents to the extent required because of Tenant’s


-19-

--------------------------------------------------------------------------------




particular use of the Premises or any work or Alteration made by or on behalf of
Tenant during the Lease Term or any breach of Tenant’s obligations under this
Lease. The foregoing shall include, without limitation, compliance with and
improvements required by the Americans With Disabilities Act or any similar
Laws, as they may be amended from time to time. Landlord’s approval of any
Alteration or other act by Tenant shall not be deemed to be a representation by
Landlord that said Alteration or act complies with applicable Laws, and Tenant
shall remain solely responsible for said compliance.
D.
Insurance Requirements:

Tenant or its contractors shall maintain during the course of construction of
Alterations, at Tenant’s sole cost and expense, builders’ risk insurance for the
amount of the completed value of the Alterations on an all-risk non-reporting
form covering all improvements under construction, including building materials,
and other insurance in amounts and against such risks as Landlord shall
reasonably require in connection with the Alterations. In addition to and
without limitation on the generality of the foregoing, Tenant shall ensure that
its contractors procure and maintain in full force and effect during the course
of construction a “broad form” commercial general liability and property damage
policy of insurance naming Landlord, any property manager designated by Landlord
and Landlord’s lenders and any affiliates of Landlord that are designated by
Landlord from time to time as additional insureds. The minimum limit of coverage
of the aforesaid policy shall be in the amount of not less than Five Million
Dollars ($5,000,000.00) per occurrence and Five Million Dollars ($5,000,000.00)
annual aggregate, and shall contain a severability of interest clause or a cross
liability endorsement. If Commercial General Liability Insurance or other form
with a general aggregate limit is used, either the general aggregate limit shall
apply separately to this project/location or the general aggregate limit shall
be twice the required occurrence limit. In no event shall the amount or type of
insurance maintained or required to be maintained by Tenant or any of its
contractors under this Lease in any way limit Tenant’s liability under this
Lease, including without limitation any indemnification, defense or hold
harmless provision in favor of Landlord under this Lease.
E.
Rooftop Rights.

Tenant shall have the non-exclusive right, in common with Landlord and other
tenants of the Building and users authorized by Landlord, upon prior written
approval by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed), and at Tenant’s sole cost and expense (and not as a
Work Allowance Cost), to install and operate a satellite antennae or dish on the
top of each Building, provided that (i) Tenant has obtained all governmental
approvals required with respect to the installation and use of such equipment,
(ii) such installation shall be performed by a licensed contractor in a good and
workmanlike manner, and in a manner that does not invalidate any roof or other
warranties, (iii) such equipment shall be installed in locations reasonably
acceptable to Landlord, (iv) such equipment shall be screened in a manner
reasonably acceptable to Landlord, (v) all such equipment shall be removed from
the Building, and all damage cause by such removal shall be repaired, by Tenant
not later than the expiration or sooner termination of this Lease and (vi)
Tenant otherwise complies with all of the requirements in this Lease as it
relates to Alterations. Tenant, at its sole cost and expense shall promptly
repair any and all damage to the roof or equipment located thereon or any other
portion of the Building, including any needed replacements resulting from the
activities of Tenant or Tenant’s Agents, including without limitation, all roof
leaks and damage to flashing, roof membrane, parapet walls, roof top equipment
and materials.
9.
MAINTENANCE OF PREMISES:

A.
Landlord’s Obligations:

Landlord at its sole cost and expense, shall maintain in good condition, order,
and repair, and replace as and when necessary, the structural components of the
Building, which consists of the foundation, exterior load


-20-

--------------------------------------------------------------------------------




bearing walls and roof structure, except that the cost to repair any damage
caused by Tenant or Tenant’s Agents shall be paid for by Tenant to the extent
the cost of repair is not fully paid to Landlord from available insurance
proceeds.
B.
Tenant’s Obligations:

Except for those items described in Section 9.A above which are required to be
maintained and repaired by Landlord or as described in this Section 9.B below,
Tenant shall clean, maintain, repair and replace when necessary the Buildings
and every part thereof through regular inspections and servicing, including but
not limited to the following to the extent Landlord does not elect to maintain
the same as Reimbursable Operating Costs (as defined in Section 9.C below): (i)
all plumbing and sewage facilities, (ii) all heating ventilating and air
conditioning facilities and equipment, (iii) all fixtures, interior walls,
floors, carpets and ceilings, (iv) all windows, door entrances, plate glass and
glazing systems including caulking, and skylights other than washing of exterior
surfaces of Building exterior window, (v) all electrical facilities and
equipment, (vi) all automatic fire extinguisher equipment, (vii) all elevator
equipment and (viii) the roof membrane system. All wall surfaces and floor tile
are to be maintained in good condition and repair, normal wear and tear and
casualty excepted (subject to Section 16 below). With respect to items (ii),
(vii) and (viii) above, Tenant shall provide Landlord a copy of a service
contract between Tenant and a licensed service contractor providing for periodic
maintenance of all such systems or equipment in conformance with the
manufacturer’s recommendations. Tenant shall provide Landlord a copy of such
preventive maintenance contracts and paid invoices for the recommended work if
requested by Landlord. To the extent that any item in (i) through (viii) above
is determined by Landlord to be for the benefit of more than one (1) tenant or
occupant of the Buildings or Project, Landlord may assume the obligation to
clean, maintain, repair and replace the same as Reimbursable Operating Costs (as
defined in Section 9.D below) and Tenant shall during the period of such
assumption have no obligation to clean, maintain, repair or replace such item.
Notwithstanding this Section 9.B above, if Tenant determines that any Building
components located in or servicing the Premises which Tenant is required to
repair (other than Tenant Improvements or Alterations or work required of Tenant
to comply with applicable Laws pursuant to Section 8.C) are in need of material
repair or replacement, and (i) the cost of such repair replacement is in excess
of Twenty Five Thousand Dollars ($25,000), and (ii) the material repair or
replacement constitutes a capital cost under generally accepted accounting
principles, then Tenant shall notify Landlord of same in writing. If Tenant
notifies Landlord of the foregoing pursuant to the prior sentence, then Landlord
shall cause such repair or replacement (whether an item is repaired or replaced
shall be determined by Landlord in its reasonable discretion) to be made,
subject to reimbursement by Tenant as follows: The entire cost incurred by
Landlord with respect to such work, together with interest thereon at the Agreed
Interest Rate, shall be amortized over the useful life of the capital repair or
replacement, as reasonably determined by Landlord in accordance with generally
accepted accounting principles, and the monthly amortized cost (and interest
thereon) shall be a Reimbursable Operating Cost to be paid by Tenant under this
Lease until the earlier of the Expiration Date or the date that the entire cost
of such work and interest thereon has been reimbursed to Landlord.


C.
Obligations Regarding Reimbursable Operating Costs:

In addition to the direct payment by Tenant of expenses as provided in Section
9.B, 10, 11 and 12 of this Lease, Tenant agrees to reimburse Landlord for
Tenant’s Allocable Share (as defined in Section 9.E below) of Reimbursable
Operating Costs (as defined in Section 9.D below) resulting from Landlord
payment of expenses related to the Buildings or Project which are not otherwise
paid by Tenant directly. Landlord shall have the right to periodically provide
Tenant with a written estimate of Reimbursable Operating Costs for the next
twelve (12) months and Tenant shall thereafter, until Landlord revises such
estimate, pay to Landlord as


-21-

--------------------------------------------------------------------------------




additional rental, along with its Base Monthly Rent, one twelfth of Tenant’s
Allocable Share of the Reimbursable Operating Costs as estimated by Landlord.
Within ninety (90) days after the end of each calendar year during the Lease
Term Landlord shall deliver to Tenant a statement (“Annual Statement”) in which
Landlord shall set forth the actual expenditures for Reimbursable Operating
Costs for such calendar year and Tenant’s Allocable Share thereof. The Annual
Statement shall be certified by an authorized officer of Landlord to be correct.
If the Annual Statement shows that Tenant’s payments of estimated Reimbursable
Operating Costs exceeded Tenant’s actual obligation in respect of such calendar
year, Landlord shall accompany said Annual Statement with a payment to Tenant of
the amount of such excess. If the Annual Statement shows that Tenant’s payments
of estimated Reimbursable Operating Costs were less than its actual obligation
in respect of such calendar year, Tenant shall pay said difference to Landlord
within thirty (30) days after Tenant’s receipt of the Annual Statement.
If Tenant disputes the amount or characterization of any item contained in the
Annual Statement then Tenant shall give written notice thereof to Landlord not
later than ninety (90) days after the Annual Statement is delivered to Tenant.
Tenant shall then have the right to cause Landlord's records upon which the
Annual Statement is based to be audited by an independent nationally recognized
certified public accounting firm. Such auditor shall require the consent of
Landlord to enter upon Landlord's offices to inspect Landlord's books which
consent shall be granted in subject to Landlord's reasonable scheduling,
confidentiality and security requirements. Except as provided below, the fee for
any audit conducted on Tenant's behalf shall be borne solely by Tenant. In no
event shall the fee for any audit be computed on a contingency fee basis or be
otherwise dependent upon the findings of such audit, and Tenant shall
demonstrate to Landlord’s reasonable satisfaction the non-contingent nature of
the contract between Tenant and such auditor. Tenant shall not have any right to
withhold any payment pending resolution of such dispute or audit, and payment by
Tenant of any sum or sums in dispute shall not be deemed to be a waiver of
Tenant’s right to audit or contest the Annual Statement in accordance with the
terms and conditions of this Lease. Landlord shall cooperate with such audit and
shall provide Landlord’s books and records reasonably requested and relative to
the audit which shall be conducted during regular business hours at the office
where Landlord maintains its books and records, at no cost to Landlord except as
expressly provided below. If after such audit the parties do not agree on the
audit findings then the dispute shall be settled by arbitration pursuant to
Section 20.E below. If, as a result of Tenant's inspection of Landlord's books
or the findings of the third party independent audit of Landlord's records and
review, an error is discovered in the Annual Statement, Landlord shall revise
the Annual Statement accordingly and any overpayment by Tenant shall be refunded
by Landlord to Tenant not later than thirty (30) days after receipt by Landlord
of written demand for payment, and any underpayment shall be paid by Tenant not
later than thirty (30) days after receipt by Tenant of written demand for
payment. If Tenant does not notify Landlord of a dispute within ninety (90) days
after receipt of any Annual Statement, Tenant shall be deemed to have accepted
such Annual Statement and waived its right to dispute the Annual Statement or
conduct an audit with respect to the Annual Statement. Landlord's records and
any information provided by Landlord to auditors pursuant to this Section, and
the results of any such audit, shall be kept confidential by Tenant and its
auditors, and shall not be made available by the auditors or Tenant to any other
person or entity except to Tenant’s parent or affiliates and outside legal and
financial representatives and except in any dispute resolution proceeding
between the parties relating to such audit. If requested by Landlord, Tenant and
its auditor shall, prior to any such audit, execute and deliver to Landlord a
confidentiality agreement prepared by Landlord, reasonably acceptable to Tenant.
If the final audit discloses an error in Landlord’s determination of the
Reimbursable Operating Costs in excess of five percent (5%) in Landlord’s favor
(i.e. the Annual Statement overstated Reimbursable Operating Costs by more than
five percent (5%)), then all reasonable out-of-pocket costs of the audits shall
be borne by Landlord; otherwise the cost of the audits shall be borne by Tenant.


D.
Reimbursable Operating Costs:



-22-

--------------------------------------------------------------------------------




For purposes of calculating Tenant’s Allocable Share of Building and Project
costs, the term “Reimbursable Operating Costs” is defined as all costs and
expenses which are incurred by Landlord in connection with ownership and
operation of the Buildings or the Project, together with such additional
facilities as may be determined by Landlord to be reasonably desirable or
necessary to the ownership or operation of the Building and/or Project. All
costs and expenses shall be determined in accordance with generally accepted
accounting principles which shall be consistently applied with accruals
appropriate to Landlord’s business (“GAAP”). Reimbursable Operating Costs shall
include, but not be limited to, the following to the extent the obligation
therefor is not that of Tenant under the provisions of Section 9.B above: (i)
common area utilities, including water, power, telephone, heating, lighting, air
conditioning, ventilating, Amenities Building utilities, and Building utilities
to the extent not separately metered to the Building; (ii) common area
maintenance and service agreements for the Buildings, Amenities Building and/or
Project and the fixtures and equipment therein, including without limitation,
common area janitorial services, alarm and security services (if provided),
exterior window cleaning, fees of the operators of the Amenities Building if
Landlord hires such operators pursuant to Section 2 above, and maintenance of
the sidewalks, landscaping, waterscape, parking areas, driveways, service areas,
mechanical rooms, elevators, Amenities Building, and the building exteriors;
(iii) insurance premiums and costs, including without limitation, the premiums
and cost of All Risk property coverage (including Business Interruption),
Liability coverage, Environmental Liability coverage and if elected by Landlord,
earthquake insurance applicable to the Buildings or Project subject to the cost
limitations set forth in Section 10 below; (iv) repairs, replacements and
general maintenance (excluding repairs and general maintenance paid by proceeds
of insurance or by Tenant or other third parties other than as Reimbursable
Operating Costs, and repairs or alterations attributable solely to tenants of
the Buildings or Project other than Tenant), including without limitation those
relating the Amenities Building and the fixtures and equipment therein (repair,
replacements and maintenance of the exercise equipment, and other furniture and
furnishings provided by Landlord (if any) to be expensed and not treated of
capital costs, but replacement of base building systems, to the extent
considered capital costs pursuant to GAAP, to be treated as capital costs); (v)
all real estate taxes and assessment installments or other impositions or
charges which may be levied on the Buildings or Project, upon the occupancy of
the Buildings or Project and including any substitute or additional charges
which may be imposed during, or applicable to the Lease Term including real
estate tax increases due to a sale, transfer or other change of ownership of the
Buildings or Project, as such taxes are levied or appear on the City and County
tax bills and assessment rolls; (vi) costs of complying with Sustainability
Requirements; (vii) deductibles under insurance policies, except for earthquake
deductibles to the extent in excess of Five Hundred Thousand Dollars ($500,000);
(viii) the wages and benefits of all employees devoting time on operating or
managing the Project, provided that as to any employee who does not devote
substantially all of his or her employed time to the Project, that employee’s
wages and benefits shall be prorated to reflect the time spent on operating or
managing the Project as opposed time spent on matters unrelated to operating and
managing the Project, (ix) capital expenditures if required by Laws, or to
repair or replace existing capital items, or to increase efficiencies and save
costs in the Building(s) to the extent not in excess of the cost of such
savings, all of which shall be amortized over their useful lives as reasonably
determined by Landlord in accordance with GAAP, together with interest on the
unpaid portion of such expenditure at the Agreed Interest Rate, and (x) any of
items (i) through (viii) in Section 9.B above to the extent Landlord has assumed
with respect thereto the obligation for cleaning, maintenance repair or
replacement. Landlord shall have no obligation to provide guard services or
other security measures for the benefit of the Project, provided, however, that
nothing contained herein shall prevent Landlord, at its sole option, from
providing security measures for the Project. Notwithstanding Landlord’s election
to provide security measures for the Project, Tenant assumes all responsibility
for the protection of Tenant and Tenant’s Agents from acts of third parties.
This is a “Net” Lease, meaning that Base Monthly Rent is paid to Landlord
absolutely net of all costs and expenses, except as otherwise expressly provided
in this Lease. The provision for payment of Reimbursable Operating Costs by
means of monthly payment of Tenant’s Allocable Share of the Buildings and/or
Project costs is intended to pass on to Tenant and reimburse Landlord for all
costs of operating and managing the Buildings and/or Project, except as
otherwise expressly provided in this Lease. If less than one hundred percent
(100%) of the


-23-

--------------------------------------------------------------------------------




Buildings and other Project buildings is leased at any time during the Lease
Term, Landlord shall adjust Reimbursable Operating Costs to equal Landlord’s
reasonable estimate of what Reimbursable Operating Costs would be had one
hundred percent (100%) of the Buildings and the other Project buildings been
leased.
E.
Tenant’s Allocable Share:

For purposes of prorating Reimbursable Operating Costs which Tenant shall pay,
Tenant’s Allocable Share of Reimbursable Operating Costs shall be computed by
multiplying the Reimbursable Operating Costs by a fraction, the numerator of
which is the total deemed rentable square footage assigned to the Premises (i.e.
the Deemed Buildings Square Footage and the portion of the Amenities Building
square footage assigned to the Buildings) and the denominator of which is either
(i) the total deemed rentable square footage assigned to the Premises if the
service or cost is allocable only to the Premises, or (ii) the total deemed
rentable square footage of the buildings in the Project if the service or cost
is allocable to the entire Project, or (iii) the total rentable square footage
assigned to the premises of those tenants or occupants that Landlord reasonably
determines to be benefiting from such service or facility. Tenant’s obligation
to share in Reimbursable Operating Costs shall be adjusted to reflect the
Commencement Date and Expiration Date and is subject to recalculation in the
event of expansion or contraction of the rentable square footage of the
Buildings or Project.
F.
Waiver of Liability:

Failure by Landlord to perform any defined services required of Landlord under
this Lease, or any cessation thereof, when such failure is caused by accident,
breakage, repairs, strikes, lockout or other labor disturbances or labor
disputes of any character or by any other cause, similar or dissimilar, shall
not render Landlord liable to Tenant in any respect, including damages to either
person or property, nor be construed as an eviction of Tenant, nor cause an
abatement of rent, nor relieve Tenant from fulfillment of any covenant or
agreement hereof. Should any equipment or machinery utilized in supplying the
services listed herein as being Landlord’s obligation break down or for any
cause cease to function properly, upon receipt of written notice from Tenant of
any deficiency or failure of any services, Landlord shall use reasonable
diligence to repair the same promptly, but Tenant shall have no right to
terminate this Lease and shall have no claim for rebate of rent or damages on
account of any interruptions in service occasioned thereby or resulting
therefrom. Tenant waives the provisions of California Civil Code Sections 1941
and 1942 concerning the Landlord’s obligation of tenantability and Tenant’s
right to make repairs and deduct the cost of such repairs from the rent, and any
similar Law now or hereafter in effect. Landlord shall not be liable for a loss
of or injury to person or property, however occurring, through or in connection
with or incidental to furnishing, or its failure to furnish, any of the
foregoing.
10.
INSURANCE:

A.
Tenant’s Use:

Tenant shall not use or permit the Premises, or any part thereof, to be used for
any purpose other than that for which the Premises are hereby leased; and no use
of the Premises shall be made or permitted, nor acts done, which will cause an
increase in premiums or a cancellation of any insurance policy covering the
Premises or any part thereof, nor shall Tenant sell or permit to be sold, kept,
or used in or about the Premises, any article prohibited by the standard form of
insurance policies. Tenant shall, at its sole cost, comply with all requirements
of any insurance company or organization necessary for the maintenance of
property and liability policies covering the Premises and appurtenances.
B.
Landlord’s Insurance:



-24-

--------------------------------------------------------------------------------




Landlord agrees to purchase and keep in force All Risk insurance (or its
equivalent or industry replacement) in an amount equal to the replacement cost
of the Buildings and Parking Structure (excluding any Tenant Improvements and
Alterations that are not typical or customary for offices uses (“Specialized
Tenant Improvements”) and other than Alterations for which Landlord’s consent is
not obtained). In addition, Landlord may elect to purchase insurance coverage
for perils including earthquake, flood and/or terrorist acts, in amounts and
with deductibles reasonably determined by Landlord. Earthquake insurance
premiums incurred by Landlord and included in Reimbursable Operating Costs shall
not exceed Sixteen Thousand Dollars ($16,000) per month (the “Earthquake Premium
Cap”) for the first (1st) year of the Lease Term. The Earthquake Premium Cap
shall be subject to increase annually commencing on the first anniversary of the
Commencement Date and every anniversary thereafter in the event of an increase
in the Consumer Price Index (each such anniversary date being an “Adjustment
Date”). The basis for computing the adjustment shall be the U.S. Department of
Labor, Bureau of Labor Statistic’s Consumer Price Index for All Urban Consumers,
All Items, 1982-84=100, for the San Francisco-Oakland-San Jose area (“Index”).
The Index most recently published preceding the Commencement Date shall be
considered the “Base Index” for the first adjustment. Thereafter, the index most
recently published preceding the previous Adjustment Date shall be considered
the “Base Index.” If the Index most recently published preceding the Adjustment
Date (“Comparison Index”) is greater than the Base Index, the then-payable
Earthquake Premium Cap shall be increased by multiplying the then-applicable
Earthquake Premium Cap by a fraction, the numerator of which is the Comparison
Index and the denominator of which is the Base Index. Notwithstanding any
subsequent actual increase or decrease in the Index, the increase in the
Earthquake Premium Cap for any Adjustment Date shall never be more than four
percent (4%) of the Earthquake Premium Cap in effect immediately before such
adjustment. In no event shall the Earthquake Premium Cap decrease due to a
decrease in the Index. Landlord may also maintain a policy of (i) commercial
general liability insurance insuring Landlord (and such others designated by
Landlord) against liability for personal injury, bodily injury, death and damage
to property occurring or resulting from an occurrence in, on or about the
Premises or Project in an amount as Landlord determines is reasonably necessary
for its protection, (ii) rental loss insurance covering a minimum of twelve (12)
months and (iii) Environmental Impairment/Pollution Liability coverage. Tenant
agrees to pay Landlord as additional rent, within thirty (30) days after written
invoice to Tenant, Tenant’s Allocable Share of the amount of any deductible
under such policy (subject to the cap on earthquake deductibles described in
Section 9.D), provided that if damage is confined to the Premises, Tenant shall
pay the entire deductible to Landlord (subject to the cap on earthquake
deductibles described in Section 9.D). It is understood and agreed that Tenant’s
obligation to pay insurance premiums under this Section 10.B will be prorated to
reflect the Commencement Date and Expiration Date.
C.
Tenant’s Insurance:

Tenant agrees, at its sole cost, to insure its personal property, trade
fixtures, Specialized Tenant Improvements and other Alterations not required to
be insured by Landlord against damage for their full replacement value (without
depreciation). Said insurance shall provide All Risk coverage (or its equivalent
or industry replacement) equal to the replacement cost of said property. The
property insurance provided by Tenant as required by this paragraph shall be
carried in favor of Landlord and Tenant as their respective interests may appear
and shall provide that any loss to Alterations shall be adjusted with and be
payable to both Landlord and Tenant. Tenant shall deliver a copy of the policy
and renewal certificate to Landlord. Tenant agrees, at its sole cost, to obtain
and maintain throughout the Lease Term Commercial General Liability insurance
for occurrences within the Project with a combined single limit of not less than
Five Million Dollars ($5,000,000.00), worker’s compensation insurance in
compliance with statutory requirements, and Employer’s Liability with a limit of
not less than Five Million Dollars ($5,000,000.00). Tenant may meet the
Commercial General Liability and Employer’s Liability insurance requirements
described in the prior sentence with an excess liability insurance policy, so
long as the full amount of coverage required above is provided. Tenant’s
liability insurance shall be primary insurance containing a cross-liability
endorsement, and shall provide coverage on an “occurrence” rather than on a
“claims made” basis. All such insurance shall provide for


-25-

--------------------------------------------------------------------------------




severability of interests; shall provide that an act or omission of one of the
named or additional insureds shall not reduce or avoid coverage to the other
named or additional insureds. Tenant shall include Landlord, Landlord’s
affiliates and property manager and Landlord’s lenders as additional insureds on
Tenant’s liability policies and shall name Landlord and Landlord’s lenders as
loss payees on its property insurance covering Alterations, and shall deliver a
copy of the policies and renewal certificates to Landlord evidencing the
required coverage before entry onto the Premises to commence any Tenant
Improvement work or to operate its business in the Premises and before
expiration of any such policies. Tenant shall provide a waiver of subrogation in
favor of Landlord, Landlord’s affiliates and property manager for worker’s
compensation and employer’s liability. Tenant shall deliver to Landlord a copy
of the certificates of such insurance evidencing the coverage required of Tenant
prior to the earlier of the first Commencement Date or first entry to ready any
portion of the Premises for Tenant’s occupancy, and within five (5) days after
renewal of such policies, but in no event later than five (5) days after the
scheduled expiration of such policies. If any policy required of Tenant is
cancelled, terminated or reduced in coverage, Tenant shall notify Landlord of
such changes not later than five (5) business days after Tenant becomes aware of
such change. Notwithstanding the above, Landlord retains the right to have
Tenant provide other forms of insurance which may be reasonably required to
cover future risks. In no event shall the types or limits of any insurance
policies maintained or required to be maintained under this Lease by Tenant or
its contractors limit Tenant’s liability under this Lease, including without
limitation Tenant’s indemnification, defense and hold harmless obligations.
D.
Waiver:

Except as expressly set forth elsewhere in this Lease, Landlord and Tenant
hereby waive all tort, contract or other rights each may have against the other
on account of any loss or damage sustained by Landlord or Tenant, as the case
may be, to the Premises or its contents, or the other Project improvements,
which may arise from any risk to the extent covered by their respective property
insurance policies (or to the extent they would have been covered had such
insurance policies been maintained in accordance with this Lease) as set forth
above; provided that such waiver shall be effective only to the extent either
permitted by the insurance covering such loss or, if insurance is required by
this Lease but not obtained, permitted by the insurance that would cover such
loss if such insurance were obtained as required by this Lease. The Parties
shall each obtain from their respective insurance companies a waiver of any
right of subrogation which said insurance company may have against Landlord or
Tenant, as the case may be, with respect to the property insurance maintained
with respect to this Lease.
11.
TAXES:

Tenant shall be liable for and shall pay as additional rent, prior to
delinquency, all taxes and assessments levied against Tenant’s personal property
and trade or business fixtures. All real estate taxes shall be prorated to
reflect the Commencement Date and Expiration Date. If, at any time during the
Lease Term a tax, excise on rents, business license tax or any other tax,
however described, is levied or assessed against Landlord as a substitute or
addition, in whole or in part, for taxes assessed or imposed on land or
buildings, Tenant shall pay and discharge its Allocable Share of such tax or
excise on rents or other tax before it becomes delinquent; except that this
provision is not intended to cover net income taxes, inheritance, gift or estate
tax imposed upon Landlord. In the event that a tax is placed, levied, or
assessed against Landlord and the taxing authority takes the position that
Tenant cannot pay and discharge its Allocable Share of such tax on behalf of
Landlord, then at Landlord’s sole election, Landlord may increase the Base
Monthly Rent by the exact amount of such tax and Tenant shall pay such increase.
If by virtue of any application or proceeding brought by Landlord, there results
a reduction in the assessed value of the Premises during the Lease Term, Tenant
agrees to pay Landlord a fee consistent with the fees charged by a third party
appeal firm for such services.
12.
UTILITIES:



-26-

--------------------------------------------------------------------------------




Tenant shall arrange for and pay directly to the providing utility all water,
gas, electric, telephone, and other utilities supplied to the Premises. Landlord
shall not be liable for loss of or injury to person or property, however
occurring, through or in connection with or incidental to furnishing or the
utility company’s failure to furnish utilities to the Premises or any other
portion of the Project, and in such event Tenant shall not be entitled to
abatement or reduction of any portion of Base Monthly Rent or any other amount
payable under this Lease and the continued effectiveness of this Lease shall not
be affected thereby. Tenant acknowledges that the Premises, the Buildings and/or
the Project may become subject to the rationing of utility services or
restrictions on utility use as required by a public utility company,
governmental agency or other similar entity having jurisdiction thereof. Tenant
acknowledges and agrees that its tenancy and occupancy hereunder shall be
subject to such rationing or restrictions as may be imposed upon Landlord,
Tenant, the Premises, the Buildings and/or the Project, and Tenant shall in no
event be excused or relieved from any covenant or obligation to be kept or
performed by Tenant by reason of any such rationing or restrictions.
13.
TOXIC WASTE AND ENVIRONMENTAL DAMAGE:

A.
Use of Hazardous Materials:

Without the prior written consent of Landlord, neither Tenant, nor any subtenant
of the Premises (of any tier in the chain of title) or any of Tenant’s or such
subtenant’s agents, employees, representatives, affiliates, architects,
contractors (including without limitation subcontractors of all tiers),
suppliers, vendors, subtenants, licensees or invitees (collectively “Tenant’s
Agents”), shall cause or permit any Hazardous Materials, as defined below, to be
generated, brought onto, used, stored, created, released or disposed of in or
about the Premises or Project, except that Tenant may use and store small
quantities of common household cleaners, office supplies and computer equipment
on the Premises provided such use and storage is in strict compliance with all
Environmental Laws, as defined below. As used herein, the term “Hazardous
Materials” shall mean any and all substances, materials or wastes (whether
liquid, solid or gaseous), which are a pollutant or contaminant, or which are
hazardous, toxic, ignitable, reactive, corrosive, dangerous, harmful or
injurious, or which present a risk to public health or the environment, or which
are or may become regulated by or under the authority of any Environmental Laws,
including, without limitation, asbestos or asbestos containing materials,
petroleum products, pesticides, polychlorinated biphenyls, flammable explosives,
radioactive materials and urea formaldehyde. As used herein, the term
“Environmental Laws” shall mean any present or future federal, state or local
Laws, whether common law, statute, rule, regulation or ordinance, judgment,
order, or other governmental restriction, guideline, listing or requirement,
relating to the environment or any Hazardous Materials, including without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §9601 et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §6901 et seq., and applicable provisions of the
California Health and Safety Code and the California Water Code, all as
heretofore or hereafter may be amended from time to time. In order to obtain
consent, Tenant shall deliver to Landlord its written proposal describing the
Hazardous Materials to be brought onto the Premises, measures to be taken for
storage and disposal thereof, and safety measures to be employed to prevent
pollution or contamination of the air, soil, surface and ground water.
Landlord’s approval may be withheld in its reasonable judgment. Without
diminishing Tenant’s obligation to obtain Landlord’s consent to Tenant’s use of
Hazardous Materials on the Premises where this Lease requires such consent,
Tenant represents and warrants that it shall comply with all Governmental
Regulations applicable to Hazardous Materials including doing the following: (i)
adhere to all reporting and inspection requirements imposed by Federal, State,
County or Municipal Laws and provide Landlord a copy of any such reports or
agency inspections; (ii) obtain and provide Landlord copies of all necessary
permits and management plans required for the use, storage and handling of
Hazardous Materials on the Premises; (iii) enforce Hazardous Materials handling
and disposal practices consistent with industry standards; (iv) surrender the
Premises and Project free from any and all Hazardous Materials generated,
brought, used, stored, created, released, or disposed of by Tenant or Tenant’s
Agents or by anyone else (other than Landlord or Landlord’s agents, employees or


-27-

--------------------------------------------------------------------------------




contractors) coming onto the Premises; and (v) with respect to Hazardous
Materials as to which Tenant is obligated or liable pursuant to the express
provisions of this Lease, properly close the facility with regard to such
Hazardous Materials including the removal or decontamination of any process
piping, mechanical ducting, storage tanks, containers, or trenches which have
come into contact with such Hazardous Materials and obtaining a closure
certificate from the local administering agency prior to the expiration or
sooner termination of this Lease.
B.
Tenant’s Indemnity Regarding Hazardous Materials:

Tenant shall, at its sole cost and expense and with counsel reasonably
acceptable to Landlord, indemnify, defend and hold harmless Landlord and the
Landlord Related Parties from and against any and all claims, liabilities,
obligations, penalties, fines, actions, losses, damages, costs or expenses
(including without limitation reasonable attorneys fees) incurred or suffered
arising from generating, bringing, using, storing, creating, releasing or
disposing of Hazardous Materials in or about the Premises or Project by Tenant
or Tenant’s Agents, or by anyone else coming onto the Premises (other than
Landlord or Landlord’s agents, employees and contractors), or the violation of
any Governmental Regulation or Environmental Laws by Tenant or Tenant’s Agents
or by anyone else coming onto the Premises (other than Landlord or Landlord’s
agents, employees or contractors). This indemnification, defense and hold
harmless obligation applies whether or not the concentrations of any such
Hazardous Materials exceed applicable maximum contaminant or action levels or
any governmental agency has issued a cleanup order. Tenant’s indemnification,
defense, and hold harmless obligations include, without limitation, the
following: (i) claims, liabilities, costs or expenses resulting from or based
upon administrative, judicial (civil or criminal) or other action, legal or
equitable, brought by any private or public person under present or future Laws,
including Environmental Laws; (ii) claims, liabilities, costs or expenses
pertaining to the assessment and identification, monitoring, cleanup,
containment, or removal of Hazardous Materials from soils, riverbeds or aquifers
including the provision of an alternative public drinking water source; (iii)
losses attributable to diminution in the value of the Premises, Buildings or
Project (iv) loss or restriction of use of rentable space in the Buildings or
Project; (v) adverse effect on the marketing of any space in the Buildings or
Project; and (vi) all other liabilities, obligations, penalties, fines, claims,
actions (including remedial or enforcement actions of any kind and
administrative or judicial proceedings, orders or judgments), damages (including
consequential and punitive damages), and costs (including attorney, consultant,
and expert fees and expenses) resulting from the release or violation. This
Section 13.B shall survive the expiration or termination of this Lease.
C.
Notice of Release or Violation:

If, during the Lease Term (including any extensions), Tenant becomes aware of
(i) any actual or threatened release of any Hazardous Materials on, under or
about the Premises or Project or (ii) any inquiry, investigation, proceeding,
claim, notice or order by any private or public person or entity regarding the
presence of Hazardous Materials on, under or about the Premises or Project,
including without limitation alleged violations of Environmental Laws by Tenant
or Tenant’s Agents, Tenant shall give Landlord written notice of the release or
investigation within five (5) days after learning of it and shall simultaneously
and thereafter furnish Landlord with copies of any claims, notices of violation,
reports, or other writings received by Tenant concerning the release or
investigation. In the event of an actual release of Hazardous Materials, Tenant
shall also give Landlord immediate verbal notice of such release. In the event
of any release on or into the Premises or any portion of the Project or into the
soil or ground water under the Premises, the Building or the Project of any
Hazardous Materials used, treated, stored or disposed of by Tenant or Tenant’s
Agents or as to the Premises only by anyone else (other than Landlord or
Landlord’s agents, employees or contractors) coming onto the Premises, Tenant
agrees to comply, at its sole cost, with all laws, regulations, ordinances and
orders of any federal, state or local agency relating to the monitoring or
remediation of such Hazardous Materials. In the event of any such release of
Hazardous Materials Tenant shall immediately give verbal and follow-up written


-28-

--------------------------------------------------------------------------------




notice of the release to Landlord, and Tenant agrees to meet and confer with
Landlord and any lender designated by Landlord which has a loan secured by the
Premises to attempt to eliminate and mitigate any financial exposure to such
lender and resultant exposure to Landlord under California Code of Civil
Procedure Section 736(b) as a result of such release, and promptly to take
reasonable monitoring, cleanup and remedial steps given, inter alia, the
historical uses to which the Project has and continues to be used, the risks to
public health posed by the release, the then available technology and the costs
of remediation, cleanup and monitoring, consistent with acceptable customary
practices for the type and severity of such contamination and all applicable
Laws. Nothing in the preceding sentence shall eliminate, modify or reduce the
obligation of Tenant under Section 13.B of this Lease to indemnify, defend and
hold Landlord and the Landlord Related Parties harmless. Tenant shall provide
Landlord prompt written notice of Tenant’s monitoring, cleanup and remedial
steps. In the absence of an order of any federal, state or local governmental or
quasi-governmental agency relating to the cleanup, remediation or other response
action required by applicable law, any dispute arising between Landlord and
Tenant concerning Tenant’s obligation to Landlord under this Section 13.C
concerning the level, method, and manner of cleanup, remediation or response
action required in connection with such a release of Hazardous Materials shall
be resolved by arbitration pursuant to this Lease.
D.
Remediation Obligations:

In the event of any release on, under or about the Premises or the Project of
any Hazardous Materials generated, brought onto, used, stored, created or
disposed of by Tenant or Tenant’s Agents or, as to the Premises only, by anyone
else (other than Landlord or Landlord’s agents, employees or contractors) coming
onto the Premises, Tenant shall, at its sole cost, promptly take all necessary
and appropriate actions, in compliance with applicable Environmental Laws, to
remove or remediate such Hazardous Materials, whether or not any governmental
agency has issued a cleanup order, so as to return the Premises and Project to
the condition that existed before the introduction of such Hazardous Materials.
Tenant shall obtain Landlord’s written consent prior to implementing any
proposed removal or remedial action, provided, however, that Tenant shall be
entitled to respond immediately to an emergency without first obtaining
Landlord’s written consent. Nothing in the preceding sentence shall in any way
eliminate, modify or reduce the obligation of Tenant under 13.B of this Lease to
indemnify, defend and hold Landlord and the Landlord Related Parties harmless.
Landlord agrees that Tenant shall not be liable to Landlord for, and Landlord
shall not require Tenant to remove or remediate (or pay for the cost thereof),
any Hazardous Material that are present at the Project as of the Effective Date
or that have migrated to or under a Building or the Project from off-site
sources, except to the extent caused by Tenant or Tenant’s Agents or coming from
any building in the Project leased to Tenant or its successors, affiliates,
assigns or other transferees.
E.
Environmental Monitoring:

Landlord and its agents and consultants shall have the right to inspect,
investigate, sample and monitor the Premises, including any air, soil, water,
ground water, or to conduct any other sampling or testing, digging, drilling or
analysis, to determine whether Tenant is complying with the terms of this
Section 13. If Landlord discovers that Tenant is not in compliance with the
terms of this Section 13, all costs incurred by Landlord in determining Tenant’s
non- compliance, including attorneys’, consultants’ and experts’ fees, shall be
due and payable by Tenant to Landlord within thirty (30) days following
Landlord’s written demand therefor.
F.
Landlord Indemnification:

Landlord shall indemnify and hold Tenant harmless from any claims, liabilities,
costs or expenses (including, without limitation, all litigation costs, expert
witness fees and reasonable attorneys’ fees) incurred or suffered by Tenant for
the removal, investigation, monitoring or remediation of Hazardous Materials
which are present on the Premises or the Project as of the Effective Date or
which come to be present on the Premises


-29-

--------------------------------------------------------------------------------




or the Project as a result of Landlord’s actions after the Effective Date.
Landlord’s indemnification and hold harmless obligations include, without
limitation, (i) claims, liability, costs or expenses resulting from or based
upon administrative, judicial (civil or criminal) or other action, legal or
equitable, brought by any private or public person under common law or under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Resource Conservation and Recovery Act of 1980 (“RCRA”) or any
other Federal, State, County or Municipal law, ordinance or regulation, for the
removal, investigation, monitoring or remediation of Hazardous Materials which
are present on the Premises or the Project as of the Effective Date or which
come to be present on the Premises or the Project as a result of Landlord’s
actions after the Effective Date, (ii) claims, liabilities, costs or expenses
pertaining to the identification, monitoring, cleanup, containment, or removal
of Hazardous Materials which are present on the Premises or the Project as of
the Effective Date or which come to be present on the Premises or the Project as
a result of Landlord’s actions after the Effective Date from soils, riverbeds or
aquifers including the provision of an alternative public drinking water source,
and (iii) all costs of defending such claims. In no event shall Landlord be
liable for any consequential damages suffered or incurred by Tenant as a result
of any such contamination. To the actual knowledge of Landlord, except as
disclosed by in the documents described on Exhibit “E” attached hereto or in any
documents delivered to Tenant before the Effective Date or recorded against the
Project, no Hazardous Material is present in the Building or the Project in
violation of applicable Laws. Phrases such as “to the actual knowledge of
Landlord”, or other phrases relating to Landlord’s knowledge as used in this
Lease, mean and are limited to the actual personal knowledge as of the Effective
Date of John Michael Sobrato, without such individual having undertaken or being
required to undertake any duty of inquiry, investigation or due diligence with
respect to such matters, without the knowledge of any other person being imputed
to such individual, without any constructive knowledge being imputed to such
individual and without such individual assuming any personal liability with
respect to such matters.


14.
TENANT’S DEFAULT

A.
Events of Default

The occurrence of any of the following shall constitute a material default and
breach of this Lease by Tenant: (i) Tenant’s failure to pay the Base Monthly
Rent or any other payment due under this Lease (including additional rent) by
the date such amount is due, where such failure continues for three (3) business
days after Tenant’s receipt of Landlord’s notice that such amount was not
received; (ii) the abandonment of the Premises by Tenant; (iii) Tenant’s failure
to deliver to Landlord any document or agreement required to be delivered by
Tenant pursuant to Sections 3.D, 20.H, 20.K, 20.T within the time required by
those Sections, or failure to discharge any liens within the time required by
Section 8.B, or failure to deliver any evidence of insurance within the time
required by this Lease, where such failure continues for two (2) business days
after written notice of the failure has been delivered to Tenant; (iv) Tenant’s
failure to observe and perform any other required provision of this Lease, or
the occurrence of any other event described as a default in other Sections of
this Lease or any amendment to this Lease, where such failure or default
continues for thirty (30) days after written notice from Landlord, provided,
however, that if the nature of the default is such that it cannot reasonably be
cured within such thirty (30) day period, Tenant shall not be deemed in default
if it commences within such thirty (30) day period to cure and thereafter
diligently prosecutes the same to; except, however, that if this Lease expressly
provides that no notice or cure is required for a breach or default to exist
then such thirty (30) day or longer notice and cure period shall not apply; (v)
Tenant’s making of any general assignment for the benefit of creditors; (vi) the
filing by or against Tenant of a petition to have Tenant adjudged a bankrupt or
of a petition for reorganization or arrangement under any law relating to
bankruptcy (unless, in the case of a petition filed against Tenant, the same is
dismissed within thirty (30) days after the filing); (vii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; (viii) the


-30-

--------------------------------------------------------------------------------




attachment, execution or other judicial seizure of substantially all of Tenant’s
assets located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days, or (viii) a material default
by the tenant under any Additional Lease (defined in Section 19.A below), beyond
any applicable cure period expressly set forth in such Additional Lease, without
the necessity for additional notice or cure under this Lease, provided that if a
notice and cure period is granted under such Additional Lease the notice of
breach or default delivered to the tenant under such Additional Lease states or
is accompanied by a separate notice which states that failure to cure within the
applicable cure period under the Additional Lease will be a default under this
Lease.
B.
Remedies:

In the event of any default by Tenant beyond applicable notice and cure periods,
then in addition to other remedies available to Landlord at law or in equity,
Landlord shall have the immediate option to terminate this Lease and all rights
of Tenant hereunder by giving written notice of such intention to terminate. In
the event Landlord elects to so terminate this Lease, Landlord may recover from
Tenant all the following: (i) the worth at time of award of any unpaid rent
which had been earned at the time of such termination; (ii) the worth at time of
award of the amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss for
the same period that Tenant proves could have been reasonably avoided; (iii) the
worth at time of award of the amount by which the unpaid rent for the balance of
the Lease Term after the time of award exceeds the amount of such rental loss
that Tenant proves could be reasonably avoided; (iv) any other amount necessary
to compensate Landlord for all detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease, or which in the ordinary course of
things would be likely to result therefrom; including the following: (x)
expenses for repairing, altering or remodeling the Premises for purposes of
reletting, (y) broker’s fees, advertising costs or other expenses of reletting
the Premises, and (z) costs of carrying the Premises such as taxes, insurance
premiums, utilities and security precautions; and (v) at Landlord’s election,
such other amounts in addition to or in lieu of the foregoing as may be
permitted by applicable California law. The term “rent”, as used in this Lease,
is defined as the minimum monthly installments of Base Monthly Rent and all
other sums required to be paid by Tenant pursuant to this Lease, all such other
sums being deemed as additional rent due hereunder. As used in (i) and (ii)
above, “worth at the time of award” shall be computed by allowing interest at a
rate equal to the greater of the following (the “Agreed Interest Rate”) (i) the
discount rate of the Federal Reserve Bank of San Francisco plus five (5%)
percent per annum, as of the twenty-fifty (25th) day of the month immediately
preceding Tenant’s default, on advances to member banks under Section 13 and
13(a) of the Federal Reserve Act, as now in effect or hereafter from time to
time amended, or (ii) ten percent (10%) per annum. As used in (iii) above,
“worth at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one (1%) percent. Any obligation Landlord may have to mitigate damages upon
a termination due to Tenant’s default shall not include the obligation to relet
the Premises if Landlord has other comparable available space within the
Building or Project.
C.
Right to Re-enter:

In the event of any such default by Tenant, Landlord shall have the right, after
terminating this Lease, to re-enter the Premises and remove all persons and
property in accordance with applicable law. Such property may be removed and
stored in a public warehouse or elsewhere at the cost of and for the account of
Tenant, and disposed of by Landlord, in any manner permitted by law.
D.
Continuation of Lease:

If Landlord does not elect to terminate this Lease as provided in Section 14.B
above, then the provisions of California Civil Code Section 1951.4, (Landlord
may continue the Lease in effect after Tenant’s breach and


-31-

--------------------------------------------------------------------------------




abandonment and recover rent as it becomes due if Tenant has a right to sublet
and assign, subject only to reasonable limitations) as amended from time to
time, shall apply, this Lease shall continue in effect, and Landlord may enforce
all of its rights and remedies under this Lease, including without limitation,
the right to recover payment of rent as it becomes due.
E.
No Termination:

Neither efforts by Landlord to mitigate damages caused by a breach or default of
Tenant, nor acts of maintenance or preservation or efforts to relet the Premises
shall constitute an election by Landlord to terminate the Lease or a termination
of Tenant’s right to possession of the Premises.
F.
Non-Waiver:

Landlord may accept Tenant’s payments without waiving any rights under this
Lease, including rights under a previously served notice of default. No payment
by Tenant or receipt by Landlord of a lesser amount than any installment of rent
due shall be deemed as other than payment on account of the amount due. If
Landlord accepts payments after serving a notice of default, Landlord may
nevertheless commence and pursue an action to enforce rights and remedies under
the previously served notice of default without giving Tenant any further notice
or demand. Furthermore, Landlord’s acceptance of rent from the Tenant when the
Tenant is holding over without express written consent does not convert Tenant’s
tenancy from a tenancy at sufferance to a month to month tenancy. No waiver of
any provision of this Lease shall be implied by any failure of Landlord to
enforce any remedy for the violation of that provision, even if that violation
continues or is repeated. Any waiver by Landlord of any provision of this Lease
must be in writing. Such waiver shall affect only the provision specified and
only for the time and in the manner stated in the writing. No delay or omission
in the exercise of any right or remedy by Landlord shall impair such right or
remedy or be construed as a waiver thereof by Landlord. No act or conduct of
Landlord, including, without limitation, the acceptance of keys to the Premises,
shall constitute acceptance of the surrender of the Premises by Tenant before
the Expiration Date. Only written notice from Landlord to Tenant of acceptance
shall constitute such acceptance of surrender of the Premises. Landlord’s
consent to or approval of any act by Tenant which requires Landlord’s consent or
approvals shall not be deemed to waive or render unnecessary Landlord’s consent
to or approval of any subsequent act by Tenant. The voluntary or other surrender
of this Lease by Tenant, or a mutual cancellation thereof, shall not work a
merger and shall, at the option of Landlord, terminate all or any existing
subleases or subtenants, or may, at the option of Landlord, operate as an
assignment to Landlord of any or all such subleases or subtenants
G.
Performance by Landlord:

If Tenant fails to perform any obligation required under this Lease or by Laws
beyond applicable notice and cure periods, Landlord in its sole and absolute
discretion may, without notice, without waiving any rights or remedies and
without releasing Tenant from its obligations hereunder, perform such
obligation, in which event Tenant shall pay Landlord as additional rent all sums
paid by Landlord in connection with such substitute performance, including
interest at the Agreed Interest Rate within ten (10) days of Landlord’s written
notice for such payment.
H.
[Intentionally deleted]

15.
LANDLORD’S LIABILITY:

A.
Limitation on Landlord’s Liability:



-32-

--------------------------------------------------------------------------------




In the event of Landlord’s failure to perform any of its covenants or agreements
under this Lease, Tenant shall give Landlord written notice of such failure and
shall give Landlord thirty (30) days to cure or commence to cure such failure
prior to any claim for breach or resultant damages, provided, however, that if
the nature of the default is such that it cannot reasonably be cured within the
30-day period, Landlord shall not be deemed in default if it commences within
such period to cure, and thereafter diligently prosecutes the same to
completion. In addition, upon any such failure by Landlord, Tenant shall give
notice by registered or certified mail to any person or entity with a security
interest in the Premises (“Mortgagee”) that has provided Tenant with notice of
its interest in the Premises, and shall provide Mortgagee a reasonable
opportunity to cure such failure, including such time to obtain possession of
the Premises by power of sale or judicial foreclosure or appointment of a
receiver, if such should prove necessary to effectuate a cure. Tenant agrees
that each of the Mortgagees to whom this Lease has been assigned is an express
third-party beneficiary hereof. Tenant waives any right under California Civil
Code Section 1950.7 or any other present or future law relating to the
collection of any payment or deposit from Mortgagee or any purchaser at a
foreclosure sale of Mortgagee’s interest unless Mortgagee or such purchaser
shall have actually received and not refunded the applicable payment or deposit.
Tenant further waives all rights to terminate this Lease and to vacate the
Premises on Landlord’s default under this Lease, the Parties having agreed that
Tenant’s remedies in the event of a Landlord default shall be limited to those
expressly set forth in this Lease. Tenant’s sole remedy on Landlord’s default is
an action for damages or injunctive or declaratory relief; provided, however,
Landlord and the Landlord Related Parties shall not be liable to Tenant for any
consequential damages suffered or incurred by Tenant on account of Landlord’s
default including, without limitation, on account of lost profits or the
interruption of Tenant’s business. Tenant hereby agrees that Landlord shall not
be liable for injury to Tenant’s business or any loss of income therefrom or for
damage to the goods, wares, merchandise, or other property of Tenant, Tenant’s
employees, invitees, customers, or any other person in or about the Premises or
the Project, nor shall Landlord be liable for injury to the person of Tenant,
Tenant’s employees, agents, contractors, or any other person in or about the
Premises or Project, whether such damage or injury is caused by or results from
fire, steam, electricity, gas, water, or rain, or from the breakage, leakage,
obstruction, or other defects of pipes, sprinklers, wires, appliances, plumbing,
air conditioning, or lighting fixtures, or from any other cause, whether said
damage or injury results from conditions arising upon the Premises or upon other
portions of the Project or from other sources or places and regardless of
whether the cause of such damage or injury or the means of repairing the same is
inaccessible to Tenant. Landlord shall not be liable for any damages arising
from any act or neglect of any other tenant, occupant, or user of the Project,
nor from the failure of Landlord to enforce the provisions of any other lease of
the Project.
B.
Limitation on Tenant’s Recourse:

If Landlord is a corporation, trust, partnership, joint venture, unincorporated
association or other form of business entity, then the obligations of Landlord
shall not constitute personal obligations of the Landlord Related Parties.
Tenant shall have recourse only to the interest of Landlord in the Premises and
current net rent proceeds therefrom (after deduction of all costs and expenses
incurred in connection with the Project, including debt service) for the
satisfaction of the obligations of Landlord and shall not have recourse to any
other assets of Landlord for the satisfaction of such obligations.
C.
Indemnification of Landlord:

As a material part of the consideration rendered to Landlord, Tenant hereby
waives all claims against Landlord for damages to goods, wares and merchandise,
and all other personal property in, upon or about said Premises and for injuries
to persons in or about said Premises or Project, from any cause arising at any
time to the fullest extent permitted by law. Except to the extent due to the
negligence or willful misconduct of Landlord or a breach of Landlord’s
obligations under this Lease, Tenant shall indemnify, defend with counsel
reasonably acceptable to Landlord and hold Landlord and the Landlord Related
Parties harmless from and against all claims, liabilities, obligations,
penalties, fines, actions, losses, damages, costs or expenses (including


-33-

--------------------------------------------------------------------------------




without limitation reasonable attorneys fees) incurred or suffered arising from
the use or occupancy of the Premises or any part of the Project by Tenant or
Tenant’s Agents, the acts or omissions of Tenant or Tenant’s Agents, Tenant’s
breach of this Lease, or any damage or injury to person or property from any
cause, including but not limited to the use or occupancy of the Premises or any
part of the Project by Tenant or Tenant’s Agents, the acts or omissions of
Tenant or Tenant’s Agents, Tenant’s breach of this Lease or from the failure of
Tenant to keep the Premises in good condition and repair as herein provided.
Further, in the event Landlord is made party to any litigation due to the acts
or omission of Tenant or Tenant’s Agents, Tenant shall indemnify, defend (with
counsel reasonably acceptable to Landlord) and hold Landlord and the Landlord
Related Parties harmless from and against all claims, liabilities, obligations,
penalties, fines, actions, losses, damages, costs or expenses (including without
limitation reasonable attorneys fees) incurred in connection with such
litigation.
16.
DESTRUCTION OF PREMISES:

A.
Landlord’s Obligation to Restore:

In the event of damage or destruction of the Premises during the Lease Term
(other than Tenant’s Specialized Tenant Improvements and other than those
Alterations for which Landlord’s consent was not obtained) Landlord, and Tenant
(as to Alterations for which Landlord’s consent was not obtained and Specialized
Tenant Improvements, provided that in no event shall Tenant perform any work in
violation of the other Sections of this Lease), shall repair the same to a
similar condition to that which existed prior to such damage or destruction, to
the extent legally allowed, subject to this Section 16 below. Such damage or
destruction shall not annul or void this Lease; however, Tenant shall be
entitled to a proportionate reduction of Base Monthly Rent while repairs are
being made, such proportionate reduction to be based upon the extent to which
the repairs interfere with Tenant’s business in the Premises, as reasonably
determined by Landlord. In no event shall Landlord be required to replace or
restore Alterations for which Landlord’s consent was not obtained, Specialized
Tenant Improvements or Tenant’s trade fixtures or personal property.
B.
Limitations on Landlord’s Restoration Obligation:

Notwithstanding the provisions of Section 16.A above, Landlord shall have no
obligation to repair or restore a Building in which any portion of the Premises
is located if any of the following occur: (i) if Landlord estimates the repairs
cannot be made in three hundred sixty (360) days from the date of receipt of all
governmental approvals necessary under applicable Laws, as reasonably determined
by Landlord, (ii) if the holder of the first deed of trust or mortgage
encumbering the Building elects not to permit the insurance proceeds payable
upon damage or destruction to be used for such repair or restoration, (iii) the
damage or destruction is not fully covered by the insurance maintained by
Landlord, (iv) the damage or destruction occurs in the last twenty four (24)
months of the Lease Term (taking into consideration all Options then exercised
by Tenant), or (v) Tenant is in default pursuant to the provisions of Section 14
above; or (vi) Tenant has vacated the Premises in such Building for more than
ninety (90) days before the casualty. In any such event Landlord may elect
either to (i) complete the repair or restoration, or (ii) terminate this Lease
as to only the damaged or destroyed Building by providing Tenant written notice
of its election within sixty (60) days following the damage or destruction. If
Landlord elects to repair or restore, this Lease shall continue in full force
and effect. If Landlord elects to terminate this Lease as to just the one (1)
Building pursuant to the prior sentence, then Tenant shall have the right to
terminate this Lease as to both of the Buildings, by delivering written notice
of Tenant’s election not later than twenty (20) days after Tenant was notified
of Landlord’s termination election. If Tenant fails to deliver its written
election to terminate the Lease as to both Buildings pursuant to the prior
sentence within the required twenty (20) day period, then Tenant shall be deemed
to have elected not to terminate this Lease as to both Buildings pursuant to the
prior sentence. Tenant shall also have the right to terminate this Lease in the
event either (1) Landlord estimates the repairs cannot be made in the three
hundred sixty (360) days from the date of receipt of all governmental approvals
necessary under applicable Laws, as


-34-

--------------------------------------------------------------------------------




reasonably determined by Landlord, or (2) the damage or destruction occurs in
the last twenty four (24) months of the Lease Term (taking into consideration
all Options then exercised by Tenant), by providing Landlord written of its
election of (1) of this sentence above within twenty (20) days after Landlord’s
notice of the time to repair and restore and of (2) of this sentence above
within thirty (30) days after the date of the casualty. Tenant hereby waives the
benefits and rights provided to Tenant by the provisions of Civil Code Sections
1932 and 1933, or any similar Law now or hereafter in effect. If this Lease
terminates as the result of any damage or destruction to Premises, all property
insurance proceeds relating to Alterations maintained by Tenant shall be the
sole property of Landlord, Tenant shall have no right to such proceeds, and
Tenant shall fully cooperate with Landlord in collecting such proceeds, or if
such proceeds have been paid to Tenant, Tenant shall pay such proceeds to
Landlord not later than seven (7) business days after the Expiration Date or
termination of this Lease (whichever is earlier), which obligations shall
survive the expiration or sooner termination of this Lease. Tenant shall also
pay to Landlord not later than seven (7) business days after the Expiration Date
or termination of this Lease (whichever is earlier) an amount equal to the
deductible under Tenant’s property insurance, which obligation shall survive the
expiration or sooner termination of this Lease. If Tenant fails to maintain the
property insurance required by this Lease, then Tenant shall pay to Landlord,
not later than seven (7) business days after the Expiration Date or termination
of this Lease (whichever is earlier) an amount equal to what the proceeds would
have been had Tenant maintained the insurance required by this Lease, plus the
deductible that would have applied if such insurance had been in place.
17.
CONDEMNATION:

If any part of the Premises shall be taken for any public or quasi-public use,
under any statute or by right of eminent domain or private purchase in lieu
thereof, and only a part thereof remains which is susceptible of occupation
hereunder, this Lease shall, as to the part so taken, terminate as of the day
before title vests in the condemnor or purchaser (“Vesting Date”) and Base
Monthly Rent payable hereunder shall be adjusted so that Tenant is required to
pay for the remainder of the Lease Term only such portion of Base Monthly Rent
as the value of the part remaining after such taking bears to the value of the
entire Premises prior to such taking, as reasonably determined by Landlord.
Further, in the event of such partial taking, Landlord shall have the option to
terminate this Lease as of the Vesting Date. If all of the Premises or such part
thereof be taken so that there does not remain a portion susceptible for
occupation hereunder, this Lease shall terminate on the Vesting Date. If part or
all of the Premises be taken, all compensation awarded upon such taking shall go
to Landlord, and Tenant shall have no claim thereto; except Landlord shall
cooperate with Tenant, without cost to Landlord, to recover compensation for the
unamortized cost of any Specialized Tenant Improvements and Alterations paid for
by Tenant and not reimbursed through the Work Allowance or for Tenant’s moving
costs. If there is a taking of any parking areas within Phase 1, substitute
parking cannot be provided within Phase 1 by means of restriping the remaining
existing parking areas within Phase 1, and Landlord does not provide replacement
parking within Phase 2 or other property adjacent to Phase 1 or Phase 2, then
the parking allocated to Tenant under this Lease shall be proportionately
reduced. However, if the parking allocated to Tenant under this Lease is reduced
by more than ten percent (10%) or there is a taking of more than fifteen percent
(15%) of a Building, Tenant shall have the right to terminate this Lease
effective as of the Vesting Date or thirty (30) days after Tenant delivers its
termination notice to Landlord, whichever is later. If any part of the Premises
is taken but this Lease is not terminated, then Landlord shall, to the extent
not prohibited by Laws and condemnation proceeds are sufficient to do so, repair
any damage to the Premises caused by such taking to a condition reasonably
suitable for Tenant’s continued operations. Tenant hereby waives the provisions
of California Code of Civil Procedures Section 1265.130 and any similar Law now
or hereafter in effect, and the provisions of this Section 17 shall govern in
the case of a taking.
18.
ASSIGNMENT OR SUBLEASE:

A.
Consent by Landlord:



-35-

--------------------------------------------------------------------------------




Except as specifically provided in Section 18.E below, Tenant may not
voluntarily, involuntarily or by operation of law, assign, sell or otherwise
transfer all or any part of Tenant’s interest in this Lease or in the Premises,
cause or permit any part of the Premises to be sublet, occupied or used by
anyone other than Tenant, or permit any person to succeed to any interest in
this Lease or the Premises (all of the foregoing being a “Transfer”) without the
express written consent of Landlord. In the event Tenant desires to effectuate a
Transfer, Tenant shall deliver to Landlord (i) executed counterparts of any
agreement and of all ancillary agreements with the proposed transferee, (ii)
current financial statements of the transferee covering the preceding three (3)
years, (iii) the nature of the proposed transferee’s business to be carried on
in the Premises, (iv) a statement outlining all consideration to be given on
account of the Transfer, and (v) a current financial statement of Tenant.
Landlord may condition its approval of any Transfer on receipt of a
certification from both Tenant and the proposed transferee of all consideration
to be paid to Tenant in connection with such Transfer. At Landlord’s request,
Tenant shall also provide additional information reasonably required by Landlord
to determine whether it will consent to the proposed Transfer. Landlord shall
have a fifteen (15) day period following receipt of all the foregoing within
which to notify Tenant in writing that Landlord elects to: (i) other than with
respect to a Permitted Transfer, terminate this Lease as to the portion of the
Premises proposed to be transferred, if the portion of the Premises proposed for
Transfer, together with any portion of the affected Building then subject to
another Transfer, is for more than fifty percent (50%) (cumulatively, for the
proposed Transfer and all other Transfers then in effect and made within the
thirty six (36) month period before Tenant’s request for consideration of the
proposed Transfer) of the rentable square footage of such Building, and the
Transfer then under consideration is for more than seventy five percent (75%) of
the remaining Lease Term (not taking into account Option Terms which have not
yet commenced); (ii) permit Tenant to Transfer such space to the named
transferee on the terms and conditions set forth in the notice; or (iii) refuse
consent. If Landlord should fail to notify Tenant in writing of such election
within the fifteen (15) day period, Landlord shall be deemed to have elected
option (iii) above (i.e. refused consent); provided, however that if after such
fifteen (15) day period Tenant delivers another written notice to Landlord
requesting consent to the proposed Transfer together with the information
required to be submitted in connection with the Transfer, such notice states
that it is a second notice as to which if Landlord does not respond within seven
(7) business days Landlord will be deemed to have granted its consent, and
Landlord has confirmed to Tenant that Landlord received such second notice and
the submitted Transfer information, then if Landlord fails to respond to Tenant
within seven (7) business days after delivery of the second notice and
Landlord’s confirmation of receipt Landlord shall be deemed to have consented to
the proposed Transfer. In the event Landlord elects option (i) above, this Lease
shall expire with respect to such part of the Premises which is the subject of
the proposed Transfer on the date upon which the proposed Transfer was to
commence, and from such date forward, Base Monthly Rent shall be adjusted based
on the proportion that the rentable area of the Premises remaining (taking into
account its allocable share of the Amenities Building square footage) bears to
the total rentable area of the Premises (taking into account its allocable share
of the Amenities Building Square footage) before exercise of Landlord’s election
to terminate, and Tenant’s Allocable Share of all other costs and charges shall
be adjusted in accordance with Section 9.E based upon the remaining rentable
area of the Premises. In the event Landlord does not elect option (i) above,
Landlord’s consent to the proposed Transfer shall not be unreasonably withheld,
conditioned or delayed, provided and upon the condition that: (i) the proposed
transferee is engaged in a business that is limited to the use expressly
permitted under this Lease; (ii) the proposed transferee is a company with
sufficient financial worth and management ability to undertake the financial
obligation of this Lease in the case of an assignment (or in the case of a
Transfer of less than all of Tenant’s interest in this Lease or a sublease, the
financial obligations under such Transfer) and Landlord has been furnished with
reasonable proof thereof; (iii) the proposed transfer agreement, if it is a
sublease, conforms to the requirements of Section 18.I below or if it is an
assignment, is in a form reasonably satisfactory to Landlord; (iv) the proposed
Transfer will not result in there being greater than one (1) subtenants or other
occupants (not including employees) on any floor within a Building at any time
during the Lease Term; (v) Tenant reimburses Landlord on demand for all
reasonable costs that may be incurred by Landlord in connection with said
Transfer, including the costs of making investigations as to the acceptability
of the proposed transferee and legal costs incurred in connection with


-36-

--------------------------------------------------------------------------------




the granting or denial of any requested consent not to exceed Two Thousand Five
Hundred Dollars ($2,500); and (vi) Tenant shall not have advertised or
publicized in any way the availability of the Premises without prior notice to
Landlord. In the event all or any one of the foregoing conditions are not
satisfied (without limiting other factors that may be considered or conditions
that may be imposed by Landlord in connection with a requested Transfer),
Landlord shall be considered to have acted reasonably if it withholds its
consent. Tenant shall not hypothecate, mortgage, pledge or otherwise encumber
Tenant’s interest in this Lease or the Premises or otherwise use the Lease as a
security device in any manner without the consent of Landlord, (all of the
foregoing being an “Hypothecation”) which consent Landlord may withhold in its
sole and absolute discretion. Tenant shall reimburse Landlord on demand for any
reasonable costs that may be incurred by Landlord in connection with an
Hypothecation, including legal costs incurred in connection with the granting or
denial of any requested consent. Landlord’s consent to one or more Transfers or
Hypothecations shall not operate to waive Tenant’s obligation to obtain
Landlord’s consent to other Transfers or Hypothecations nor constitute consent
to an assignment or other Transfer following foreclosure of any permitted lien,
mortgage or other encumbrance. If Tenant is a corporation, limited liability
company, unincorporated association, partnership or other legal entity, the
sale, assignment, cancellation, surrender, exchange, conversion or any other
transfer or hypothecation of any stock, membership or other ownership interest
in such entity (whether occurring at one time or over a period of time) in the
aggregate of more than fifty percent (50%) (determined cumulatively) shall be
deemed an assignment of this Lease; in the case of a partnership, any withdrawal
or substitution (whether occurring at one time or over a period of time) of any
partners owning fifty percent (50%) or more (cumulatively) of the partnership,
or the dissolution of the partnership shall be deemed an assignment of this
Lease; provided that, subject to Section 18.D below, the foregoing provisions of
this sentence shall not apply to a transfer of stock in a corporation whose
stock is publicly traded on a public stock exchange. If Tenant is an entity, any
sale of all or substantially all of its assets shall be deemed an assignment of
this Lease. If Tenant is a corporation whose stock is not publicly traded on a
public stock exchange, any dissolution, merger, consolidation or reorganization
of Tenant shall be deemed a Transfer. Tenant acknowledges and agrees that the
provision of this Section 18 are not unreasonable standards or conditions for
purposes of Section 1951.4 of the California Civil Code, as amended from time to
time, under bankruptcy laws, or for any other purpose.
B.
Assignment or Subletting Consideration:

Landlord and Tenant hereby agree that fifty percent (50%) of any rent or other
economic consideration (including without limitation, payments for trade
fixtures and personal property in excess of the fair market value thereof,
stock, warrants, and options) in excess of the Base Monthly Rent payable
hereunder (after deducting therefrom Reasonable Transfer Costs (defined below))
(i) realized by Tenant in connection with any Transfer by Tenant, and/or (ii)
realized by a subtenant or any other person or entity (other than Tenant) (any
such subtenant, person or entity being a “Subsequent Transferor”) in connection
with a sublease, assignment or other Transfer by such Subsequent Transferor,
shall be paid by Tenant to Landlord promptly after such amounts are paid to
Tenant or a Subsequent Transferor, regardless of the amount of sub-rent the
Subsequent Transferor pays to Tenant or any prior Subsequent Transferor. As used
in this Section 18.B, “Reasonable Transfer Costs” shall mean the following
costs, to the extent reasonably incurred in connection with the Transfer in
question: (i) advertising costs and brokerage commissions payable to
unaffiliated third parties, (ii) reasonable legal fees incurred by Tenant in
connection with such Transfer, (iii) tenant improvement costs incurred by Tenant
solely in connection with such Transfer, and (iv) the Unamortized TI Costs
(defined below) to the extent attributable to the portion of the Premises
subject to the Transfer. As used in this Lease, “Unamortized TI Costs” shall
mean the then remaining (as of the date of Transfer) unamortized portion of the
Work Allowance Costs to the extent not paid for through the Work Allowance, with
the Work Allowance Costs not paid for through the Work Allowance being amortized
over the initial one hundred forty four (144) months of the Lease Term and
evenly allocated over the Deemed Buildings Square Footage. In the case of a
Transfer other than an assignment of Tenant’s entire interest in the Lease and
Premises, the Unamortized TI Costs shall


-37-

--------------------------------------------------------------------------------




be included in Reasonable Transfer Costs on a monthly amortization basis over
the then remaining amortization period and shall not be fully deducted upon the
occurrence of the Transfer. Tenant’s obligation to pay over Landlord’s portion
of the consideration constitutes an obligation for additional rent hereunder.
The above provisions relating to Landlord’s right to terminate the Lease and
relating to the allocation of excess rent are independently negotiated terms of
the Lease which constitute a material inducement for the Landlord to enter into
the Lease, and are agreed by the Parties to be commercially reasonable. No
Transfer by Tenant shall relieve it of any obligation under this Lease. Any
Transfer which conflicts with the provisions of this Lease shall be voidable by
Landlord at any time following such Transfer.
C.
No Release:

Any Transfer shall be made only if and shall not be effective until the
transferee shall execute, acknowledge, and deliver to Landlord an agreement, in
form and substance satisfactory to Landlord, whereby the transferee shall assume
all the obligations of this Lease on the part of Tenant to be performed or
observed to the extent of the interest being transferred and shall be subject to
all the covenants, agreements, terms, provisions and conditions in this Lease to
the extent applicable to the interest being transferred. Notwithstanding any
Transfer and the acceptance of rent or other sums by Landlord from any
transferee, Tenant and any guarantor shall remain fully liable for the payment
of Base Monthly Rent and additional rent due, and to become due hereunder, for
the performance of all the covenants, agreements, terms, provisions and
conditions contained in this Lease on the part of Tenant to be performed and for
all acts and omissions of any transferee or any other person claiming under or
through any transferee that shall be in violation of any of the terms and
conditions of this Lease, and any such violation shall be deemed a violation by
Tenant. Tenant shall indemnify, defend with counsel reasonably acceptable to
Landlord and hold Landlord and the Landlord Related Parties harmless from and
against all claims, liabilities, obligations, penalties, fines, actions, losses,
damages, costs or expenses (including without limitation reasonable attorneys
fees) resulting from any claims that may be made against Landlord by the
proposed transferee or by any real estate brokers or other persons claiming
compensation in connection with the proposed Transfer.
D.
Reorganization of Tenant:

Notwithstanding any other provision of this Lease, the provisions of this
Section 18.D shall apply if: (i) there is a dissolution, merger, consolidation,
or other reorganization of or affecting Tenant, where Tenant is not the
surviving company, or there is a sale of all or substantially all of the assets
of Tenant, or (ii) there is a sale, cancellation, surrender, exchange,
conversion or any other transfer of stock involving or consisting of more than
fifty percent (50%) of the total combined voting power of all classes of
Tenant’s capital stock issued, outstanding and entitled to vote for the election
of directors, or a transfer of more than a fifty percent (50%) ownership
interest in

Tenant (where Tenant is not a corporation), or there is any merger,
consolidation or other reorganization of or affecting Tenant (other than one
described in (i) immediately above), whether the foregoing occurs in a single
transaction or in multiple steps. In a transaction under clause (i) of this
Section 18.D, the surviving or acquiring corporation or entity (“Surviving
Entity”) shall promptly execute and deliver to Landlord an agreement in form
reasonably satisfactory to Landlord under which the Surviving Entity assumes the
obligations of Tenant hereunder. In a transaction or series of transactions
under clause (ii) of this Section 18.D, the entities which as a result of such
transaction(s) own a greater than fifty percent (50%) interest in Tenant
(including, without limitation as a result of a reverse triangular merger or a
triangular merger) (collectively the “Acquiring Entity”) shall promptly execute
and deliver to Landlord a guaranty of lease in form reasonably satisfactory to
Landlord under which the Acquiring Entity guarantees the full payment and
performance of the obligations of Tenant under the Lease (“Lease Guaranty”). The
foregoing notwithstanding, as to all transactions described in this


-38-

--------------------------------------------------------------------------------




Section 18.D, if the Surviving Entity or Acquiring Entity is itself not a
publicly-traded company, but is instead the subsidiary of or owned (directly or
indirectly) by a publicly-traded company (or a subsidiary of a subsidiary of a
publicly-traded company, or a subsidiary in a chain of entities in which one or
more parent companies are publicly traded), then each publicly-traded parent
company in such chain shall also be required to execute and deliver to Landlord
the Lease Guaranty. In addition, in the event that after such acquisition Tenant
does not prepare audited financial statements, then in addition to the financial
statements required to be delivered by Tenant hereunder, each entity required to
execute the Lease Guaranty shall provide Landlord its audited financial
statements at the times and in the manner required of Tenant hereunder. Without
limiting the foregoing requirements, it is the intent of the parties that after
such any transaction or series of transactions described in this Section 18.D,
Landlord shall be entitled to rely on the creditworthiness of publicly-traded
companies and to receive audited financial information from publicly-traded
companies to the extent

Tenant is owned, directly or indirectly, by a publicly-traded company.
E.
Permitted Transfers

Provided that Tenant otherwise complies with the provisions of this Section 18,
except the provision requiring prior consent or the provisions relating to
payment of Transfer consideration, but otherwise including without limitation
Section 18.D, Tenant may enter into any of the following Transfers described in
this Section 18.E (a “Permitted Transfer”) without Landlord’s prior consent,
provided however that Tenant shall notify Landlord of any such Transfer not
later than five (5) business days after the effective date of such Transfer.
Tenant may sublease all or part of the Premises or assign all of its interest in
this Lease to (i) any corporation or legal entity which controls, is controlled
by, or is under common control with the original Tenant to this Lease by means
of an ownership interest of more than fifty percent (50%); (ii) a successor
corporation or legal entity which results from a merger, consolidation or other
reorganization in which Tenant is not the surviving corporation or legal entity,
so long as the surviving corporation or legal entity has a net worth at the time
of such assignment or sublease that is equal to or greater than the net worth of
Tenant immediately prior to such transaction; and (iii) a corporation or legal
entity which purchases or otherwise acquires all or substantially all of the
assets or stock of Tenant so long as the surviving corporation or legal entity
has a net worth at the time of such assignment or sublease that is equal to or
greater than the net worth of Tenant immediately prior to such transaction. The
assignee of a Permitted Transfer is referred to in this Lease as a “Permitted
Assignee”.
F.
Effect of Default:

In the event of Tenant’s default, Tenant hereby assigns all amounts due to
Tenant from any Transfer as security for performance of Tenant’s obligations
under this Lease, and Landlord as assignee of Tenant, or a receiver for Tenant
appointed on Landlord’s application, may collect such amounts and apply it
toward Tenant’s obligations under this Lease, except that Tenant may collect
such amounts unless a default beyond applicable notice and cure periods occurs
as described in Section 14 above. Landlord’s collection of any amounts due from
a Transfer shall not constitute an acceptance by Landlord of attornment by any
subtenants, and upon Tenant’s default beyond applicable notice and cure periods
Landlord shall have all rights provided by this Lease and applicable Laws,
including without limitation terminating this Lease and any or all occupants’
rights to possession of the Premises as Landlord shall determine in Landlord’s
sole and absolute discretion. A termination of the Lease due to Tenant’s default
beyond applicable notice and cure periods shall not automatically terminate a
Transfer then in existence; rather at Landlord’s election (1) such Transfer
shall survive the Lease termination, (2) the transferee shall attorn to
Landlord, and (3) Landlord shall undertake the obligations of Tenant under the
transfer agreement; except that Landlord shall not be liable for prepaid rent,
security deposits or other defaults of Tenant to the transferee, or for any acts
or omissions of Tenant and Tenant’s Agents.


-39-

--------------------------------------------------------------------------------




G.
Conveyance by Landlord:

In the event of any transfer by any person or entity comprising Landlord of such
person’s or entity’s entire interest in this Lease, such person or entity (and
in case of any subsequent transfer, the then transferor) shall be automatically
freed and relieved from and after the date of such transfer of all liability for
the performance of any covenants or obligations on the part of Landlord
contained in this Lease accruing thereafter; provided, however, that any funds
in the hands of such person or entity or the then transferor at the time of such
transfer, in which Tenant has an interest shall be turned over to the transferee
and if the entire interest of Landlord is the subject of the transfer then any
amount then due and payable to Tenant by Landlord or the then transferor under
any provision of this Lease shall be paid to Tenant; and provided, further, that
upon any such transfer, the transferee shall be deemed to have assumed, subject
to the limitations of this Section 18 above all of the agreements, covenants and
conditions in this Lease to be performed from and after the transfer on the part
of Landlord, it being intended hereby that the covenants and obligations
contained in this Lease to be performed on the part of Landlord shall, subject
as aforesaid, be binding on each Landlord, its successors and assigns, only
during its period of ownership.
H.
Successors and Assigns:

Subject to the provisions this Section 18, the covenants and conditions of this
Lease shall apply to and bind the heirs, successors, executors, administrators
and assigns of all Parties hereto; and all parties hereto comprising Tenant
shall be jointly and severally liable hereunder.
I.
Sublease Requirements:

With respect to any permitted sublet of the Premises by Tenant to an approved
Subtenant (“Subtenant”), the sublet transaction shall be evidenced by a written
sublease between Tenant and Subtenant (the “Sublease”). The Sublease shall
comply with the following requirements: (i) The form of the Sublease and the
terms and conditions thereof shall be subject to Landlord’s approval which shall
not be withheld unreasonably; (ii) The Sublease shall provide that it is subject
to all of the terms and conditions of this Lease, except those terms and
conditions relating to Rent, additional rent, and any other amount due under
this Lease; (iii) The Sublease shall provide that the Subtenant shall have no
right to exercise any option or other right granted to Tenant in this Lease;
(iv) The Sublease shall contain a waiver of subrogation against Landlord and
shall require Subtenant’s insurance policies to acknowledge such waiver of
subrogation; (v) The Sublease shall provide that all requirements of the Lease
applicable to subleases shall be applicable to sub-subleases; (vi) The Sublease
shall require Subtenant, acting through Tenant, to obtain Landlord’s prior
written approval, to any alteration to the Premises to the same extent Tenant is
required by this Lease to obtain such consent; (vii) The Sublease shall require
Subtenant to send Landlord copies of any and all notices concerning the Premises
that Subtenant is obligated to provide to Tenant and Tenant to send Landlord
copies of any and all notices concerning the Premises that Tenant is obligated
to provide to Subtenant; (viii) The Sublease shall provide that, at Landlord’s
option, the Sublease shall not terminate in the event that this Lease terminates
and shall require Subtenant to execute an attornment agreement if Landlord, in
its sole and absolute discretion, shall elect to have the Sublease continue
beyond the date of termination of this Lease as a direct lease between Landlord
and the Subtenant (provided however that in no event shall Landlord be liable
for any default under the Sublease occurring prior to such attornment); and (ix)
The Sublease shall require the Subtenant to agree that on receipt of notice from
Landlord that Tenant has defaulted beyond applicable notice and cure periods,
Subtenant shall pay all sums due under the Sublease to Landlord.
19.
OPTION TO EXTEND THE LEASE TERM:

A.
Grant and Exercise of Option:



-40-

--------------------------------------------------------------------------------




Landlord grants to Tenant, subject to the terms and conditions set forth in this
Section 19 two (2) options (each an “Option” and collectively the “Options”) to
extend the Lease Term for an additional term (each an “Option Term”). Each
Option Term shall be for a period of sixty (60) months and shall be exercised,
if at all, by written notice to Landlord no earlier than twelve (12) months
prior to the date the Lease Term would expire but for such exercise but no later
than nine (9) months prior to the date the Lease Term would expire but for such
exercise, time being of the essence for the giving of such written notice.
Notwithstanding the foregoing, in order for Tenant’s exercise of an Option under
this Lease to be effective, if any lease entered into by Tenant pursuant to
Sections 19.E, 19.F or 19.G or any other lease entered into or assumed by Tenant
for any other portion of the Project or Phase 2 (each of such other leases being
an “Additional Lease”) has an expiration date that is within ten (10) months
after the Expiration Date of this Lease, then the tenants under such Additional
Leases must concurrently with Tenant exercise their corresponding options to
extend the term of the Additional Leases if there are any remaining unexercised
options under such Additional Leases. In addition, if an Additional Lease has an
expiration date that is within ten (10) months before the Expiration Date of
this Lease, and the tenant under such Additional Lease did not exercise an
available option to extend the term of the Additional Lease, then all Options
under this Lease as to which an Option Term has not commenced shall terminate
and be of no further force or effect. If Tenant exercises an Option, all of the
terms, covenants and conditions of this Lease shall apply except for the grant
of additional Options pursuant to this Section 19, except for Tenant’s right
with respect to the lease of additional space within the Project pursuant to
Sections 19.E, 19.F and 19.G below and except for tenant improvements,
improvement allowances, space planning allowance or relocation allowances, free
rent or other leasing concessions and inducements, and provided that Base
Monthly Rent for the Premises payable by Tenant during the Option Term shall be
the Fair Market Rental as hereinafter defined. Notwithstanding anything herein
to the contrary, (i) if Tenant or the tenant under any Additional Lease is in
monetary or material non-monetary default beyond any applicable cure period
under any of the terms, covenants or conditions of this Lease either at the time
Tenant exercises the Option, or (ii) if the net worth of Tenant or the net worth
or any other tenant under an Additional Lease, as reported in their most recent
financial statements shows insufficient financial worth to undertake the
financial obligations under this Lease or the Additional Lease, as applicable,
determined in Landlord’s reasonable discretion, then Landlord shall have, in
addition to all of Landlord’s other rights and remedies provided in this Lease,
the right to terminate the Option upon notice to Tenant, in which event the
Lease Term shall not be extended pursuant to this Section 19.A. As used herein,
the term “Fair Market Rental” is defined as the rental and all other monetary
payments, including any escalations and adjustments thereto (including without
limitation Consumer Price Indexing) that Landlord could obtain during the Option
Term from a third party desiring to lease the Premises, based upon the (i)
current use and other allowed uses of the Premises, as determined by the rents
then obtainable for new leases of space comparable in age and quality to the
Premises in the same real estate submarket as the Building and (ii) the credit
standing and financial stature of the Tenant, and taking into account the
quality or condition of the Premises (but only if the Premises has been
maintained and repaired by Tenant in accordance with this Lease) and tenant
improvement allowances. In setting Fair Market Rental, the appraisers shall be
instructed that the following concessions obtainable for new space shall not be
taken into account in determining Fair Market Rental, there shall be no offset
or adjustment for the following costs which Landlord will not incur in the event
Tenant exercises its option, and that the appraisers’ determination shall not be
discounted due to the fact that such costs will not be incurred by Landlord in
connection with the Option Term: (i) brokerage commissions, (ii) relocation
allowances, or (iii) vacancy costs.
B.
Determination of Fair Market Rental:

If Tenant exercises an Option, Landlord shall send Tenant a notice setting forth
the Fair Market Rental for the Option Term within thirty (30) days following the
date of exercise. If Tenant disputes Landlord’s determination of Fair Market
Rental for the Option Term, Tenant shall, within thirty (30) days after delivery
to Tenant of Landlord’s notice setting forth Fair Market Rental for the Option
Term, send to Landlord a notice stating that Tenant either elects to terminate
its exercise of the Option, in which event the Option shall lapse


-41-

--------------------------------------------------------------------------------




and this Lease shall terminate on the Expiration Date, or that Tenant disagrees
with Landlord’s determination of Fair Market Rental for the Option Term and
elects to resolve the disagreement as provided in Section 19.C below. If Tenant
does not timely send Landlord a notice as provided in the previous sentence,
Tenant shall be deemed to have disagreed with Landlord’s determination of Fair
Market Rental and to have elected to resolve the disagreement as provided in
Section 19.C below. If Tenant elects to resolve the disagreement as provided in
Section 19.C below and such procedures are not concluded prior to the
commencement date of the Option Term, Tenant shall pay to Landlord as Base
Monthly Rent the Fair Market Rental as determined by Landlord in the manner
provided above. If the Fair Market Rental as finally determined pursuant to
Section 19.C is greater than Landlord’s determination, Tenant shall pay Landlord
the difference between the amount paid by Tenant and the actual Base Monthly
Rent due as so determined in this Section 19 within thirty (30) days after such
determination. If the Fair Market Rental as finally determined in Section 19.C
is less than Landlord’s determination, the difference between the amount paid by
Tenant and the actual Base Monthly Rent due as so determined pursuant to this
Section 19 shall be credited against the next installments of Base Monthly Rent
due from Tenant to Landlord hereunder.
C.
Resolution of a Disagreement over the Fair Market Rental:

Any disagreement regarding Fair Market Rental shall be resolved as follows:
Within thirty (30) days after Tenant’s response to Landlord’s notice setting
forth the Fair Market Rental, Landlord and Tenant shall meet at a mutually
agreeable time and place, in an attempt to resolve the disagreement. If within
the 30-day consultation period referred to above, Landlord and Tenant cannot
reach agreement as to Fair Market Rental, each party shall select one appraiser
to determine Fair Market Rental. Each such appraiser shall arrive at a
determination of Fair Market Rental and submit their conclusions to Landlord and
Tenant within thirty (30) days after the expiration of the 30-day consultation
period described above. If only one appraisal is submitted within the requisite
time period, it shall be deemed as Fair Market Rental. If both appraisals are
submitted within such time period and the two (2) appraisals so submitted
differ, the two (2) appraisers shall meet and see if they can come to agreement
on the Fair Market Rental, and if the two (2) appraisers cannot agree then they
shall immediately select a third appraiser who shall, within thirty (30) days
after this selection to choose which of the appraisals made by the initial two
(2) appraisers is closest to the Fair Market Rental, and such closest appraisal
as determined by the third (3rd) appraiser shall be the Fair Market Rental. All
appraisers specified pursuant to this Section 19.C shall be members of the
American Institute of Real Estate Appraisers with not less than ten (10) years
experience appraising office and industrial properties in the Santa Clara
Valley. Each party shall pay the cost of the appraiser selected by such party
and one-half of the cost of the third appraiser.
D.
Personal to Tenant:

All Options provided to Tenant in this Lease are personal and granted solely to
ServiceNow, Inc., a Delaware corporation, or a Permitted Assignee, and are not
exercisable by any other person or entity, whether or not a Transfer has
occurred. In the event Tenant has multiple options to extend this Lease, a later
Option to extend the Lease cannot be exercised unless the prior Option has been
properly exercised and the Option Term for that exercised prior Option has
commenced. All Options provided to Tenant in this Lease shall terminate upon the
expiration or sooner termination of this Lease and shall not apply during any
holdover period.
E.
Right of First Negotiation to Lease Additional Space:

Tenant shall have a right of first negotiation to lease all of the rentable
space in the first building to be constructed by Landlord as part of Phase 2
(the “First Expansion Building”), on the terms and conditions described in this
Section 19.E (the “First Expansion Building Right”). To exercise the First
Expansion Building Right, Tenant shall notify Landlord in writing not earlier
than the Commencement Date and not later than


-42-

--------------------------------------------------------------------------------




September 30, 2016 (such period being the “First Expansion Building Exercise
Period”) that Tenant desires to exercise such right, time being of the essence.
If Tenant does not notify Landlord in writing within the First Expansion
Building Exercise Period that it desires to exercise the First Expansion
Building Right, all of Tenant’s rights under this Section 19.E (including
without limitation with respect to the First Expansion Building and the Second
Expansion Building (defined below)) shall terminate and shall not be subject to
revival. If Tenant does notify Landlord in writing during the First Expansion
Building Negotiation Period that it desires to exercise the First Expansion
Building Right (such notice being the “First Expansion Building Notice”), then
within the three (3) month period following delivery of the First Expansion
Building Notice to Landlord (the “First Expansion Building Negotiation Period”),
Landlord and Tenant shall confer and negotiate in an attempt to reach agreement
on all of the terms and conditions of a lease for the First Expansion Building,
determined in each Party’s sole and absolute discretion, it being contemplated,
however that (i) the lease for the First Expansion Building will constitute an
Additional Lease under this Lease, (ii) the lease for the First Expansion
Building would be co-terminus with the then existing Lease Term under this
Lease, (iii) the First Expansion Building would be delivered to Tenant in
equivalent warm shell condition as the Buildings were delivered to Tenant
pursuant to this Lease, (iv) the parking ratio for the First Expansion Building
will be not less than three and eighty six one-hundredths (3.86) spaces per one
thousand (1,000) square foot of deemed rentable square foot of the First
Expansion Building (rounded down to the nearest whole space) to the extent
allowed under then applicable Laws and land use entitlements then in effect for
the First Expansion Building and (v) if a lease for the First Expansion Building
is entered into between Landlord and Tenant, then to the extent the City will
allow the construction of a bridgeway between the 2215 Building and the 2225
Building and between the 2225 Building and the First Expansion Building,
Landlord would seek such approvals from the City and if such approvals are
obtained would construct such bridgeways at Landlord’s sole cost, subject to
terms and condition to be negotiated with respect to such matters during the
First Expansion Building Negotiation Period. If the Parties are not able to
reach agreement and a lease for the First Expansion Building is not entered into
between Landlord and Tenant during the First Expansion Negotiation Period for
any reason, determined by each Party in its sole and absolute discretion or
Landlord cannot get consent from the City to erect the bridgeways, then all of
Tenant’s rights under this Section 19.E (including without limitation with
respect to the First Expansion Building and the Second Expansion Building) shall
terminate and shall not be subject to revival.
If the Parties do enter into a lease for the First Expansion Building before the
end of the First Expansion Building Negotiation Period, then Tenant shall have a
right of first negotiation with respect to the second (2nd) building to be built
as part of Phase 2 (the “Second Expansion Building”), on the terms and
conditions described in this Section 19.E (the “Second Expansion Building
Right”). To exercise the Second Expansion Building Right, Tenant shall notify
Landlord in writing not earlier than the date that the lease for the First
Expansion Building is entered into between Landlord and Tenant and not later
than September 30, 2019 (such period being the “Second Expansion Building
Exercise Period”) that Tenant desires to exercise such right, time being of the
essence. If Tenant does not notify Landlord in writing that it desires to
exercise the Second Expansion Building Right during the Second Expansion
Building Exercise Period, then all of Tenant’s rights under this Section 19.E
with respect to the Second Expansion Building shall terminate and shall not be
subject to revival. If Tenant does notify Landlord in writing within the Second
Building Exercise Period that it desires to exercise the Second Expansion
Building Right (such notice being the “Second Expansion Building Notice”), then
within the three (3) month period following delivery of the Second Expansion
Building Notice to Landlord (the “Second Expansion Building Negotiation
Period”), Landlord and Tenant shall confer and negotiate all of the term and
conditions of a lease for the Second Expansion Building (including without
limitation the length of term of the lease for the Second Expansion Building and
extensions of the length of term under this Lease and all other Additional
Leases), determined in each Party’s sole and absolute discretion, it being
contemplated, however that (i) the lease for the Second Expansion Building will
constitute an Additional Lease under this Lease, (ii) the Second Expansion
Building would be delivered to Tenant in equivalent warm shell condition as the
Buildings were delivered to Tenant pursuant to this Lease, (iii) the parking
ratio for the Second Expansion


-43-

--------------------------------------------------------------------------------




Building will be not less than three and eighty six one-hundredths (3.86) spaces
per one thousand (1,000) square foot of deemed rentable square foot of the
Second Expansion Building (rounded down to the nearest whole space) to the
extent allowed under then applicable Laws and land use entitlements then in
effect for the Second Expansion Building and (iv) if a lease for the Second
Expansion Building is entered into between Landlord and Tenant during the Second
Expansion Building Negotiation Period, then to the extent the City will allow
the construction of a bridgeway between the First Expansion Building and the
Second Expansion Building, Landlord would seek such approvals from the City and
if such approvals are obtained would construct such bridgeway at Landlord’s sole
cost, subject to terms and conditions to be negotiated with respect to such
matters during the Second Expansion Building Negotiation Period. If the Parties
are not able to reach agreement and enter into a lease for the Second Expansion
Building during the Second Expansion Building Negotiation Period for any reason,
determined by each Party in its sole and absolute discretion, then Tenant’s
rights under this Section 19.E as it relates to the Second Expansion Building
shall terminate and shall not be subject to revival.
Notwithstanding anything in this Section 19.E to the contrary, Tenant shall have
no rights under this Section 19.E during any period that Tenant is in default
beyond applicable cure and notice provisions under any of the terms, covenants
or conditions of this Lease, and the time period for Tenant’s exercise of its
rights under this Section 19.E shall not be extended as the result thereof. In
no event shall this Section 19.E apply with respect to any lease of less than
all of the rentable space in a building. The rights granted to Tenant pursuant
to this Section 19.E are personal and granted solely to ServiceNow, Inc., a
Delaware corporation, or a Permitted Assignee, and are not exercisable by any
other person or entity whether or not a Transfer has occurred. This Section 19.E
and Tenant’s rights under this Section 19.E shall automatically terminate (i)
upon the expiration or sooner termination of this Lease, or (ii) in the event of
a foreclosure, deed in lieu of foreclosure transaction or other involuntary
transfer of Landlord's interest in all or any portion of the Project or Phase 2,
including without limitation pursuant to any loan encumbering the Project or
Phase 2 at any time during the Lease Term or as the result of any condemnation
proceeding. Tenant’s rights under this Section 19.E shall not apply during any
holdover period. Not later than seven (7) business days after request by
Landlord, Tenant shall deliver to Landlord Tenant’s written acknowledgment of
the status of Tenant’s rights under this Section 19.E (including without
limitation that such rights have been waived or terminated and are not subject
to reinstatement, if that is the case) in form reasonably acceptable to
Landlord. Tenant’s failure to deliver a written acknowledgment pursuant to the
sentence immediately above within the required seven (7) business day period,
shall be a material default by Tenant under this Lease as to which Tenant shall
not be entitled to notice or opportunity to cure, and such failure shall not
operate to negate, prevent or delay the waiver or termination of Tenant’s rights
under this Section 19.E.
F.
Right of First Refusal to Lease Expansion Building Space:

Commencing on the Effective Date and continuing until the earlier of the date
that Section 19.E terminates or three (3) months following the delivery of
Tenant’s First Expansion Building Exercise Notice to Landlord (such period being
the “First Expansion Space Blackout Period”), Landlord agrees not to enter into
a lease with any third party (which for the purpose of this Section 19.F and
19.G means a third party other than Landlord or Tenant) for space within the
First Expansion Building or Second Expansion Building. Except as provided in
this Section 19.F below, if Landlord and Tenant have not entered into a lease
for the First Expansion Building pursuant to Section 19.E above, then if
following expiration of the First Expansion Space Blackout Period and expiring
at the end of the initial one hundred forty four (144) months of the Lease Term,
Landlord receives a letter of intent or other lease proposal from a third (3rd)
party to lease all or any portion of the rentable area within the First
Expansion Building and/or Second Expansion Building which Landlord is willing to
accept (such letter of intent or lease proposal being the “Lease Proposal” and
such space covered by such Lease Proposal being the “Offered Space”), then
before entering into a binding agreement with such third party or any other
party for the Offered Space, Landlord shall provide Tenant written notice
(“Landlord’s Offer


-44-

--------------------------------------------------------------------------------




Notice”) advising Tenant that a Lease Proposal has been received from a third
(3rd) party which Landlord desires to accept and describing the economic terms
(meaning solely, for purposes of this Section 19.F, the rentable area to be
leased, base monthly rent, base monthly rent escalations, landlord work and
tenant improvements required to be constructed by Landlord prior to commencement
of the lease term for the Offered Space (if any), tenant improvement allowance
(if any), free rent period (if any), length of initial lease term, options to
extend or renew (if any) and base monthly rent and escalations for any such
extension or renewal period. Not later than seven (7) business days after
delivery of Landlord’s notice to Tenant pursuant to this Section 19.F above,
Tenant shall have the right to elect to lease the Offered Space in accordance
with this Section 19.F below, by delivering written notice of such election to
Landlord, time being of the essence with respect to the delivery of such written
notice of election (the “Offered Space Exercise Notice”).
If Tenant does not deliver the Offered Space Exercise Notice to Landlord within
said seven (7) business day period, Tenant shall be deemed to have rejected
Landlord’s offer, and Landlord shall have the right to lease the Offered Space
to anyone else at rents (meaning solely, for the purpose of this Section 19.F,
base monthly rent and base monthly rent escalations for the initial term only
(not any extension or renewal terms), free rent and tenant improvement
allowance) that are not less than ninety three percent (93%) of the rents
offered to Tenant, and otherwise on such other terms and conditions acceptable
to Landlord in Landlord’s sole and absolute discretion, free of Tenant’s rights
under this Section 19.F, provided that a lease for the Offered Space is entered
into by Landlord not later than nine (9) months after the date that Tenant has
notified Landlord that it does not desire to lease the Offered Space pursuant to
Landlord’s Offer Notice or has been deemed to have elected not to lease the
Offered Space, and upon Landlord’s entering into such lease Tenant’s rights
under this Section 19.F shall terminate as to the Offered Space and shall not be
subject to revival. If a lease with a third party is not entered into pursuant
to the prior sentence within the required nine (9) month period, and Landlord
wishes to enter into a lease for the Offered Space to anyone after the
expiration of such nine (9) month period or for rents that are less than ninety
three percent (93%) of the rents previously offered to Tenant, then Landlord
must again deliver a Landlord’s Offer Notice to Tenant reflecting the economic
terms upon which Landlord is willing to enter into a lease for the Offered
Space, before entering into a lease for the Offered Space with anyone besides
Tenant, and Tenant shall respond to this new Landlord’s Offer Notice in the time
and manner provided for in this Section 19.F applicable to the original notice,
and the terms and provision of this Section 19.F shall apply with respect to
such new offer.
If Tenant delivers an Offered Space Exercise Notice to Landlord within the
required seven (7) business day period, such election shall be irrevocable but
subject to termination by Landlord at Landlord’s election as described below. If
Tenant delivers an Offered Space Exercise Notice to Landlord within the required
seven (7) business day period, then Landlord shall prepare and deliver to Tenant
a lease (the “New Lease”) setting forth the terms in Landlord’s Offer Notice,
but otherwise on the terms and conditions of this Lease to the extent not
inconsistent with the terms in Landlord’s Offer Notice, except that (i) this
Section 19.F shall not apply, (ii) Sections 19.A through 19.D shall not apply if
there are no extension or renewal offers in Landlord’s Offer Notice, (iii)
Section 19.E shall not apply, (iv) the provisions relating to the Parking Garage
Expansion shall not apply and (v) the New Lease shall be cross-defaulted with
this Lease and all other Additional Leases. A New Lease shall also constitute an
Additional Lease pursuant to this Lease.
The New Lease presented to Tenant shall be promptly signed by both Parties,
provided that it is in the form required by the immediately preceding paragraph.
If the New Lease (and Lease Amendment, if applicable) is not signed by Tenant
and returned to Landlord within seven (7) business days after such lease is
delivered to Tenant, then, at Landlord’s election (in Landlord’s sole and
absolute discretion) by written notice to Tenant, Tenant shall be deemed to have
waived its right to lease the Offered Space, Tenant’s rights as to the Offered
Space shall terminate and not be subject to revival, and Landlord shall have the
right to proceed to enter into a lease with anyone else for the Offered Space on
any terms and conditions desired by Landlord, free and clear of Tenant’s rights
under this Section 19.F. In no event shall the seven (7) business day period
referred to in


-45-

--------------------------------------------------------------------------------




this paragraph above be extended as the result of any delay by Landlord in
making the election described in the immediately preceding sentence.
Notwithstanding anything in this Section 19.F to the contrary, Landlord shall
have no obligation to offer the Offered Space to Tenant during any period that
Tenant is in default beyond applicable cure and notice provisions under any of
the terms, covenants or conditions of this Lease. Notwithstanding anything in
this Section 19.F to the contrary, if Landlord decides to build the First
Expansion Building or Second Expansion Building on a speculative basis (i.e.
without Landlord having entered into a lease for the space in such buildings or
having received a letter of intent or other lease proposal from a third party
for such space), this Section 19.F shall automatically terminate as to such
space on the date that is sixty (60) days before the commencement of
construction of the building in which such space is located or any site
improvements to be constructed with respect to the such space; except however
that in no event shall Landlord have the right to elect to build the First
Expansion Building or Second Expansion Building on a speculative basis before
expiration of the First Expansion Space Blackout Period. In addition,
notwithstanding anything in this Section 19.F to the contrary, if Tenant is in
default beyond applicable cure and notice provisions under any of the terms,
covenants or conditions of this Lease at the time Tenant delivers its Offered
Space Exercise Notice or at any time thereafter before the New Lease has been
signed by Tenant and returned to Landlord, then Tenant’s exercise shall be
ineffective and the time period for Tenant’s exercise of its rights under this
Section 19.F shall not be extended as the result thereof. The rights granted to
Tenant pursuant to this Section 19.F are personal and granted solely to
ServiceNow, Inc., a Delaware corporation, or a Permitted Assignee, and are not
exercisable by any other person or entity whether or not a Transfer has
occurred. This Section 19.F and Tenant’s rights under this Section 19.F shall
automatically terminate (i) upon the expiration or sooner termination of this
Lease, (ii) upon expiration of the initial one hundred forty four (144) months
of the Lease Term, or (iii) in the event of a foreclosure, deed in lieu of
foreclosure transaction or other involuntary transfer of Landlord's interest in
all or any portion of the Project or Phase 2, including without limitation
pursuant to any loan encumbering the Project or Phase 2 at any time during the
Lease Term or as the result of any condemnation proceeding. Tenant’s rights
under this Section 19.F shall not apply during any holdover period. Not later
than seven (7) business days after request by Landlord, Tenant shall deliver to
Landlord Tenant’s written acknowledgment of the status of Tenant’s rights under
this Section 19.F (including without limitation that such rights have been
waived or terminated and are not subject to reinstatement, if that is the case)
in form reasonably acceptable to Landlord. Tenant’s failure to deliver a written
acknowledgment pursuant to the sentence immediately above within the required
seven (7) business day period, shall be a material default by Tenant under this
Lease as to which Tenant shall not be entitled to notice or opportunity to cure,
and such failure shall not operate to negate, prevent or delay the waiver or
termination of Tenant’s rights under this Section 19.F.
G.
Right of First Refusal to Lease Second Expansion Building.

If, and only if, Tenant leases the First Expansion Building pursuant to the
right to first negotiation in Section 19.E above, then this Section 19.G shall
apply. Notwithstanding any other provision of this Section 19.G, if Tenant does
not lease the First Expansion Building pursuant to the right of first
negotiation in Section 19.E above, then this Section 19.G shall be of no further
force and effect as of the date Tenant’s rights under Section 19.E terminate.
Subject to the foregoing, commencing on the Effective Date and continuing until
the earlier of the date that Section 19.E terminates as to the Second Expansion
Building or three (3) months following the delivery of Tenant’s Second Expansion
Building Exercise Notice to Landlord (such period being the “Second Expansion
Space Blackout Period”), Landlord agrees not to enter into a lease with any
third party for space within the Second Expansion Building. Except as provided
in this Section 19.G below, if Landlord and Tenant have not entered into a lease
for the Second Expansion Building pursuant to Section 19.E above, then if
following expiration of the Second Expansion Space Blackout Period and expiring
at the end of the initial one hundred forty four (144) months of the Lease Term,
Landlord receives a letter of intent or other lease proposal from a third (3rd)
party to lease all or any portion of the rentable area within the Second
Expansion


-46-

--------------------------------------------------------------------------------




Building which Landlord is willing to accept (such letter of intent or lease
proposal being the “Second Building Lease Proposal” and such space covered by
such Lease Proposal being the “Second Building Offered Space”), then before
entering into a binding agreement with such third party or any other party for
the Second Building Offered Space, Landlord shall provide Tenant written notice
(“Landlord’s Second Building Offer Notice”) advising Tenant that a Second
Building Lease Proposal has been received from a third (3rd) party which
Landlord desires to accept and describing the economic terms (meaning solely,
for purposes of this Section 19.G, the rentable area to be leased, base monthly
rent, base monthly rent escalations, landlord work and tenant improvements
required to be constructed by Landlord prior to commencement of the lease term
for the Second Building Offered Space (if any), tenant improvement allowance (if
any), free rent period (if any), length of initial lease term, options to extend
or renew (if any) and base monthly rent and escalations for any such extension
or renewal period. Not later than seven (7) business days after delivery of
Landlord’s notice to Tenant pursuant to this Section 19.G above, Tenant shall
have the right to elect to lease the Second Building Offered Space in accordance
with this Section 19.G below, by delivering written notice of such election to
Landlord, time being of the essence with respect to the delivery of such written
notice of election (the “Second Building Offered Space Exercise Notice”).
If Tenant does not deliver the Second Building Offered Space Exercise Notice to
Landlord within said seven (7) business day period, Tenant shall be deemed to
have rejected Landlord’s offer, and Landlord shall have the right to lease the
Second Building Offered Space to anyone else at rents (meaning solely, for the
purpose of this Section 19.G, base monthly rent and base monthly rent
escalations for the initial term only (not any extension or renewal terms), free
rent and tenant improvement allowance) that are not less than ninety three
percent (93%) of the rents offered to Tenant, and otherwise on such other terms
and conditions acceptable to Landlord in Landlord’s sole and absolute
discretion, free of Tenant’s rights under this Section 19.G, provided that a
lease for the Second Building Offered Space is entered into by Landlord not
later than nine (9) months after the date that Tenant has notified Landlord that
it does not desire to lease the Second Building Offered Space pursuant to
Landlord’s Second Building Offer Notice or has been deemed to have elected not
to lease the Second Building Offered Space, and upon Landlord’s entering into
such lease Tenant’s rights under this Section 19.G shall terminate as to the
Second Building Offered Space and shall not be subject to revival. If a lease
with a third party is not entered into pursuant to the prior sentence within the
required nine (9) month period, and Landlord wishes to enter into a lease for
the Second Building Offered Space to anyone after the expiration of such nine
(9) month period or for rents that are less than ninety three percent (93%) of
the rents previously offered to Tenant, then Landlord must again deliver a
Landlord’s Second Building Offer Notice to Tenant reflecting the economic terms
upon which Landlord is willing to enter into a lease for the Second Building
Offered Space, before entering into a lease for the Second Building Offered
Space with anyone besides Tenant, and Tenant shall respond to this new
Landlord’s Second Building Offer Notice in the time and manner provided for in
this Section 19.G applicable to the original notice, and the terms and provision
of this Section 19.G shall apply with respect to such new offer.
If Tenant delivers a Second Building Offered Space Exercise Notice to Landlord
within the required seven (7) business day period, such election shall be
irrevocable but subject to termination by Landlord at Landlord’s election as
described below. If Tenant delivers a Second Building Offered Space Exercise
Notice to Landlord within the required seven (7) business day period, then
Landlord shall prepare and deliver to Tenant a lease (the “New Second Building
Lease”) setting forth the terms in Landlord’s Second Building Offer Notice, but
otherwise on the terms and conditions of this Lease to the extent not
inconsistent with the terms in Landlord’s Second Building Offer Notice, except
that (i) Sections 19.E, 19.F and this Section 19.G shall not apply, (ii)
Sections 19.A through 19.D shall not apply if there are no extension or renewal
offers in Landlord’s Offer Notice, (iii) the provisions relating to the Parking
Garage Expansion shall not apply and (iv) the Second Building New Lease shall be
cross-defaulted with this Lease and all other Additional Leases. A Second
Building New Lease shall also constitute an Additional Lease pursuant to this
Lease.


-47-

--------------------------------------------------------------------------------




The New Lease presented to Tenant shall be promptly signed by both Parties,
provided that it is in the form required by the immediately preceding paragraph.
If the New Lease is not signed by Tenant and returned to Landlord within seven
(7) business days after such lease is delivered to Tenant, then, at Landlord’s
election (in Landlord’s sole and absolute discretion) by written notice to
Tenant, Tenant shall be deemed to have waived its right to lease the Second
Building Offered Space, Tenant’s rights as to the Second Building Offered Space
shall terminate and not be subject to revival, and Landlord shall have the right
to proceed to enter into a lease with anyone else for the Second Building
Offered Space on any terms and conditions desired by Landlord, free and clear of
Tenant’s rights under this Section 19.G. In no event shall the seven (7)
business day period referred to in this paragraph above be extended as the
result of any delay by Landlord in making the election described in the
immediately preceding sentence.
Notwithstanding anything in this Section 19.G to the contrary, Landlord shall
have no obligation to offer the Second Building Offered Space to Tenant during
any period that Tenant is in default beyond applicable cure and notice
provisions under any of the terms, covenants or conditions of this Lease.
Notwithstanding anything in this Section 19.G to the contrary, if Landlord
decides to build the Second Expansion Building on a speculative basis (i.e.
without Landlord having entered into a lease for the space in such building or
having received a letter of intent or other lease proposal from a third party
for such space), this Section 19.G shall automatically terminate on the date
that is sixty (60) days before the commencement of construction of the Second
Expansion Building or any site improvements to be constructed with respect to
the Second Expansion Building; except however that in no event shall Landlord
have the right to elect to build the Second Expansion Building on a speculative
basis before expiration of the Second Expansion Space Blackout Period. In
addition, notwithstanding anything in this Section 19.G to the contrary, if
Tenant is in default beyond applicable cure and notice provisions under any of
the terms, covenants or conditions of this Lease at the time Tenant delivers its
Second Building Offered Space Exercise Notice or at any time thereafter before
the Second Building New Lease has been signed by Tenant and returned to
Landlord, then Tenant’s exercise shall be ineffective and the time period for
Tenant’s exercise of its rights under this Section 19.G shall not be extended as
the result thereof. The rights granted to Tenant pursuant to this Section 19.G
are personal and granted solely to ServiceNow, Inc., a Delaware corporation, or
a Permitted Transferee, and are not exercisable by any other person or entity
whether or not a Transfer has occurred. This Section 19.G and Tenant’s rights
under this Section 19.G shall automatically terminate (i) upon the expiration or
sooner termination of this Lease, (ii) upon expiration of the initial one
hundred forty four (144) months of the Lease Term, or (iii) in the event of a
foreclosure, deed in lieu of foreclosure transaction or other involuntary
transfer of Landlord's interest in all or any portion of the Project or Phase 2,
including without limitation pursuant to any loan encumbering the Project or
Phase 2 at any time during the Lease Term or as the result of any condemnation
proceeding. Tenant’s rights under this Section 19.G shall not apply during any
holdover period. Not later than seven (7) business days after request by
Landlord, Tenant shall deliver to Landlord Tenant’s written acknowledgment of
the status of Tenant’s rights under this Section 19.G (including without
limitation that such rights have been waived or terminated and are not subject
to reinstatement, if that is the case) in form reasonably acceptable to
Landlord. Tenant’s failure to deliver a written acknowledgment pursuant to the
sentence immediately above within the required seven (7) business day period,
shall be a material default by Tenant under this Lease as to which Tenant shall
not be entitled to notice or opportunity to cure, and such failure shall not
operate to negate, prevent or delay the waiver or termination of Tenant’s rights
under this Section 19.G.
20.
GENERAL PROVISIONS:

A.
Attorney’s Fees:

In the event a suit or alternative form of dispute resolution is brought for the
possession of the Premises, for the recovery of any sum due hereunder, to
interpret the Lease, or because of the breach of any other covenant herein; then
the losing party shall pay to the prevailing party reasonable attorney’s fees
and costs incurred in


-48-

--------------------------------------------------------------------------------




connection with such proceeding, including the expense of expert witnesses,
depositions and court testimony. The prevailing party shall also be entitled to
recover all costs and expenses including reasonable attorney’s fees incurred in
enforcing any judgment or award against the other party. The foregoing provision
relating to post-judgment costs is severable from all other provisions of this
Lease.
B.
Authority of Parties:

If Tenant is a corporation, partnership or other entity, Tenant and each
individual signing this Lease on behalf of Tenant represents and warrants that
Tenant is duly formed and in good standing, that each individual signing this
Lease is duly authorized to execute and deliver this Lease on behalf of Tenant
and to bind Tenant to this Lease in accordance with Tenant’s governing
documents, and that this Lease is binding upon Tenant in accordance with its
terms. At Landlord’s request, Tenant shall provide Landlord with corporate
resolutions or other proof in a form reasonably acceptable to Landlord, of the
authorizations described in this Section 20.B. In lieu of a resolution, the
Lease may be executed by (i) the president or vice president and (ii) the chief
financial officer, corporate secretary or assistant secretary of Tenant as
contemplated by California Corporations Code Section 313, provided that evidence
reasonably acceptable to Landlord that the signers are in fact such officers of
Tenant.
C.
Brokers:

Tenant represents it has not utilized or contacted a real estate broker or
finder with respect to this Lease other than Jim Abarta of Colliers
International (“Tenant’s Broker”), representing Tenant, and Cornish and Carey
Newmark (“Landlord’s Broker”), representing Landlord. Tenant agrees to
indemnify, defend with counsel reasonably acceptable to Landlord and hold
Landlord and the Landlord Related Parties harmless from and against all claims,
liabilities, obligations, penalties, fines, actions, losses, damages, costs or
expenses (including without limitation reasonable attorneys fees) asserted by
any other broker or finder claiming through Tenant or suffered or incurred by
Landlord as the result of Tenant’s breach of its representation in this
paragraph above, other than the commission payable to Tenant’s Broker and to
Landlord’s Broker pursuant to the next sentence. Landlord shall pay to
Landlord’s Broker and Tenant’s Broker a leasing commission for this Lease
pursuant to one or more separate written agreements between Landlord and such
brokers.
D.
Choice of Law:

This Lease shall be governed by and construed in accordance with California law.
Venue for all court proceedings or alternative forms of dispute resolution
proceedings shall be Santa Clara County, California.
E.
ARBITRATION OF DISPUTES:

LANDLORD AND TENANT AND ANY OTHER PARTY THAT MAY BECOME A PARTY TO THIS LEASE OR
BE DEEMED A PARTY TO THIS LEASE, AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND
SUBTENANTS, AGREE THAT, EXCEPT FOR ANY CLAIM BY LANDLORD FOR (I) UNLAWFUL
DETAINER, OR (II) TENANT’S FAILURE TO PAY THE BASE MONTHLY RENT, ANY
CONTROVERSY, DISPUTE, OR CLAIM OF WHATEVER NATURE ARISING OUT OF, IN CONNECTION
WITH OR IN RELATION TO THE INTERPRETATION, PERFORMANCE OR BREACH OF THIS LEASE,
INCLUDING ANY CLAIM BASED ON CONTRACT, TORT, OR STATUTE, SHALL BE RESOLVED AT
THE REQUEST OF ANY PARTY TO THIS LEASE, OR THEIR RESPECTIVE SUCCESSORS, ASSIGNS
AND SUBTENANTS, THROUGH DISPUTE RESOLUTION PROCESS ADMINISTERED BY J.A.M.S., OR
IF J.A.M.S. NO LONGER EXISTS THEN THROUGH SUCH OTHER DISPUTE RESOLUTION SERVICE
REASONABLY SELECTED BY LANDLORD, OR IF THE PARTIES AGREE TO ANOTHER DISPUTE
RESOLUTION SERVICE THEN PURSUANT TO SUCH OTHER DISPUTE RESOLUTION SERVICE
MUTUALLY ACCEPTABLE TO THE PARTIES, LOCATED IN


-49-

--------------------------------------------------------------------------------




SANTA CLARA COUNTY, CALIFORNIA. THE DISPUTE RESOLUTION PROCESS SHALL CONSIST OF
A FINAL AND BINDING ARBITRATION ADMINISTERED BY AND IN ACCORDANCE WITH THE THEN
EXISTING RULES AND PRACTICES OF J.A.M.S. OR OTHER JUDICIAL MEDIATION SERVICE
SELECTED AS DESCRIBED ABOVE, AND JUDGMENT UPON ANY AWARD RENDERED BY THE
ARBITRATOR(S) MAY BE ENTERED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION
THEREOF AS PROVIDED BY CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 ET. SEQ,
AS SAID STATUTES THEN APPEAR, INCLUDING ANY AMENDMENTS TO SAID STATUTES OR
SUCCESSORS TO SAID STATUTES OR AMENDED STATUTES, EXCEPT THAT IN NO EVENT SHALL
THE PARTIES BE ENTITLED TO PROPOUND INTERROGATORIES OR REQUESTS FOR ADMISSIONS
DURING THE ARBITRATION PROCESS. THE ARBITRATOR SHALL BE A RETIRED JUDGE OR A
LICENSED CALIFORNIA ATTORNEY. THE VENUE FOR ANY SUCH ARBITRATION SHALL BE IN
SANTA CLARA COUNTY, CALIFORNIA.
NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THIS “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THIS
“ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.
WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THIS “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.
Landlord: _/s/ JS_____ Tenant: _/s/ MS /s/ RS______
F.
Entire Agreement:

This Lease and the exhibits attached hereto contain all of the agreements and
conditions made between the Parties hereto and may not be modified orally or in
any other manner other than by written agreement signed by all parties hereto or
their respective successors in interest. This Lease supersedes and revokes all
previous negotiations, letters of intent, lease proposals, brochures,
agreements, representations, promises, warranties, and understandings, whether
oral or in writing, between the parties or their respective representatives or
any other person purporting to represent Landlord or Tenant.
G.
Entry by Landlord:

Upon not less than one (1) business day’s prior notice to Tenant (except in case
of emergency, where no prior notice shall be required) and subject to Tenant’s
reasonable security regulations, Tenant shall permit Landlord and Landlord’s
agents to enter into and upon the Premises at all reasonable times, and without
any rent abatement or reduction or any liability to Tenant for any loss of
occupation or quiet enjoyment of the Premises thereby occasioned, for the
following purposes: (i) inspecting and maintaining the Premises; (ii) making
repairs, alterations or additions to the Premises; (iii) erecting additional
building(s) and improvements on the land where the Premises are situated or on
adjacent land owned by Landlord; (iv) performing any obligations of Landlord
under the Lease including remediation of Hazardous Materials if determined to be
the responsibility of Landlord, (v) posting and keeping posted thereon notices
of non responsibility for any construction, alteration or repair thereof, as
required or permitted by any law, and (vi) placing “For Sale” signs,


-50-

--------------------------------------------------------------------------------




and showing the Premises to Landlord’s existing or potential successors,
purchasers and lenders. Tenant shall permit Landlord and Landlord’s agents, at
any time during the Lease Term that Tenant is in default under this Lease beyond
applicable notice and cure periods granted in this Lease, to place upon the
Premises “For Lease” signs, and at any time within nine (9) months prior to the
Expiration Date, or at any time during the Lease Term that Tenant is in default
under this Lease beyond applicable notice and cure periods granted in this
Lease, to exhibit the Premises to leasing real estate brokers and prospective
tenants at reasonable hours.
H.
Estoppel Certificates:

At any time during the Lease Term, Tenant shall, within seven (7) business days
following written notice from Landlord, execute and deliver to Landlord a
written statement certifying, if true, the following: (i) that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification); (ii) the date to which rent and other charges are paid in
advance, if any; (iii) acknowledging that there are not, to Tenant’s current
actual knowledge, any uncured defaults on Landlord’s part hereunder (or
specifying such defaults if they are claimed); and (iv) such other information
as Landlord may reasonably request. Any such statement may be conclusively
relied upon by any prospective purchaser or encumbrancer of Landlord’s interest
in the Premises. Tenant’s failure to deliver such statement within such time
shall be conclusive upon the Tenant that this Lease is in full force and effect
without modification, except as may be represented by Landlord, and that there
are no uncured defaults in Landlord’s performance. Tenant agrees to provide,
within seven (7) business days after Landlord’s request, Tenant’s most recent
three (3) years of audited financial statements for Landlord’s use in financing
or sale of the Premises or Landlord’s interest therein, except that as to any
period during which Tenant is a public company Tenant shall not be required to
provide such audited financial statements if audited financial statements (in
English) are otherwise available to Landlord on the internet at the time
Landlord desires such audited financial statements.
I.
Exhibits:

All exhibits referred to are attached to this Lease and incorporated by
reference.
J.
Interest:

All rent due hereunder, if not paid when due, shall bear interest at the Agreed
Interest Rate. This provision shall survive the expiration or sooner termination
of the Lease. Despite any other provision of this Lease, the total liability for
interest payments shall not exceed the limits, if any, imposed by the usury laws
of the State of California. Any interest paid in excess of those limits shall be
refunded to Tenant by application of the amount of excess interest paid against
any sums outstanding in any order that Landlord requires. If the amount of
excess interest paid exceeds the sums outstanding, the portion exceeding those
sums shall be refunded in cash to Tenant by Landlord. To ascertain whether any
interest payable exceeds the limits imposed, any non-principal payment
(including late charges) shall be considered to the extent permitted by law to
be an expense, fee or premium rather than interest.
K.
[Intentionally deleted]

L.
No Presumption Against Drafter:

Landlord and Tenant understand, agree and acknowledge that this Lease has been
freely negotiated by both Parties; and that in any controversy, dispute, or
contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be no inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.


-51-

--------------------------------------------------------------------------------




M.
Notices:

All notices, demands, requests, or consents required to be given under this
Lease shall be sent in writing by U.S. certified mail, return receipt requested,
by nationally recognized overnight courier, cost prepaid, or by personal
delivery addressed to the Landlord at the address for Landlord specified in
Section 1 above of this Lease, and addressed to Tenant at the address for Tenant
specified in this Section below, or to such other place as the party to be
notified may from time to time designate by at least fifteen (15) days prior
notice to the notifying party; provided that such other address shall not be a
P.O Box or other address to which personal service or overnight courier delivery
cannot be effectuated. When this Lease requires service of a notice, that notice
shall be deemed to constitute and satisfy the requirements of any equivalent or
similar statutory notice, including any notices required by Code of Civil
Procedure Section 1161 or any similar or successor statute. Tenant’s address for
notices, subject to this Section above, shall be as follows:
Prior to the Commencement Date:
ServiceNow, Inc.
3260 Jay Street
Santa Clara, CA 95054
Attention: Chief Financial Officer
With a copy to:
ServiceNow, Inc.
3260 Jay Street
Santa Clara, CA 95054
Attention: Director of Real Estate
And
Colliers International
3825 Hopyard Rd., Suite 195
Pleasanton, CA 94588
Attention: Jim Abarta
Executive Vice President
After the Commencement Date:
ServiceNow, Inc.
2225 Lawson Lane
Santa Clara, CA 95054
Attention: Chief Financial Officer
With a copy to:
ServiceNow, Inc.
2225 Lawson Lane
Santa Clara, CA 95054
Attention: Director of Real Estate
And


-52-

--------------------------------------------------------------------------------




Colliers International
3825 Hopyard Rd., Suite 195
Pleasanton, CA 94588
Attention: Jim Abarta
Executive Vice President

N.
Property Management:

In addition, Tenant agrees to pay Landlord along with the expenses to be
reimbursed by Tenant a monthly fee for management services rendered by either
Landlord or a third party manager engaged by Landlord (which may be a party
affiliated with Landlord), in the amount of one and one-half percent (1.5%) of
the Base Monthly Rent.
O.
Rent:

All monetary sums due from Tenant to Landlord under this Lease, including,
without limitation those referred to as “additional rent”, shall be deemed as
rent.
P.
Representations:

Except for the provisions of this Lease, Tenant acknowledges that neither
Landlord nor any of its employees or agents have made any agreements,
representations, warranties or promises with respect to the Premises or Project
or with respect to present or future rents, expenses, operations, tenancies or
any other matter. Except as herein expressly set forth herein, Tenant relied on
no statement of Landlord or its employees or agents for that purpose.
Q.
Rights and Remedies:

Subject to Section 14 above, all rights and remedies hereunder are cumulative
and not alternative to the extent permitted by law, and are in addition to all
other rights and remedies in law and in equity.
R.
Severability:

If any term or provision of this Lease is held unenforceable or invalid by a
court of competent jurisdiction, the remainder of the Lease shall not be
invalidated thereby but shall be enforceable in accordance with its terms,
omitting the invalid or unenforceable term.
S.
Submission of Lease:

Submission of this document for examination or signature by the Parties does not
constitute an option or offer to lease the Premises on the terms in this
document or a reservation of the Premises in favor of Tenant. This document is
not effective as a lease or otherwise until executed and delivered by both
Landlord and Tenant.
T.
Subordination:

This Lease is subject and subordinate to ground and underlying leases, mortgages
and deeds of trust (collectively “Encumbrances”) which may now affect the
Premises, to any covenants, conditions or restrictions of record, and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, however, if the holder or holders of any such Encumbrance (“Holder”)
require that this Lease be prior and


-53-

--------------------------------------------------------------------------------




superior thereto, within seven (7) business days after written request of
Landlord to Tenant, Tenant shall execute, have acknowledged and deliver all
documents or instruments, in commercially reasonable form presented to Tenant,
which Landlord or Holder deems necessary or desirable for such purposes.
Landlord shall have the right to cause this Lease to be and become and remain
subject and subordinate to any and all Encumbrances which are now or may
hereafter be executed covering the Premises or any renewals, modifications,
consolidations, replacements or extensions thereof, for the full amount of all
advances made or to be made thereunder and without regard to the time or
character of such advances, together with interest thereon and subject to all
the terms and provisions thereof; provided only, that with respect to
Encumbrances created after the Effective Date, in the event of termination of
any such lease or upon the foreclosure of any such mortgage or deed of trust,
Holder agrees to recognize Tenant’s rights under this Lease as long as Tenant is
not then in default beyond applicable notice and cure period. Within seven (7)
business days after Landlord’s written request, Tenant shall execute any
commercially reasonable documents required by Landlord or the Holder to make
this Lease subordinate to any lien of the Encumbrance. If Tenant fails to do so,
then in addition to such failure constituting a default by Tenant, it shall be
deemed that this Lease is so subordinated to such Encumbrance. Notwithstanding
anything to the contrary in this Section 20.T, Tenant hereby attorns and agrees
to attorn to any entity purchasing or otherwise acquiring the Premises at any
sale or other proceeding or pursuant to the exercise of any other rights, powers
or remedies under such Encumbrance. Landlord represents that the Building is not
subject to any Encumbrance as of the Effective Date. Notwithstanding anything to
the contrary herein, the subordination of this Lease to any future Encumbrance
shall be conditioned upon the delivery from any such future lenders or ground
lessors of the Premises of a written agreement in commercially reasonable form
which provides that in the event of termination of any such lease or upon the
foreclosure of any such mortgage or deed of trust, Holder agrees to recognize
Tenant’s rights under this Lease as long as Tenant is not then in default beyond
applicable notice and cure periods and containing such other provisions
reasonably required by Landlord or such Holder.
U.
Survival of Indemnities:

All indemnification, defense, and hold harmless obligations of Landlord and
Tenant under this Lease shall survive the expiration or sooner termination of
the Lease.
V.
Time:

Time is of the essence hereunder.
W.
Transportation Demand Management Programs:

Should a government agency or municipality require Landlord to institute TDM
(Transportation Demand Management) facilities and/or programs, Tenant agrees
that the cost of TDM imposed facilities and programs required specifically on
the Premises (as opposed to for the Project generally), including but not
limited to employee showers, lockers, cafe, or lunchroom facilities, shall be
paid by Tenant. Further, any ongoing costs or expenses associated with a TDM
program which are required specifically for the Premises and not provided by
Tenant, such as an on-site TDM coordinator, shall be provided by Landlord with
such costs being included as additional rent and reimbursed to Landlord by
Tenant within thirty (30) days after demand. If TDM facilities and programs are
instituted on a Project wide basis, Tenant shall pay Tenant’s Allocable Share of
such costs in accordance with Section 9.E above.
X.
Waiver of Right to Jury Trial:

To the extent then authorized by law as of the time of any actual litigation
between them and to the extent not already encompassed within the various
agreements to arbitrate otherwise contained herein, and as an alternative to
arbitration should arbitration for any reason not be enforced, Landlord and
Tenant waive their


-54-

--------------------------------------------------------------------------------




respective rights to trial by jury of any contract or tort claim, counterclaim,
cross-complaint, or cause of action in any action, proceeding, or hearing
brought by either party against the other on any matter arising out of or in any
way connected with this Lease, the relationship of Landlord and Tenant, or
Tenant’s use or occupancy of the Premises, including any claim of injury or
damage or the enforcement of any remedy under any current or future law,
statute, regulation, code, or ordinance.
Y.
General:

The captions and section headings of this Lease are for convenience of reference
only, and shall not be used to limit, extend or interpret the meaning of any
part of this Lease. This Lease may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same document. Signatures and initials to this Lease created by the
signer by electronic means and/or transmitted by telecopy or other electronic
transmission shall be valid and effective to bind the party so signing. Each
party agrees to promptly deliver an execution original to this Lease with its
actual signature and initials to the other party, but a failure to do so shall
not affect the enforceability of this Lease, it being expressly agreed that each
party to this Lease shall be bound by its own electronically created and/or
telecopied or electronically transmitted signature and initials and shall accept
the electronically created and/or telecopied or electronically transmitted
signature and initials of the other party to this Lease. All agreements by
Tenant contained in this Lease, whether expressed as covenants or conditions,
shall be construed to be both covenants and conditions, conferring upon
Landlord, in the event of a breach thereof, the right to terminate this Lease.
As used in this Lease, the phrase “beyond applicable notice and cure periods” or
similar phrases means and is limited to applicable notice and cure periods
expressly granted in this Lease.
 


//// [Signature page follows]




-55-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the day and
year first above written.
Landlord:
SI 55, LLC,
a California limited liability company
By: Sobrato Interests 3,
   a California limited partnership
Its: Sole Member
   By: Sobrato Development Companies, LLC,
      a California limited liability company
   Its: General Partner


      By: _/s/ John Michael Sobrato ______
             John Michael Sobrato
      Its: Manager
 
Tenant:
SERVICENOW, INC.,
a Delaware corporation
By:    /s/Michael P. Scarpelli   
Its:    Chief Financial Officer   
By:    /s/ Robert Specker    

Its:    General Counsel      






-56-

--------------------------------------------------------------------------------




EXHIBIT “A” – Site Plan Showing Buildings, Collaborative Space and Amenities
Building
[lawsonlaneleaseimage1.jpg]



-i-

--------------------------------------------------------------------------------







-ii-

--------------------------------------------------------------------------------




EXHIBIT “B” – Description of Tenant Improvement Plans and Specification
(To Be Attached)




EXHIBIT “C” – Photo of LED Sign
[lawsonlaneleaseimage2.jpg]



-i-

--------------------------------------------------------------------------------




EXHIBIT “D” – Landlord’s Work
Page 1 of 3
[lawsonlaneleaseimage3.jpg]

-i-

--------------------------------------------------------------------------------




EXHIBIT “D” – Landlord’s Work
Page 2 of 3
[lawsonlaneleaseimage4.jpg]

-ii-

--------------------------------------------------------------------------------




EXHIBIT “D” – Landlord’s Work
Page 3 of 3
[lawsonlaneleaseimage5.jpg]

-iii-

--------------------------------------------------------------------------------







-iv-

--------------------------------------------------------------------------------




EXHIBIT “E” – Environmental Reports


•
Soil and Foundation Investigation, United Soil Engineering, Inc., March 1978

•
Closure Report of the Integrated Silicon Solution, Inc. Facility, All Chemical
Disposal, Inc., 2/14/07

•
Phase I Environmental Site Assessment, PES Environmental, 5/16/07

•
Non-Hazardous Waste Data Form, World Environmental & Energy, Inc., September
2007

•
Work Plan/Repair of Previously Destroyed Agricultural Well, PES Environmental,
1/15/08

•
Work Plan/Shallow Soil Sampling, PES Environmental, 4/18/08

•
REVISED Work Plan/Shallow Soil Sampling, PES Environmental, 4/21/08

•
Shallow Soil Sampling Report, PES Environmental, 5/1/08

•
Well Destruction Report for Permit #78D0063, PES Environmental, 11/30/09

•
Manifest Fee For 2009 Manifests, California Environmental Protection Agency,
December 2009

•
Dust Monitoring Survey, Sterling & Associates, Inc., 8/31/11

•
Hazardous Materials Post-Closure Report, LMS Enterprises, 8/13/04

•
Phase 1 Environmental Site Assessment, Nova Consulting Group, 3/17/06






-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
1.
PARTIES:    1

2.
PREMISES:    1

3.
USE:    5

A.
Permitted Uses:    5

B.
Uses Prohibited:    6

C.
Advertisements and Signs:    6

D.
Covenants, Conditions and Restrictions:    7

E.
Sustainability Requirements:    8

4.
TERM AND RENTAL:    8

A.
Term; Base Monthly Rent:    8

B.
Intentionally Omitted:    10

C.
Late Charge:    10

5.
SECURITY DEPOSIT:    11

A.
Amount and Purpose:    11

B.
Requirements of Letter of Credit:    11

6.
CONSTRUCTION:    13

A.
Landlord’s Work:    13

B.
Tenant Improvement Construction:    14

C.
Tenant Improvement Costs:    15

D.
Space Plan Allowance:    16

E.
Construction Related Accessibility Standards Notice:    16

7.
COVENANTS TO SURRENDER:    16

A.
Surrender:    16

B.
Failure to Surrender:    17

8.
ALTERATIONS & ADDITIONS:    18

A.
General Provisions:    18

B.
Free From Liens:    19

C.
Compliance With Governmental Regulations:    19

D.
Insurance Requirements:    19

E.
Rooftop Rights.    20

9.
MAINTENANCE OF PREMISES:    20

A.
Landlord’s Obligations:    20

B.
Tenant’s Obligations:    20

C.
Obligations Regarding Reimbursable Operating Costs:    21

D.
Reimbursable Operating Costs:    22

E.
Tenant’s Allocable Share:    24

F.
Waiver of Liability:    24

10.
INSURANCE:    24

A.
Tenant’s Use:    24

B.
Landlord’s Insurance:    24

C.
Tenant’s Insurance:    25


-i-

--------------------------------------------------------------------------------




D.
Waiver:    26

11.
TAXES:    26

12.
UTILITIES:    26

13.
TOXIC WASTE AND ENVIRONMENTAL DAMAGE:    27

A.
Use of Hazardous Materials:    27

B.
Tenant’s Indemnity Regarding Hazardous Materials:    28

C.
Notice of Release or Violation:    28

D.
Remediation Obligations:    29

E.
Environmental Monitoring:    29

F.
Landlord Indemnification:    29

14.
TENANT’S DEFAULT    30

A.
Events of Default    30

B.
Remedies:    31

C.
Right to Re-enter:    31

D.
Continuation of Lease:    32

E.
No Termination:    32

F.
Non-Waiver:    32

G.
Performance by Landlord:    32

H.
[Intentionally deleted]    32

15.
LANDLORD’S LIABILITY:    32

A.
Limitation on Landlord’s Liability:    32

B.
Limitation on Tenant’s Recourse:    33

C.
Indemnification of Landlord:    33

16.
DESTRUCTION OF PREMISES:    34

A.
Landlord’s Obligation to Restore:    34

B.
Limitations on Landlord’s Restoration Obligation:    34

17.
CONDEMNATION:    35

18.
ASSIGNMENT OR SUBLEASE:    35

A.
Consent by Landlord:    35

B.
Assignment or Subletting Consideration:    37

C.
No Release:    38

D.
Reorganization of Tenant:    38

E.
Permitted Transfers    39

F.
Effect of Default:    39

G.
Conveyance by Landlord:    39

H.
Successors and Assigns:    40

I.
Sublease Requirements:    40

19.
OPTION TO EXTEND THE LEASE TERM:    40

A.
Grant and Exercise of Option:    40

B.
Determination of Fair Market Rental:    41

C.
Resolution of a Disagreement over the Fair Market Rental:    42

D.
Personal to Tenant:    42

E.
Right of First Negotiation to Lease Additional Space:    42

F.
Right of First Refusal to Lease Expansion Building Space:    44

G.
Right of First Refusal to Lease Second Expansion Building.    46


-ii-

--------------------------------------------------------------------------------




20.
GENERAL PROVISIONS:    49

A.
Attorney’s Fees:    49

B.
Authority of Parties:    49

C.
Brokers:    49

D.
Choice of Law:    49

E.
ARBITRATION OF DISPUTES:    49

F.
Entire Agreement:    50

G.
Entry by Landlord:    50

H.
Estoppel Certificates:    51

I.
Exhibits:    51

J.
Interest:    51

K.
[Intentionally deleted]    52

L.
No Presumption Against Drafter:    52

M.
Notices:    52

N.
Property Management:    52

O.
Rent:    52

P.
Representations:    53

Q.
Rights and Remedies:    53

R.
Severability:    53

S.
Submission of Lease:    53

T.
Subordination:    53

U.
Survival of Indemnities:    54

V.
Time:    54

W.
Transportation Demand Management Programs:    54

X.
Waiver of Right to Jury Trial:    54

Y.
General:    54

EXHIBIT “A” – Site Plan Showing Buildings, Collaborative Space and Amenities
Building
i

EXHIBIT “B” – Description of Tenant Improvement Plans and Specifications
i

EXHIBIT “C” – Photo of LED Sign
i

EXHIBIT “D” – Landlord's Work
i

EXHIBIT “E” – Environmental Reports
i

TABLE OF CONTENTS
i




-iii-